








______________________________________________________________________________



















LOAN AND SECURITY AGREEMENT




dated as of November 10, 2014




between




PERNIX GROUP, INC.

as a Borrower,




PERNIX RE LLC, as a Borrower,




and




BARRINGTON BANK & TRUST COMPANY, NATIONAL ASSOCIATION,

as Lender
















________________________________________________________________________








3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10002.gif] [prnx_ex10z10002.gif]





3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10004.gif] [prnx_ex10z10004.gif]





3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10006.gif] [prnx_ex10z10006.gif]





3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10008.gif] [prnx_ex10z10008.gif]





3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10010.gif] [prnx_ex10z10010.gif]





3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10012.gif] [prnx_ex10z10012.gif]





3193012v9/28370-0031




--------------------------------------------------------------------------------










ANNEXES

ANNEX A

Commitments

ANNEX B

Addresses for Notices




SCHEDULES

SCHEDULE 9.1

Qualification to do Business

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Subsidiaries

SCHEDULE 9.16

Insurance

SCHEDULE 9.17

Real Property; Collateral Locations; Collateral in Possession of

Lessor, Bailee, Consignee or Warehouseman

SCHEDULE 9.20

Labor Matters

SCHEDULE 9.24

Filings and Perfection

SCHEDULE 9.25

Loan Party Information

SCHEDULE 9.26

Vehicles

SCHEDULE 9.27

Investment Property

SCHEDULE 9.29

Intellectual Property

SCHEDULE 9.32

Depositary and Other Deposit Accounts

SCHEDULE 10.16

Commercial Tort Claims

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.2

Existing Liens

SCHEDULE 11.11

Investments







EXHIBITS




EXHIBIT A

Legal Description of Real Property

EXHIBIT B

Form of Note

EXHIBIT C

Form of Compliance Certificate

EXHIBIT D

Form of Borrowing Base Certificate

EXHIBIT E

Form of Notice of Borrowing

EXHIBIT F

Form of Notice of LOC

EXHIBIT G

Form of Joinder

EXHIBIT H

Forms of Letter of Credit Applications

EXHIBIT I

Form of Membership Interest Pledge Agreement

EXHIBIT J

Form of Partnership Interest Pledge Agreement











3193012v9/28370-0031




--------------------------------------------------------------------------------










LOAN AND SECURITY AGREEMENT




THIS LOAN AND SECURITY AGREEMENT, dated as of November 10, 2014 (as amended,
restated, supplemented or modified from time to time, this “Agreement”), is
entered into by and among  PERNIX GROUP, INC., a Delaware corporation
(“Pernix”), PERNIX RE LLC, an Illinois limited liability company (“Pernix RE”,
and together with Pernix, the “Borrowers”, each a “Borrower”) and BARRINGTON
BANK & TRUST COMPANY, NATIONAL ASSOCIATION (the “Lender” and “Issuing Lender”).

Lender has agreed to make available to Borrowers a revolving credit facility and
a letter of credit facility upon the terms and conditions set forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:



SECTION 1

DEFINITIONS.

1.1

Definitions.  When used herein (a) the following terms are used herein as
defined in the UCC: Accounts, Certificated Security, Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Goods, Health Care Insurance Receivables, Instruments, Inventory, Leases,
Letter-of-Credit Rights, Money, Payment Intangibles, Securities, Software,
Supporting Obligations, Tangible Chattel Paper and (b) the following terms shall
have the following meanings:

Account Debtor means any Person who is obligated to Pernix or any Subsidiary
with respect to any Account or other Receivable.

Acknowledgment of Pledge means (i) that certain Acknowledgment of Pledge,
executed by Pernix SHBC L.P., and (ii) any other acknowledgment of pledge (or
similar document) delivered in connection with a Membership Interest Pledge
Agreement or Partnership Interest Pledge Agreement.

Affected Loan is defined in Section 7.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to
Lender, any entity administered or managed by Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, Lender shall not be deemed an Affiliate of any Loan Party.

Agreement is defined in the preamble of this Agreement.





3193012v9/28370-0031




--------------------------------------------------------------------------------







Applicable Margin means, as of the day prior to the Reset Date, (i) if the At
Lender Liquidity on such date is less than or equal to $5,000,000, 2.75%, (ii)
if the At Lender Liquidity on such date is greater than $5,000,000, but less
than or equal to $7,500,000, 2.25%, and (iii) if the At Lender Liquidity on such
date is greater than $7,500,000, 1.60%.

Assignment of Interest means (i) that certain Assignment of Partnership
Interest, executed by Pernix, Lender and the other parties thereto, and (ii) any
other assignment of interest delivered in connection with a Membership Interest
Pledge Agreement or Partnership Interest Pledge Agreement.

Assignee is defined in Section 14.13.1.

At Lender Liquidity means, as of any date, all cash and Cash Equivalent
Investments of Pernix held or maintained at Lender on such date, minus any LOC
Liquidity held in the LOC Account on such date.

Assignment of Leases and Rents means that certain Assignment of Leases and
Rents, dated as of November 10, 2014, by Pernix RE, in favor of Lender, as the
same may be amended, restated, supplemented or modified from time to time.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and Lender or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to Lender as a result of Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by Lender
or its Affiliates, including, without limitation, (a) deposit accounts, (b) cash
management services, including, without limitation, controlled disbursement,
lockbox, electronic funds transfers (including, without limitation, book
transfers, fedwire transfers, ACH transfers), online reporting and other
services relating to accounts maintained with Lender or its Affiliates, (c)
debit cards and (d) Hedging Agreements.

Base Rate means at any time, the Prime Rate.

Borrower and Borrowers are defined in the preamble of this Agreement.





- 2 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Borrowers’ Obligations means all Obligations of Borrowers.

Borrowing Base means an amount equal to (i) 70% of the fair market value of the
Lombard Property, plus (ii) the lesser of (1) $1,000,000 and (2) (A) 75% of
Eligible Accounts the related project or job of which is executed within the
United State of America, plus (B) 30% of Eligible Accounts of the related
project or job of which is executed outside the United States of America, plus
(iii) 100% of cash held or maintained in the Pledged Account.  

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit D.

BSA is defined in Section 10.4.

Business Day means any day on which Lender is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateral means, with respect to any outstanding Letter of Credit, the
cash to be held as cash collateral for such outstanding Letter of Credit, which
amount may exceed the Stated Amount of such outstanding Letter of Credit.  

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by Lender or its holding company) rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of Lender (or
other commercial banking institution) thereunder, (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
Lender.





- 3 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Change of Control means the occurrence of any of the following events: (a) any
Person shall (i) own and control at least 51% of the outstanding Capital
Securities of Pernix, or (ii) possess the right to elect (through contract,
ownership of voting securities or otherwise) at all times a majority of the
board of directors (or similar governing body) of Pernix and to direct the
management policies and decisions of Pernix, (b) any change in ownership of more
than 30% of the currently outstanding Capital Securities of Borrower, (c) Pernix
shall cease to, directly or indirectly, own more than 51% and control the
Capital Securities of its Subsidiaries as set forth on Schedule 9.8; or (c)
Nidal Zayed shall cease to be chief executive officer and president of Pernix.

Chattel Paper means all “chattel paper” as such term is defined in Section
9-102(a)(11) of the UCC and, in any event, including with respect to any Loan
Party, all Electronic Chattel Paper and Tangible Chattel Paper.

Closing Date is defined in Section 12.1.

Code means the Internal Revenue Code of 1986, as amended from time to time.

Collateral means (a) all property, wherever located, whether real or personal,
now owned or existing or at any time hereafter arising or acquired by the Loan
Parties or in which the Loan Parties now have or at any time in the future may
acquire any right, title or interest, including all of the Loan Parties’ Pledged
Equity, Accounts, Chattel Paper, Commercial Tort Claims (as set forth on
Schedule 10.16), Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Health Care Insurance Receivables, Farm Products, Goods,
Instruments, Intellectual Property, Inventory, Investment Property, Leases,
Letter-of-Credit Rights, Money, Records, securities accounts, Securities and
Supporting Obligations, (b) the Pledged Interests, and the certificates and
other instruments or agreements, if any, representing or evidencing the Pledged
Interests, and all dividends, distributions, cash, instruments, securities,
general intangibles, financial assets, securities entitlements, investment
property and all supporting obligations related thereto, and any and all
additions, substitutions, replacements, profits, payments, subscription, voting,
preferential rights or other rights of any kind received on account of any of
the foregoing or accruing with respect thereto or by reason of recapitalization,
reclassification, merger, consolidation, liquidation, exchange, renewal,
redemption, substitution, or other transaction regarding the Pledged Interests,
(c) (1) all rights of Pernix’s embodied in or arising out of Pernix’s status as
the general partner of Pernix SHBC L.P., consisting of: (A) all economic rights,
including without limitation, all rights to share in the profits and losses of
Pernix SHBC L.P. and all rights to receive distributions of the assets of Pernix
SHBC L.P.; and (B) all governance rights, including without limitation, all
rights to vote, consent to action and otherwise participate in the management of
Pernix SHBC L.P., and (2) all other rights and privileges of Pernix with respect
to the interests and assets referred to in clause (b) above and in the SHBC
Partnership Agreement, (d) all books and records pertaining to any of the
foregoing, (e) all Proceeds and products of any of the foregoing, and (f) all
collateral security and guaranties given by any Person with respect to any of
the foregoing.  

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Loan Party, shall refer to such Loan Party’s
Collateral or the relevant part thereof.





- 4 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Lender pursuant to which a mortgagee or lessor of real property
on which Collateral is stored or otherwise located, or a warehouseman, processor
or other bailee of Inventory or other property owned by any Loan Party,
acknowledges the Liens of Lender and waives any Liens held by such Person on
such property, and, in the case of any such agreement with a mortgagee or
lessor, permits Lender reasonable access to and use of such real property
following the occurrence and during the continuance of an Event of Default to
assemble, complete and sell any Collateral stored or otherwise located thereon.
 

Collateral Documents means, collectively, the Mortgage, the Assignment of Leases
and Rents, the Environmental Indemnity, each Membership Interest Pledge
Agreement, each Partnership Interest Pledge Agreement, each Assignment of
Interest, each Acknowledgment of Pledge, each Collateral Access Agreement, the
Trademark Security Agreement, the Perfection Certificate, each Loan Guaranty,
each control agreement, each pledge agreement, and any other agreement or
instrument pursuant to which any Loan Party or any other Person grants or
purports to grant Collateral to Lender or otherwise relates to such collateral.

Commitment means Lender’s commitment to make Loans, and to issue Letters of
Credit, under this Agreement.  The initial amount of Lender’s commitment to make
Loans is set forth on Annex A.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit C.

Consolidated Net Income means, as of any date, with respect to Pernix and its
Subsidiaries, (i) the consolidated net income (or loss) of Pernix and its
Subsidiaries for the twelve-month period ending on such date, excluding
extraordinary gains and any gains from discontinued operations during such
twelve month period , plus (ii) to the extent deducted in determining such
consolidated net income of Pernix and its Subsidiaries, the Consolidated Net
Income Add-Back .

Consolidated Net Income Add-Back means, for any period, (a) non-cash tax
expense, (b) depreciation and amortization, and (c) value of accrued but unpaid
stock dividends on Series B Capital Securities.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor,





- 5 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss.  The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with Pernix or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code or Section 4001 of ERISA.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 9.29, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

Copyright Licenses means all written agreements naming any Loan Party as
licensor or licensee, including those listed on Schedule 9.29, granting any
right under any Copyright, including the grant of rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Bank Product Obligations and Hedging Obligations of such Person, (h) all
Contingent Liabilities of such Person, (i) all Debt of any partnership of which
such Person is a general partner, (j) all non-compete payment obligations,
earn-outs and similar obligations and (k) any Capital Securities or other equity
instrument,





- 6 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise.

Default means any event that, if it continues uncured, will, with lapse of time
or notice or both, constitute an Event of Default.

Dollar and the sign “$” mean lawful money of the United States of America.

Eligible Account means an Account owing to Pernix which meets each of the
following requirements:

(a)

it arises from the sale or lease of goods or the rendering of services which
have been fully performed by Pernix; and if it arises from the sale or lease of
goods, (i) such goods comply with such Account Debtor’s specifications (if any)
and have been delivered to such Account Debtor and (ii) Pernix has possession
of, or if requested by Lender has delivered to Lender, delivery receipts
evidencing such delivery;

(b)

it (i) is subject to a perfected, first priority Lien in favor of Lender and
(ii) is not subject to any other assignment, claim or Lien;

(c)

it is a valid, legally enforceable and unconditional obligation of the Account
Debtor with respect thereto, and is not subject to the fulfillment of any
condition whatsoever or any counterclaim, credit, allowance, discount, rebate or
adjustment by the Account Debtor with respect thereto, or to any claim by such
Account Debtor denying liability thereunder in whole or in part and the Account
Debtor has not refused to accept and/or has not returned or offered to return
any of the goods or services which are the subject of such Account;

(d)

there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;

(e)

[Reserved.]

(f)

it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;

(g)

it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by Pernix (or by
any agent or custodian of Pernix) for the account of or subject to further
and/or future direction from the Account Debtor with respect thereto;

(h)

it arises in the ordinary course of business of Pernix;

(i)

if the Account Debtor is the United States or any department, agency or
instrumentality thereof, Pernix has assigned its right to payment of such
Account to Lender pursuant to the Assignment of Claims Act of 1940, and evidence
(satisfactory to Lender) of such assignment has been delivered to Lender;





- 7 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(j)

if Pernix maintains a credit limit for an Account Debtor, the aggregate dollar
amount of Accounts due from such Account Debtor, including such Account, does
not exceed such credit limit;

(k)

if the Account is evidenced by chattel paper or an instrument, the originals of
such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to Lender or, in the case of electronic chattel paper, shall be in the
control of Lender, in each case in a manner satisfactory to Lender;

(l)

such Account is evidenced by an invoice delivered to the related Account Debtor
and is not more than ninety (90) days past the original invoice date thereof, in
each case according to the original terms of sale;

(m)

it is not an Account with respect to an Account Debtor that is located in any
jurisdiction which has adopted a statute or other requirement with respect to
which any Person that obtains business from within such jurisdiction must file a
notice of business activities report or make any other required filings in a
timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed or Pernix is exempt from filing such report and has provided Lender with
satisfactory evidence of such exemption or (ii) the failure to make such filings
may be cured retroactively by Pernix for a nominal fee;

(n)

the Account Debtor with respect thereto is not an Affiliate of Pernix;

(o)

it is not owed by an Account Debtor with respect to which 25% or more of the
aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (l) of this definition;

(p)

if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds 25% of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible;

(q)

it is otherwise not unacceptable to Lender in its reasonable discretion for any
other reason.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.  Further, with respect to any Account, if Lender at any time
hereafter determines in its reasonable discretion that the prospect of payment
or performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to Borrowers.




Eligible Hedging Agreement means a Hedging Agreement in connection with forward
or option contracts for certain currencies for bona fide hedging purposes  and
not for speculation in an aggregate amount at any one time outstanding not to
exceed $500,000.





- 8 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Indemnity means that certain Environmental Indemnity Agreement,
dated as of November 10, 2014, by Borrowers in favor of Lender, as the same may
be amended, restated, supplemented or modified from time to time.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, Lender’s (or a branch of
Lender’s) overall net income, overall net receipts, or overall net profits
(including franchise taxes imposed in lieu of such taxes), but only to the
extent such taxes are imposed by a taxing authority (a) in a jurisdiction in
which Lender is organized, (b) in a jurisdiction which Lender’s principal office
is located, or (c) in a jurisdiction in which Lender’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Pernix and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.

Fixtures means all “fixtures” as such term is defined in Section 9-102(41) of
the UCC and, in any event, including, whether now owned or hereafter acquired by
a Loan Party, the following: plant fixtures; business fixtures; other fixtures
and storage facilities, wherever located; and all additions and accessories
thereto and replacements therefor.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.





- 9 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Loan Party, all Payment Intangibles, Software, all contracts, agreements,
instruments and indentures in any form, and portions thereof, to which such Loan
Party is a party or under which such Loan Party has any right, title or interest
or to which such Loan Party or any property of such Loan Party is subject, as
the same from time to time may be amended, supplemented or otherwise modified,
including, without limitation, (a) all rights of such Loan Party to receive
moneys due and to become due to it thereunder or in connection therewith, (b)
all rights of such Loan Party to damages arising thereunder and (c) all rights
of such Loan Party to perform and to exercise all remedies thereunder; provided,
that the foregoing limitation shall not affect, limit, restrict or impair the
grant by such Loan Party of a security interest pursuant to this Agreement in
any Receivable or any money or other amounts due or to become due under any such
Payment Intangible, contract, agreement, instrument or indenture.

Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other
substance regulated by any Environmental Law.

Hedging Agreement means any agreement with respect to any swap, collar, cap,
future, forward or derivative transaction, whether exchange-traded,
over-the-counter or otherwise, including any involving, or settled by reference
to, one or more interest rates, currencies, commodities, equity or debt
instruments, any economic, financial or pricing index or basis, or any similar
transaction, including any option with respect to any of these transactions and
any combination of these transactions.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement, including any and all cancellations, buy
backs, reversals, terminations or assignments under any Hedging Agreement.

Indemnified Liabilities is defined in Section 14.16.

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note means any promissory note evidencing loans made by any Loan
Party to any other Loan Party.

Interest Period means the period commencing on any Reset Date through the date
prior to the next succeeding Reset Date; provided that if any Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the following Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day;

Interest Rate means the LIBOR Rate plus the Applicable Margin.





- 10 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business).

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the UCC, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

Issuers means the collective reference to each issuer of any Investment
Property.

Issuing Lender means Lender, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of Lender that may from time to time issue Letters
of Credit, or any other financial institution that Lender may cause to issue
Letters of Credit for the account of Borrowers, and each of their successors and
assigns in such capacity.

Jobs In Progress Report means, for any calendar month, a report setting forth
for all outstanding jobs or projects of the Loan Parties, and the progress of
thereof during such calendar month, including, without limitation, the value of
each contract related to a job or project, the cost to complete each job or
project, the gross profit (and margin) of each job or project, revenue and
profit recognition for each job or project, billings for each job or project,
and balance sheet data for such job or project.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in one of the forms attached hereto as
Exhibit H.

L/C Fee Rate means 1.60%.

L/C Interest Rate means (i) for a standby Letter of Credit, Base Rate plus
4.00%, and (ii) for trade Letter of Credit or a banker’s acceptance, the Base
Rate plus 0.75%.

Lender is defined in the preamble of this Agreement.  In addition to the
foregoing, for the purpose of identifying the Persons entitled to share in the
Collateral and the proceeds thereof under, and in accordance with the provisions
of, this Agreement and the Collateral Documents, the term “Lender” shall include
Affiliates of Lender providing a Bank Product.

Lender Party is defined in Section 14.16.

Letter of Credit is defined in Section 2.1.2.

LIBOR Loan means any Loan which bears interest at the Interest Rate.

LIBOR Office means the office or offices of Lender which shall be making or
maintaining the LIBOR Loans of Lender hereunder.  A LIBOR Office of Lender may
be, at the option of Lender, either a domestic or foreign office.





- 11 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







LIBOR Rate means a rate of interest equal to (a) (i) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by Lender in its sole discretion), divided by (ii) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or (b) as LIBOR is
otherwise determined by Lender in its sole and absolute discretion.   Lender’s
determination of the LIBOR Rate shall be conclusive, absent manifest error and
shall remain fixed during such Interest Period.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan or Loans is defined in Section 2.1.1.

Loan Documents means this Agreement, the Note, the Letters of Credit, the L/C
Applications, the Collateral Documents, the Subordination Agreements, Hedging
Agreements, and all documents, instruments and agreements delivered in
connection with the foregoing.

Loan Guarantor means any Person who becomes a guarantor pursuant to a Loan
Guaranty or otherwise.

Loan Guarantor Obligations means, collectively, with respect to each Loan
Guarantor, all Obligations of such Loan Guarantor under each Loan Guaranty.

Loan Guaranty means each guarantee, in form and substance satisfactory to the
Lender, delivered by a Loan Guarantor, as it may be amended, restated,
supplemented or modified and in effect from time to time.

Loan Parties means Borrowers, the Loan Guarantors and any other Person who
becomes a party to this Agreement pursuant to a joinder agreement, and their
respective successors and assigns.

LOC Account means the Lender controlled deposit account of Pernix held at Lender
with account number 550053190 in which the LOC Liquidity is held and maintained.

LOC Liquidity means, at any time, the amount equal to the aggregate Cash
Collateral for outstanding Letters of Credit at such time.





- 12 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Lombard Property means the property described on Exhibit A.

Margin Stock means any “margin stock” as defined in Regulation U.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties , and which is not in the ordinary course of
business with respect to the cyclical nature of Borrowers’ business , (b) a
material impairment of the ability of any Loan Party to perform any of the
Obligations under any Loan Document or (c) a material adverse effect upon any
substantial portion of the Collateral under the Collateral Documents or upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document.

Membership Interest Pledge Agreement means each Membership Interest Pledge
Agreement in form and substance similar to the form attached hereto as Exhibit
I.

Mortgage means that certain Mortgage, dated as of November 10, 2014, by Pernix
RE in favor of Lender, as may be amended, restated, supplemented or modified
from time to time.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrowers or any other member of the Controlled
Group may have any liability.

Note means a promissory note substantially in the form attached hereto as
Exhibit B.

Notice of Borrowing is defined in Section 2.2.2.

Notice of LOC has the meaning set forth in Section 2.3.1.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to Lender or its Affiliates and
all other Bank Products Obligations, all in each case howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing or arising, or due or to become due.  

OFAC is defined in Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Other Bank means any depository or other financial institution other than
Lender.

Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations, (b) the termination of all Commitments and (c) the
cancellation and return to Lender of all Letters of Credit.

Participant is defined in Section 14.13.2.





- 13 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Partnership Interest Pledge Agreement means (i) that certain Partnership
Interest Pledge Agreement, dated as of November 10, 2014, by and between Pernix
and Lender, and consented to and approved by Sayed Hamid Behbehani & Sons Co, as
the same may be amended, restated, supplemented or modified from time to time,
and (ii) each other Partnership Interest Pledge Agreement in form and substance
similar to the form attached hereto as Exhibit J.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 9.29, (b) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 9.29, and (c)
all rights to obtain any reissues or extensions of the foregoing.

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Loan Party of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 9.29.

Patriot Act is defined in Section 14.15.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which Borrowers or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Perfection Certificate means a perfection certificate executed and delivered to
Lender by a Loan Party.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

PFL means Pernix (Fiji) Limited.

PFL Purchase Agreement means that certain Share Sale Agreement dated on or
around  October 29, 2014, executed by and among Pernix, Fijian Holdings Limited
(“Buyer”) and PFL.

PFL Sale Documents means collectively the PFL Purchase Agreement and any and all
other agreements, documents or instruments (together with any and all
amendments, modifications, and supplements thereto, restatements thereof, and
substitutes therefor) previously, now or hereafter executed and delivered by
Pernix, the Buyer or any other Person in connection with the PFL Securities
Sale.





- 14 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







PFL Securities Sale means the sale of 25% of the Capital Securities of PFL by
Pernix to a Person to occur no later than December 31, 2014, contemplated by the
provisions of the PFL Sale Documents.

Pledged Account­ means the Lender controlled deposit account of Pernix held at
Lender with account number 550053204.

Pledged Equity means the Capital Securities listed on Schedule 9.27, together
with any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the Capital Securities of any Person that may be issued
or granted to, or held by, any Loan Party while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Capital
Securities of any foreign Subsidiary be required to be pledged hereunder.

Pledged Interests means 100% of Pernix’s partnership interests in Pernix SHBC
L.P.

Pledged Notes means all promissory notes listed on Schedule 9.27, all
Intercompany Notes at any time issued to any Loan Party and all other promissory
notes issued to or held by any Loan Party (other than promissory notes issued in
connection with extensions of trade credit by any Loan Party in the ordinary
course of business).

Prime Rate means, for any day, the rate of interest in effect for such day set
forth in the Wall Street Journal on such date, or by Lender as its prime rate
(whether or not such rate is actually charged by Lender), which is not intended
to be Lender’s lowest or most favorable rate of interest at any one time.  Any
change in the Prime Rate announced by Lender shall take effect at the opening of
business on the day specified in the public announcement of such change;
provided that Lender shall not be obligated to give notice of any change in the
Prime Rate.

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

Receivable means any right to payment for goods sold or leased or for services
rendered, including without limitation, any Accounts, whether or not such right
is evidenced by an Instrument or Chattel Paper and whether or not it has been
earned by performance.

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement  of Section 4043(a), or the failure of a Pension Plan
to meet the minimum funding standards of Section 412 of the Code (without regard
to whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA)
or under Section 302 of ERISA.

Reset Date shall mean January 1st, April 1st, July 1st and October 1st of each
calendar year.





- 15 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Revolving Commitment means $5,000,000, as reduced from time to time pursuant to
Section 5.1.

Revolving Loan Availability means the lesser of (i) the Revolving Commitment and
(ii) the Borrowing Base.

Revolving Outstandings means, at any time, the sum of the aggregate principal
amount of all outstanding Loans.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Secured Obligations means, collectively, the Borrowers’ Obligations and the Loan
Guarantor Obligations.

Securities Act means the Securities Act of 1933, as amended.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

SHBC Partnership Agreement means that certain Agreement of Limited Partnership
of Telesource International, Inc./Sayed Hamid Behbehani & Sons Co., Joint
Venture L.P., initially entered into by and between Telesource International,
Inc. and Sayed Hamid Behbehani & Sons Co., as such agreement has been, and may
be, amended, restated, supplemented or modified from time to time.

SL Project is defined in Section 9.33.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of the Loan Parties which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by Lender and if Lender requires, to which a corresponding
Subordination Agreement has been executed.

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt, including any related Subordination Agreement, and all
amendments and modifications thereof approved by Lender.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of Lender from time to time after the Closing Date
in form and substance and on terms and conditions satisfactory to Lender.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of





- 16 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







outstanding Capital Securities as have more than 50% of the ordinary voting
power for the election of directors or other managers of such corporation,
partnership, limited liability company or other entity.  Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to respective Subsidiaries of Borrowers.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) November 10, 2016, which date
may be extended at the request of Borrowers with the written consent of Lender,
or (b) such other date on which the Commitments terminate pursuant to Section 5
or Section 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Borrowers or any
other member of the Controlled Group from such Pension Plan during a plan year
in which Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Trademarks means (a) all trademarks, trade names, corporate names, names of Loan
Parties, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 9.29, and (b) the right
to obtain all renewals thereof.

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Loan Party of any right to use any
Trademark, including any of the foregoing referred to in Schedule 9.29.

Trademark Security Agreement means that certain Trademark Security Agreement,
dated as of the date hereof, by and between Pernix and Lender, as the same may
be amended, restated, supplemented or modified from time to time.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral





- 17 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







or the availability of any remedy hereunder is governed by the Uniform
Commercial Code as in effect on or after the date hereof in any other
jurisdiction, “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2

Other Interpretive Provisions.

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

(b)

Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c)

The term “including” is not limiting and means “including without limitation.”

(d)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”

(e)

Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f)

This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g)

This Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to Lender, Borrowers and the other parties
hereto and thereto and are the products of all parties.  Accordingly, they





- 18 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







shall not be construed against Lender merely because of Lender’s involvement in
their preparation.



SECTION 2

COMMITMENTS OF LENDER; BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES;
EVIDENCING OF LOANS.

2.1

Commitments.  On and subject to the terms and conditions of this Agreement,
Lender agrees to make loans to, and to issue letters of credit for the account
of, Borrowers as follows:

2.1.1

Revolving Commitment.  Lender agrees to make loans on a revolving basis (each a
“Loan”, and collectively, the “Loans”) from time to time until the Termination
Date as Borrowers may request from Lender; provided that after giving effect to
such Loans, the Revolving Outstandings will not at any time exceed Revolving
Loan Availability.

2.1.2

L/C Commitment.  Subject to Section 2.3.1, the Issuing Lender agrees to issue
letters of credit (trade or standby) or banker’s acceptance, in each case
containing such terms and conditions as are permitted by this Agreement and are
reasonably satisfactory to the Issuing Lender (each, a “Letter of Credit”), at
the request of and for the account of Borrowers from time to time before the
scheduled Termination Date; provided that the aggregate Stated Amount of all
Letters of Credit shall not at any time exceed $10,000,000.

2.2

Loan Procedures.

2.2.1

Borrowing Procedures.

(a)

Borrowers shall give written notice (each such written notice, a “Notice of
Borrowing”) substantially in the form of Exhibit E or telephonic notice
(followed immediately by a Notice of Borrowing) to Lender of each Loan not later
than 12:00 P.M., Chicago time, on the proposed date of such Loan.  If such
borrowing is for an amount less than $2,500,000, then each such notice shall be
effective upon receipt by Lender, shall be irrevocable, shall specify the date
(which shall be a Business Day) and amount of such borrowing, and shall certify
compliance with Section 11.14.2 hereof.   If such borrowing shall exceed
$2,500,000, then each such notice shall specify the date (which shall be a
Business Day) and amount of such borrowing, shall certify compliance with
Section 11.14.2 hereof, and shall require Lender’s consent.  Each Loan shall be
in an aggregate amount of at least $500,000 and an integral multiple of at least
$100,000.

(b)

Unless payment is otherwise timely made by Borrowers, the becoming due of any
Obligations (whether principal, interest, fees or other charges) shall be deemed
to be a request for an Interest Rate borrowing of a Loan on the due date, in the
amount of such Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant Obligation. In addition, Lender may, at its
option, charge such Obligations against any operating, investment or other
account of Borrowers maintained with Lender or any of its Affiliates.

2.3

Letter of Credit Procedures.





- 19 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







2.3.1

L/C Applications.  Borrowers shall give written notice to the Issuing Lender in
the form attached hereto as Exhibit F (“Notice of LOC”) of the proposed issuance
of each Letter of Credit on a Business Day which is at least seven (7) Business
Days (or such lesser number of days as the Issuing Lender shall agree in any
particular instance in their sole discretion) prior to the proposed date of
issuance of such Letter of Credit, and such Notice of LOC shall set forth the
type of Letter of Credit (trade, banker’s acceptance or stand-by) and the
proposed use of proceeds of such Letter of Credit.  Each Notice of LOC shall be
accompanied by an L/C Application, duly executed by Borrowers and in all
respects satisfactory to the Issuing Lender, together with such other
documentation as the Issuing Lender may request in support thereof, it being
understood that each L/C Application shall specify, among other things, the date
on which the proposed Letter of Credit is to be issued, the expiration date of
such Letter of Credit (which shall not be later than the scheduled Termination)
and whether such Letter of Credit is to be transferable in whole or in part.  So
long as the conditions precedent set forth in Section 12.2 with respect to the
issuance of such Letter of Credit have been satisfied, the Issuing Lender shall
issue such Letter of Credit on the requested issuance date.  In the event of any
inconsistency between the terms of any L/C Application and the terms of this
Agreement, the terms of this Agreement shall control.

2.3.2

Reimbursement Obligations.

(a)

Borrowers hereby unconditionally and irrevocably jointly and severally agree to
reimburse the Issuing Lender for each payment or disbursement made by the
Issuing Lender under any Letter of Credit.  On the date that any payment or
disbursement is made by Issuing Lender, at Borrowers’ option, (i) such payment
or disbursement shall be deemed an Obligation of Borrowers, accruing interest at
the applicable L/C Interest Rate, or (ii) Lender shall withdraw from the LOC
Account the corresponding amount of such payment or disbursement, and if there
are insufficient funds in the LOC Account for such reimbursement, the remaining
amount of such payment or disbursement to reimbursed to the Issuing Lender shall
be deemed an Obligation of the Borrowers, accruing interest at the L/C Interest
Rate.  The Issuing Lender shall notify Borrowers whenever any demand for payment
is made under any Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Lender to so notify Borrowers shall not affect the
rights of the Issuing Lender in any manner whatsoever.

(b)

Each Borrower’s reimbursement obligations hereunder shall be joint and several,
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Issuing Lender or any other Person,
whether in connection with any Letter of Credit, this Agreement or any other
Loan Document the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between any Loan Party and the beneficiary
named in any Letter of Credit), (c) the validity, sufficiency or genuineness of
any document which the Issuing Lender has determined complies on its face with
the terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any





- 20 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







statement therein shall have been untrue or inaccurate in any respect, or (d)
the surrender or impairment of any security for the performance or observance of
any of the terms hereof.  Without limiting the foregoing, no action or omission
whatsoever by Lender under or in connection with any Letter of Credit or any
related matters shall result in any liability of Lender to Borrowers, or relieve
Borrowers of any of its obligations hereunder to any such Person.

2.4

Notes.  The Loans shall be evidenced by a Note, with appropriate insertions,
payable to the order of Lender in a face principal amount equal to the sum of
the Revolving Commitment.

2.5

Recordkeeping.  Lender shall record in its records, the date and amount of each
Loan made by Lender, each repayment or conversion thereof and, in the case of
each Loan, the dates on which each Interest Period for such Loan shall begin and
end.  The aggregate unpaid principal amount so recorded shall be rebuttably
presumptive evidence of the principal amount of the Loans owing and unpaid.  The
failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Secured Obligations
hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon.



SECTION 3

INTEREST.

3.1

Interest Rates.  During each Interest Period until the Maturity Date, the
Interest Rate for the outstanding principal amount of Loans shall accrue at the
Interest Rate determined on the Reset Date on which such Interest Period
commences; provided that if a Loan is requested on a date that is not a Reset
Date, until the next succeeding Reset Date, interest on the outstanding
principal amount of such requested Loan shall accrue at the Interest Rate
determined on the most recently passed Reset Date; provided further that at any
time an Event of Default exists, at Lender’s election, the interest rate
applicable to each Loan shall be increased by 4% (and, in the case of
Obligations not bearing interest, such Obligations shall bear interest at the
Interest Rate applicable to Loans plus 4%).  Interest shall accrue on the
outstanding Obligations with respect to a Letter of Credit in accordance with
Section 2.3.2.  Notwithstanding the foregoing, upon the occurrence of an Event
of Default under Sections 13.1.1 or 13.1.4, such increase shall occur
automatically.  In no event shall interest payable by Borrowers to Lender
hereunder exceed the maximum rate permitted under applicable law, and if any
such provision of this Agreement is in contravention of any such law, such
provision shall be deemed modified to limit such interest to the maximum rate
permitted under such law.

3.2

Interest Payment Dates.  Accrued interest (i) on each Loan shall be jointly and
severally payable by Borrowers on the last day of each Interest Period relating
to such Loan, upon a prepayment of such Loan, and at maturity, and (ii) on any
unreimbursed payments or disbursements owed to Lender pursuant to Section 2.3.2,
shall be jointly and severally payable by Borrowers on the last date of each
Interest Period, upon the payment of such unreimbursed payments or
disbursements, and at maturity.  After maturity, and at any time an Event of
Default exists, accrued interest on all Loans and on such unreimbursed payments
or disbursement shall be payable jointly and severally by the Borrower on demand
thereof by Lender.





- 21 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







3.3

Setting and Notice of LIBOR Rates.  The applicable Interest Rate for each
Interest Period shall be determined by Lender, and notice thereof shall be given
by Lender promptly to Borrowers.  Each determination of the applicable LIBOR
Rate by Lender shall be conclusive and binding upon the parties hereto, in the
absence of demonstrable error.  Lender shall, upon written request of Borrowers,
deliver to Borrowers a statement showing the computations used by Lender in
determining any applicable LIBOR Rate hereunder.

3.4

Computation of Interest.  Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days for interest calculated at the
LIBOR Rate.



SECTION 4

FEES.

4.1

Letter of Credit Fees.

(a)

Borrowers jointly and severally agree to pay to Lender a letter of credit fee
for each Letter of Credit equal the greater of (i) the L/C Fee Rate in effect
from time to time of the undrawn amount of such Letter of Credit (computed for
the actual number of days elapsed on the basis of a year of 360 days) , or (ii)
$300; provided that, at Lender’s election, the rate applicable to each Letter of
Credit shall be increased by 4% at any time that an Event of Default exists. For
stand-by letters of credit issued for a period of less than one year, such
letter of credit fee shall be pro-rated for the portion of the year that the
letter of credit remains issued and outstanding. Any such letter of credit fee
shall be payable in in advance on the first day of each calendar quarter and on
the Termination Date (or such later date on which such Letter of Credit expires
or is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

(b)

In addition, with respect to each Letter of Credit, Borrowers agree to pay to
the Issuing Lender (i) such fees and expenses as the Issuing Lender customarily
requires in connection with the issuance, negotiation, processing and/or
administration of letters of credit in similar situations and (ii) a letter of
credit fronting fee in the amount and at the times agreed to by Borrowers and
the Issuing Lender.

4.2

Lender’s Fees.  Borrowers jointly and severally agree to pay to Lender its fees
as are mutually agreed to from time to time by Borrower and Lender.



SECTION 5

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

5.1

Voluntary Reduction or Termination of the Revolving Commitment.  Borrowers may
from time to time on at least five Business Days’ prior written notice received
by Lender permanently reduce the Revolving Commitment to an amount not less than
the Revolving Outstandings.  Any such reduction shall be in an amount not less
than $100,000 or a higher integral multiple of $50,000.  Concurrently with any
reduction of the Revolving Commitment to zero, Borrowers shall pay all unpaid
interest accrued on the Loans, and all letter of credit fees.








- 22 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







5.2

Mandatory Prepayments.

(a)

If on any day the Revolving Outstandings exceeds the Borrowing Base, Borrowers
shall immediately prepay Loans in an amount sufficient to eliminate such excess
.

(b)

If on any day on which the Revolving Commitment is reduced pursuant to clause
(a) above and the Revolving Outstanding exceeds the Revolving Commitment,
Borrower shall immediately prepay the Loans in an amount sufficient to eliminate
such excess.

5.3

Voluntary Prepayments.  Borrowers may from time to time prepay the Loans in
whole or in part without penalty ; provided that Borrowers shall give Lender
notice thereof not later than 12:00 P.M., Chicago time, on the day of such
prepayment (which shall be a Business Day), specifying the Loans to be prepaid
and the date and amount of prepayment.  

5.4

Manner of Prepayments.    Any prepayment of a Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 7.4.  Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied to repay outstanding Loans in direct order of Interest Period
maturities.

5.5

Repayments.  The Loans, all unpaid interest accrued thereon, and all outstanding
fees, expenses and costs related thereto shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.



SECTION 6

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

6.1

Making of Payments.  All payments of principal or interest on the Note(s), and
of all fees, shall be made by Borrowers to Lender in immediately available funds
at the office specified by Lender not later than noon, Chicago time, on the date
due; and funds received after that hour shall be deemed to have been received by
Lender on the following Business Day.  All payments under Section 7.1 shall be
made by Borrowers directly to Lender without setoff, counterclaim or other
defense.

6.2

Application of Certain Payments.  So long as no Default or Event of Default has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) voluntary and
mandatory prepayments shall be applied as set forth in Section 5.4.  After the
occurrence and during the continuance of a Default or Event of Default, all
amounts collected or received by Lender as proceeds from the sale of, or other
realization upon, all or any part of the Collateral shall be applied as Lender
shall determine in its discretion.

6.3

Due Date Extension.  If any payment of principal or interest with respect to any
of the Loans, or of any fees, falls due on a day which is not a Business Day,
then such due date shall be extended to the immediately following Business Day
(unless, such immediately following Business Day is the first Business Day of a
calendar month, in which case such due





- 23 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.



6.4

Setoff.  Borrowers and each other Loan Party agrees that Lender has all rights
of set-off and bankers’ lien provided by applicable law, and in addition
thereto, Borrowers and each other Loan Party agrees that (i) Lender shall have
at all times the right to set-off against, or withdraw, any funds held or
maintained in the LOC Account or Pledged Account, to be applied to the
Obligations in its sole discretion, and (ii) at any time any Event of Default
exists, Lender may apply to the payment of any Obligations of Borrowers and each
other Loan Party hereunder, whether or not then due, any and all balances,
credits, deposits, accounts or moneys of Borrowers and each other Loan Party
then or thereafter with Lender.  

6.5

Taxes.

(a)

All payments made by Borrowers hereunder or under any Loan Documents shall be
made without setoff, counterclaim, or other defense.  To the extent permitted by
applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by Borrowers free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

(b)

If Borrowers make any payment hereunder or under any Loan Document in respect of
which it is required by applicable law to deduct or withhold any Taxes,
Borrowers shall increase the payment hereunder or under any such Loan Document
such that after the reduction for the amount of Taxes withheld (and any taxes
withheld or imposed with respect to the additional payments required under this
Section 6.5(b)), the amount paid to Lender equals the amount that was payable
hereunder or under any such Loan Document without regard to this Section 6.5(b).
 To the extent Borrowers withhold any Taxes on payments hereunder or under any
Loan Document, Borrowers shall pay the full amount deducted to the relevant
taxing authority within the time allowed for payment under applicable law and
shall deliver to Lender within 30 days after it has made payment to such
authority a receipt issued by such authority (or other evidence satisfactory to
Lender) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.

(c)

If Lender is required by law to make any payments of any Taxes on or in relation
to any amounts received or receivable hereunder or under any other Loan
Document, or any Tax is assessed against Lender with respect to amounts received
or receivable hereunder or under any other Loan Document, Borrowers will jointly
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 6.5(c).  A certificate prepared in
good faith as to the amount of such payment by Lender shall, absent manifest
error, be final, conclusive, and binding on all parties.





- 24 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










SECTION 7

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

7.1

Increased Costs.

(a)

If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:  (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 3), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by Lender; or (ii) shall impose on Lender any other condition
affecting its LIBOR Loans, its Note or its obligation to make LIBOR Loans; and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) Lender (or any LIBOR Office of Lender) of
making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by Lender (or its LIBOR Office) under this Agreement or
under its Note with respect thereto, then upon demand by Lender (which demand
shall be accompanied by a statement setting forth the basis for such demand and
a calculation of the amount thereof in reasonable detail), Borrowers shall pay
directly to Lender such additional amount as will compensate Lender for such
increased cost or such reduction.

(b)

If Lender shall reasonably determine that any change in, or the adoption or
phase-in of, any applicable law, rule or regulation regarding capital adequacy,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by Lender or any
Person controlling Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender’s or such controlling Person’s capital as a consequence of
Lender’s obligations hereunder or under any Letter of Credit to a level below
that which Lender or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by Lender or such controlling Person to be material, then from
time to time, upon demand by Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), Borrowers shall pay to Lender such
additional amount as will compensate Lender or such controlling Person for such
reduction.

7.2

Basis for Determining Interest Rate Inadequate or Unfair.  If:

(a)

Lender reasonably determines (which determination shall be binding and
conclusive on Borrowers) that by reason of circumstances affecting the interbank
LIBOR





- 25 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; or

(b)

the LIBOR Rate as determined by Lender will not adequately and fairly reflect
the cost to Lender of maintaining or funding LIBOR Loans for such Interest
Period or that the making or funding of LIBOR Loans has become impracticable as
a result of an event occurring after the date of this Agreement which in the
opinion of Lender materially affects such Loans;

then Lender shall promptly notify Borrowers and, so long as such circumstances
shall continue, on the last day of the current Interest Period for each LIBOR
Loan, such Loan shall, unless then repaid in full, automatically convert to a
Base Rate Loan.

 

7.3

Changes in Law Rendering LIBOR Loans Unlawful.  If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of Lender cause a substantial question as to whether it is) unlawful
for Lender to make, maintain or fund LIBOR Loans, then Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, on the last day of the current Interest Period for each LIBOR Loan of
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.  Each Base Rate Loan
made by Lender which, but for the circumstances described in the foregoing
sentence, would be a Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Loans of which such Affected Loan would be a part
absent such circumstances.

7.4

Funding Losses.  Borrowers hereby agree that upon demand by Lender (which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed), Borrowers will jointly and severally indemnify Lender against any net
loss or expense which Lender may sustain or incur (including any net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by Lender to fund or maintain any LIBOR Loan), as
reasonably determined by Lender, as a result of (a) any payment or prepayment of
any LIBOR Loan of Lender on a date other than the last day of an Interest Period
for such Loan (including any conversion pursuant to Section 7.3) or (b) any
failure of Borrowers to borrow or prepay any Loan on a date specified therefor
in a notice of borrowing or prepayment pursuant to this Agreement.  For this
purpose, all notices to Lender pursuant to this Agreement shall be deemed to be
irrevocable.

7.5

Right of Lender to Fund through Other Offices.  Lender may, if it so elects,
fulfill its commitment as to any LIBOR Loan by causing a foreign branch or
Affiliate of Lender to make such Loan; provided that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by Lender
and the obligation of Borrowers to repay such Loan shall nevertheless be to
Lender and shall be deemed held by it, to the extent of such Loan, for the
account of such branch or Affiliate.





- 26 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







7.6

Discretion of Lender as to Manner of Funding.  Notwithstanding any provision of
this Agreement to the contrary, Lender shall be entitled to fund and maintain
its funding of all or any part of its Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if Lender had actually funded and maintained each
LIBOR Loan during each Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the LIBOR Rate for such Interest Period.

7.7

Mitigation of Circumstances.  Lender shall promptly notify Borrowers of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in Lender’s sole judgment,
otherwise disadvantageous to Lender) to mitigate or avoid, (i) any obligation by
Borrowers to pay any amount pursuant to Sections 6.5 or 7.1 or (ii) the
occurrence of any circumstances described in Sections 7.2 or 7.3 (and, if Lender
has given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, Lender shall promptly so notify
Borrowers).  Without limiting the foregoing, Lender will designate a different
funding office if such designation will avoid (or reduce the cost to Borrowers
of) any event described in clause (i) or (ii) above and such designation will
not, in Lender’s sole judgment, be otherwise disadvantageous to Lender.

7.8

Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of Lender pursuant to Sections 7.1, 7.2, 7.3 or 7.4 shall be
conclusive absent demonstrable error.  Lender may use reasonable averaging and
attribution methods in determining compensation under Sections 7.1 and 7.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Note(s), expiration or termination of the Letters of Credit
and termination of this Agreement.



SECTION 8

COLLATERAL AND COLLATERAL ADMINISTRATION.

8.1

Grant.  Each Loan Party hereby grants, assigns and transfers to Lender and (to
the extent provided herein) Lender’s Affiliates, a continuing security interest
in all of such Loan Party’s Collateral, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations.

8.2

Certain Matters Relating to Receivables.

(a)

At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Lender shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Loan Party shall furnish all such
assistance and information as Lender may require in connection with such test
verifications.  At any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon Lender’s request and at the
expense of the relevant Loan Party, such Loan Party shall cause independent
public accountants or others satisfactory to Lender to furnish to Lender reports
showing calendar month end reconciliations, agings and test verifications of,
and trial balances for, the Receivables.





- 27 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(b)

Lender hereby authorizes each Loan Party to collect such Loan Party’s
Receivables, and Lender may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default.  If
required by Lender at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any Loan
Party, (i) shall be forthwith (and, in any event, within two (2) Business Days)
deposited by such Loan Party in the exact form received, duly indorsed by such
Loan Party to Lender if required, in a collateral account maintained under the
sole dominion and control of Lender, subject to withdrawal by Lender for its own
account only as provided in Section 8.6, and (ii) until so turned over, shall be
held by such Loan Party in trust for Lender, segregated from other funds of such
Loan Party.  Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

(c)

At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Lender’s request, each Loan Party shall
deliver to Lender all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all invoices and customer invoice approvals when applicable.

8.3

Communications with Obligors; Loan Parties Remain Liable.  

(a)

Lender in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
Account Debtors under the Receivables to verify with them to Lender’s
satisfaction the existence, amount and terms of any Receivables as of calendar
month end.

(b)

Upon the request of Lender at any time after the occurrence and during the
continuance of an Event of Default, each Loan Party shall notify Account Debtors
on the Receivables that the Receivables have been assigned to Lender and that
payments in respect thereof shall be made directly to Lender.  Lender shall have
the right to notify Account Debtors of the same should such Loan Party fail to
do so within two (2) Business Days of Lender’s request.

(c)

Anything herein to the contrary notwithstanding, each Loan Party shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Lender shall
have no obligation or liability under any Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
Lender of any payment relating thereto, nor shall Lender be obligated in any
manner to perform any of the obligations of any Loan Party under or pursuant to
any Receivable (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.





- 28 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(d)

For the purpose of enabling Lender to exercise rights and remedies under this
Agreement, each Loan Party hereby grants to Lender an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Loan Party) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Loan Party, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

8.4

Investment Property.  

(a)

Unless an Event of Default shall have occurred and be continuing, each Loan
Party shall be permitted to receive cash dividends and distributions in
accordance with Section 11.4, and to exercise all voting and other rights with
respect to the Investment Property; provided, that no vote shall be cast or
other right exercised or action taken which could impair the Collateral or which
would be inconsistent with or result in any violation of any provision of this
Agreement or any other Loan Document.

(b)

If an Event of Default shall occur and be continuing (i) Lender shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds, net of related taxes due, paid in respect of the Investment Property
pledged by such Loan Party hereunder and make application thereof to the Secured
Obligations in such order as Lender may determine, and (ii) any or all of the
Investment Property shall be registered in the name of Lender or its nominee,
and upon such notice being given Lender or its nominee may thereafter exercise
(x) all voting and other rights pertaining to such Investment Property and (y)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property as if it
were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any Issuer, or upon the exercise by any Loan
Party or Lender of any right, privilege or option pertaining to such Investment
Property, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as Lender
may determine), all without liability except to account for property actually
received by it, but Lender shall have no duty to any Loan Party to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing. Additionally, each Loan Party shall do all things
and take all such actions as are necessary to cause Lender to be admitted as a
member of any of its Subsidiaries that are organized as a limited liability
company or a partner of any of its Subsidiaries that are organized as
partnerships or limited partnerships.

(c)

Each Loan Party hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Loan Party hereunder to (i) comply with any instruction
received by it from Lender in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Loan
Party, and each





- 29 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Loan Party agrees that each Issuer shall be fully protected in so complying,
(ii) unless otherwise expressly permitted hereby, pay any dividends,
distributions or other payments, net of applicable taxes due, with respect to
the Investment Property directly to Lender and (iii) mark in its books and
records Lender’s security in such Issuer’s Investment Property.




8.5

Proceeds to be Turned Over to Lender.  In addition to the rights of Lender
specified in Section 8.3 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Loan Party
consisting of cash, checks and other cash equivalent items shall be held by such
Loan Party, net of taxes due,  in trust for Lender, segregated from other funds
of such Loan Party, and shall, forthwith upon receipt by such Loan Party, be
turned over to Lender in the exact form received by such Loan Party (duly
indorsed by such Loan Party to Lender, if required).  All Proceeds received by
Lender hereunder shall be held by Lender in a collateral account maintained
under its sole dominion and control.  All Proceeds, while held by Lender in any
collateral account (or by such Loan Party in trust for Lender) established
pursuant hereto, shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 8.6.

8.6

Application of Proceeds.  At such intervals as may be agreed upon by Borrowers
and Lender, or, if an Event of Default shall have occurred and be continuing, at
any time at Lender’s election, Lender may apply all or any part of Proceeds from
the sale of, or other realization upon, all or any part of the Collateral in
payment of the Secured Obligations in such order as Lender shall determine in
its discretion.  Any part of such funds which Lender elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by Lender to the applicable Loan Party or to
whomsoever may be lawfully entitled to receive the same.  Any balance of such
Proceeds remaining after the Secured Obligations shall have been Paid in Full
shall be paid over to the applicable Loan Party or to whomsoever may be lawfully
entitled to receive the same.  In the absence of a specific determination by
Lender, the Proceeds from the sale of, or other realization upon, all or any
part of the Collateral in payment of the Secured Obligations shall be applied in
the following order:

FIRST, to the payment of all fees, costs, expenses and indemnities of Lender (in
its capacity as such), including Attorney Costs, and any other Secured
Obligations owing to Lender in respect of sums advanced by Lender to preserve
the Collateral or to preserve its security interest in the Collateral, until
paid in full;

SECOND, to the payment of all fees, costs, expenses and indemnities of Lender,
(in its capacity as such) until paid in full;

THIRD, to the payment of all of the Secured Obligations (other than Hedging
Obligations and other Bank Product Obligations) consisting of accrued and unpaid
interest owing to Lender, until paid in full;

FOURTH, to the payment of all Secured Obligations consisting of principal or
Hedging Obligations owing to Lender, until paid in full;





- 30 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







FIFTH, to the payment of Lender an amount equal to all Secured Obligations in
respect of outstanding Letters of Credit to be held as cash collateral in
respect of such obligations;

SIXTH, to the payment of all Bank Products Obligations (other than Hedging
Obligations) owing to Lender or its Affiliates, until paid in full;

SEVENTH, to the payment of all other Secured Obligations owing to Lender, until
paid in full; and

EIGHTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

8.7

Code and Other Remedies.  

(a)

If an Event of Default shall occur and be continuing, Lender, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable law.  Without limiting the generality of the foregoing,
Lender, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Loan Party or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk.  Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Loan Party, which right or equity is
hereby waived and released.  Each Loan Party further agrees, at Lender’s
request, to assemble the Collateral and make it available to Lender at places
which Lender shall reasonably select, whether at such Loan Party’s premises or
elsewhere.  Lender shall apply the net proceeds of any action taken by it
pursuant to this Section 8.7, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Lender hereunder, including Attorney Costs to the payment in whole
or in part of the Secured Obligations, in such order as Lender may elect, and
only after such application and after the payment by Lender of any other amount
required by any provision of law, need Lender account for the surplus, if any,
to any Loan Party.  To the extent permitted by applicable law, each Loan Party
waives all claims, damages and demands it may acquire against Lender arising out
of the exercise by them of any rights hereunder.  If any notice of a proposed
sale or other disposition of





- 31 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

(b)

To the extent that applicable law imposes duties on Lender to exercise remedies
in a commercially reasonable manner, the Loan Parties acknowledge and agree that
it is not commercially unreasonable for Lender (a) to fail to incur expenses
reasonably deemed significant by Lender to prepare Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against Account Debtor or other
Persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
Account Debtor and other Persons obligated on Collateral directly or through the
use of collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Loan Parties, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure Lender against risks of loss, collection or disposition of Collateral or
to provide to Lender a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by Lender, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Lender in the collection or disposition of any of the
Collateral.  The Loan Parties acknowledge that the purpose of this paragraph is
to provide non-exhaustive indications of what actions or omissions by Lender
would not be commercially unreasonable in Lender’s exercise of remedies against
the Collateral and that other actions or omissions by Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
paragraph.  Without limitation upon the foregoing, nothing contained in this
paragraph shall be construed to grant any rights to the Loan Parties or to
impose any duties on Lender that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this paragraph.

8.8

Registration Rights.  

(a)

If Lender shall determine to exercise its right to sell any or all of the
Pledged Equity pursuant to Section 8.7 and if in the opinion of Lender it is
necessary or advisable to have the Pledged Equity, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant Loan
Party will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such





- 32 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







other acts as may be, in the opinion of Lender, necessary or advisable to
register the Pledged Equity, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of
Lender, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Loan Party agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which Lender shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b)

Each Loan Party recognizes that Lender may be unable to effect a public sale of
any or all the Pledged Equity, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Loan Party acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  Lender shall be under no obligation to delay a sale of any
of the Pledged Equity for the period of time necessary to permit the Issuer
thereof to register such securities or other interests for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(c)

Each Loan Party agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 8.8 valid and binding and
in compliance with applicable law.  Each Loan Party further agrees that a breach
of any of the covenants contained in this Section 8.8 will cause irreparable
injury to Lender, that Lender has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 8.8 shall be specifically enforceable against such Loan Party, and such
Loan Party hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under this Agreement.

8.9

Waiver; Deficiency.  Each Loan Party waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC.  Each Loan
Party shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Secured
Obligations in full and the fees and disbursements of any attorneys employed by
Lender to collect such deficiency.

8.10

Lender’s Appointment as Attorney-in-Fact, etc.  





- 33 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(a)

Each Loan Party hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Loan Party and in the name of such Loan Party or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Loan
Party hereby gives Lender the power and right, on behalf of and at the expense
of such Loan Party, without notice to or assent by such Loan Party, to do any or
all of the following:

(i)

in the name of such Loan Party or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Lender for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

(ii)

in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Lender
may request to evidence Lender’s security interest in such Intellectual Property
and the goodwill and General Intangibles of such Loan Party relating thereto or
represented thereby;

(iii)

discharge Liens levied or placed on or threatened against the Collateral, and
effect any repairs or insurance called for by the terms of this Agreement and
pay all or any part of the premiums therefor and the costs thereof;

(iv)

execute, in connection with any sale provided for in Section 8.7 or 8.8, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(v)

(1) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to Lender
or as Lender shall direct; (2) ask or demand for, collect, and receive payment
of and receipt for, any and all moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral; (3) sign
and indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (4) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (5) defend any suit,
action or proceeding brought against such Loan Party with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as





- 34 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Lender may deem appropriate; (7) assign any Copyright, Patent or Trademark,
throughout the world for such term or terms, on such conditions, and in such
manner, as Lender shall in its sole discretion determine; (8) vote any right or
interest with respect to any Investment Property; (9) order good standing
certificates and conduct lien searches in respect of such jurisdictions or
offices as Lender may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and do, at Lender’s option and such Loan Party’s
expense, at any time, or from time to time, all acts and things which Lender
deems necessary to protect, preserve or realize upon the Collateral and Lender’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Loan Party might do.

Anything in this Section 8.10(a) to the contrary notwithstanding, Lender agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 8.10(a) unless an Event of Default shall have occurred and be
continuing.

(b)

If any Loan Party fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c)

Each Loan Party hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

8.11

Duty of Lender.  Lender’s sole duty with respect to the custody, safekeeping,
economic and physical preservation of the Collateral in its possession shall be
to deal with it in the same manner as Lender deals with similar property for its
own account.  Neither Lender nor any of their respective officers, directors,
employees or agents shall be liable for any failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Loan Party or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on Lender hereunder are solely to protect Lender’s interests in the
Collateral and shall not impose any duty upon Lender to exercise any such
powers.  Lender shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Loan Party
for any act or failure to act hereunder.

8.12

Acknowledgements.  Each Loan Party hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)

Lender has no fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the





- 35 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







relationship between the Loan Parties, on the one hand, and Lender, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby by the Loan Parties and
Lender.

8.13

Additional Parties.  Each Loan Party that is required to become a party to this
Agreement pursuant to Section 10.9(6) of this Agreement shall become a Loan
Party for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Exhibit G hereto.

8.14

Releases.

(a)

At such time as the Secured Obligations have been Paid in Full, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
Lender and each Loan Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Party.  At the request and sole expense of
any Loan Party following any such termination, Lender shall deliver to the Loan
Parties any Collateral held by Lender hereunder, and execute and deliver to the
Loan Parties such documents as the Loan Parties shall reasonably request to
evidence such termination.

(b)

If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Loan Party in a transaction permitted by this Agreement, then Lender, at the
request and sole expense of such Loan Party, shall execute and deliver to such
Loan Party all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral.  At the request and
sole expense of Borrowers, a Loan Guarantor shall be released from its
obligations hereunder in the event that all the equity interests of such Loan
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by this Agreement; provided that Borrowers shall have delivered to
Lender, with reasonable notice prior to the date of the proposed release, a
written request for release identifying the relevant Loan Guarantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by Borrowers stating that such transaction is in compliance with this Agreement
and the other Loan Documents.

8.15

Obligations and Liens Absolute and Unconditional.  Each Loan Party understands
and agrees that the obligations of each Loan Party under this Agreement shall be
construed as continuing, absolute and unconditional without regard to (a) the
validity or enforceability of any Loan Document, any of the Secured Obligations
or any other collateral security therefor or guaranty or right of offset with
respect thereto at any time or from time to time held by Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Loan
Party or any other Person against Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Loan Party) which
constitutes, or might be construed to constitute, an equitable or legal





- 36 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







discharge of any Loan Party for the Secured Obligations, in bankruptcy or in any
other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Loan Party, Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Loan Party or any other Person or
against any collateral security or guaranty for the Secured Obligations or any
right of offset with respect thereto, and any failure by Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Loan Party or any other Person or to realize upon any such collateral
security or guaranty or to exercise any such right of offset, or any release of
any other Loan Party or any other Person or any such collateral security,
guaranty or right of offset, shall not relieve any Loan Party of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Lender against any
Loan Party.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

8.16

Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Loan Party
or any Issuer for liquidation or reorganization, should Loan Party or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of a Loan
Party’s or an Issuer’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.



SECTION 9

REPRESENTATIONS AND WARRANTIES.

To induce Lender to enter into this Agreement and to induce Lender to make Loans
and issue Letters of Credit hereunder, each Loan Party represents and warrants
to Lender that, as of the date hereof, the date of any borrowing pursuant to
Section 2.1.1 or the issuance of any Letter of Credit pursuant to Section 2.1.2:

9.1

Organization.  Each Loan Party, and each Subsidiary thereof, is validly existing
and in good standing under the laws of its jurisdiction of organization; and
each Loan Party is in good standing and is duly qualified to do business in each
jurisdiction set forth on Schedule 9.1 where, because of the nature of its
activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

9.2

Authorization; No Conflict.  All necessary and appropriate action has been taken
by each Loan Party in order to, and each Loan Party has full power, right and
authority, and is duly authorized, to execute and deliver each Loan Document to
which it is a party and perform its Obligations under each Loan Document to
which it is a party, and Borrowers are duly authorized to borrow monies
hereunder.  The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party, and the borrowings by Borrowers hereunder,
do not and will not (a) require any consent or approval of any governmental
agency or authority





- 37 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law, (ii) the charter,
by-laws, operating agreement, partnership agreement or other organizational
documents of any Loan Party and any Subsidiary thereof or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of their respective Subsidiaries or
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of Lender created
pursuant to the Collateral Documents).

9.3

Validity and Binding Nature.  Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4

Financial Condition.  The audited financial statements of Pernix and its
Subsidiaries as at December 31, 2013, and the Form 10-Q report of Pernix filed
as of June 30, 2014, copies of each of which have been delivered to Lender, were
prepared in accordance with GAAP and present fairly the financial condition of
such entities as at such dates and the results of their operations for the
periods then ended.

9.5

No Material Adverse Change.  Since June 30, 2014, there has been no material
adverse change in the financial condition, operations, assets, business,
properties or prospects of the Borrowers and Loan Parties, and their respective
Subsidiaries, taken as a whole.

9.6

Litigation and Contingent Liabilities.  No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to any Loan Party’s knowledge, threatened against any Loan Party or
any Subsidiary thereof which could reasonably be expected to have a Material
Adverse Effect, except as set forth in Schedule 9.6.  Other than any liability
incident to such litigation or proceedings, no Loan Party has any material
contingent liabilities not listed on Schedule 9.6 or permitted by Section 11.1.

9.7

Ownership of Properties; Liens.  Each Loan Party has good and valid rights in or
the power to transfer its Collateral, owns good and, in the case of real
property, marketable title to all of its properties and assets, including its
Collateral, real and personal, tangible and intangible, of any nature whatsoever
(including patents, trademarks, trade names, service marks and copyrights), free
and clear of all Liens, charges and claims (including infringement claims with
respect to patents, trademarks, service marks, copyrights and the like) except
Permitted Liens.  No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except filings evidencing Permitted Liens and filings for which termination
statements have been delivered to Lender. Each Loan Party is duly authorized to
sell, transfer, pledge and grant a Lien in its Collateral.  

9.8

Equity Ownership; Subsidiaries.  All issued and outstanding Capital Securities
of each Loan Party are duly authorized and validly issued, fully paid,
non-assessable, and free and clear of all Liens other than those in favor of
Lender, and such securities were issued in compliance with all applicable state
and federal laws concerning the issuance of securities.  Schedule 9.8 sets forth
the authorized Capital Securities of each Loan Party as of the Closing





- 38 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Date and all Capital Securities issued to each Loan Party as of the Closing
Date.  All of the issued and outstanding Capital Securities of each Subsidiary
is, directly or indirectly, owned by Pernix.  As of the Closing Date, except as
set forth on Schedule 9.8, there are no pre-emptive or other outstanding rights,
options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party.

9.9

Pension Plans.

(a)

The Unfunded Liability of all Pension Plans does not in the aggregate exceed
twenty percent of the Total Plan Liability for all such Pension Plans.  Each
Pension Plan complies in all material respects with all applicable requirements
of law and regulations.  No contribution failure under Section 412 of the Code,
Section 302 of ERISA or the terms of any Pension Plan has occurred with respect
to any Pension Plan, sufficient to give rise to a Lien under Section 302(f) of
ERISA, or otherwise to have a Material Adverse Effect.  There are no pending or,
to the knowledge of any Loan Party, threatened, claims, actions, investigations
or lawsuits against any Pension Plan, any fiduciary of any Pension Plan, or the
Loan Parties, any Subsidiary thereof, or other any member of the Controlled
Group with respect to a Pension Plan or a Multiemployer Pension Plan which could
reasonably be expected to have a Material Adverse Effect.  No Loan Party, no
Subsidiary thereof, or any other member of the Controlled Group has engaged in
any prohibited transaction (as defined in Section 4975 of the Code or Section
406 of ERISA) in connection with any Pension Plan or Multiemployer Pension Plan
which would subject that Person to any material liability.  Within the past five
years, no Loan Party, no Subsidiary thereof, or any other member of the
Controlled Group has engaged in a transaction which resulted in a Pension Plan
with an Unfunded Liability being transferred out of the Controlled Group, which
could reasonably be expected to have a Material Adverse Effect.  No Termination
Event has occurred or is reasonably expected to occur with respect to any
Pension Plan, which could reasonably be expected to have a Material Adverse
Effect.

(b)

All contributions (if any) have been made to any Multiemployer Pension Plan that
are required to be made by the Loan Parties, their respective Subsidiaries, or
any other member of the Controlled Group under the terms of the plan or of any
collective bargaining agreement or by applicable law; no Loan Party no
Subsidiary thereof, or any other member of the Controlled Group has withdrawn or
partially withdrawn from any Multiemployer Pension Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan; and no Loan Party, no
Subsidiary thereof, or any other member of the Controlled Group has received any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.





- 39 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







9.10

Investment Company Act.  No Loan Party is an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company,” within the meaning of the Investment Company Act of 1940.

9.11

Compliance with Laws.  Each Loan Party, and each Subsidiary thereof, is in
compliance in all material respects with the requirements of all laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

9.12

Regulation U.  No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

9.13

Taxes.  Each Loan Party, and each Subsidiary thereof, has timely filed all tax
returns and reports required by law to have been filed by it and has paid all
taxes and governmental charges due and payable with respect to such return,
except any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.  The Loan Parties and their
respective Subsidiaries have made adequate reserves on their respective books
and records in accordance with GAAP for all taxes that have accrued but which
are not yet due and payable.  No Loan Party or any Subsidiary thereof has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
(irrespective of the date when the transaction was entered into).

9.14

Solvency, etc.  On the Closing Date, and immediately prior to and after giving
effect to the issuance of each Letter of Credit and each borrowing hereunder and
the use of the proceeds thereof, with respect to each Loan Party, individually,
(a) the fair value of its assets is greater than the amount of its liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated in accordance with GAAP, (b) the present
fair saleable value of its assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

9.15

Environmental Matters.  The on-going operations of each Loan Party and their
respective Subsidiaries comply in all respects with all Environmental Laws,
except such non-compliance which could not (if enforced in accordance with
applicable law) reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  Each Loan Party, and each Subsidiary
thereof, has obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations and other approvals required under any





- 40 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party and
each Subsidiary thereof is in compliance with all terms and conditions thereof,
except where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party or Subsidiary thereof and could not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.  No Loan Party, or any Subsidiary thereof, or any of
its properties or operations is subject to, or reasonably anticipates the
issuance of, any written order from or agreement with any federal, state or
local governmental authority, nor subject to any judicial or docketed
administrative or other proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Substance.  There are no Hazardous Substances
or other conditions or circumstances existing with respect to any property,
arising from operations prior to the Closing Date, or relating to any waste
disposal, of any Loan Party or any Subsidiary thereof that would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.  No Loan Party or any Subsidiary thereof has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances    

9.16

Insurance.  Set forth on Schedule 9.16 is a complete and accurate summary of the
property, casualty, worker’s compensation, errors and omissions, fidelity
bonds/crime insurance program of the Loan Parties as of the Closing Date
(including the names of all insurers, policy numbers, expiration dates, amounts
and types of coverage, annual premiums, exclusions, deductibles, self-insured
retention, and a description in reasonable detail of any self-insurance program,
retrospective rating plan, fronting arrangement or other risk assumption
arrangement involving any Loan Party).  Each Loan Party and its properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Loan Parties
operate.

9.17

Real Property; Collateral Locations.  Set forth on Schedule 9.17 is a complete
and accurate list, as of the Closing Date, of the address of all real property
owned or leased by any Loan Party, together with, in the case of leased
property, the name and mailing address of the lessor of such property. On the
date hereof, Schedule 9.17 sets forth (a) each place of business of each Loan
Party (including its chief executive office), (b) all locations where all
Collateral owned by each Loan Party is kept, and (c) whether each such
Collateral location and place of business (including each Loan Party’s chief
executive office) is owned or leased (and if leased, specifies the complete name
and notice address of each lessor).  No Collateral is located outside the United
States or in the possession of any lessor, bailee, warehouseman or consignee,
except as indicated on Schedule 9.17.

9.18

Information.  All information heretofore or contemporaneously herewith furnished
in writing by any Loan Party to Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of any Loan Party to Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by Lender that any
projections and forecasts provided by





- 41 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Borrowers are based on good faith estimates and assumptions believed by
Borrowers to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).

9.19

Burdensome Obligations.  No Loan Party, or any Subsidiary thereof, is a party to
any agreement or contract or subject to any restriction contained in its
charter, by-laws, operating agreement, partnership agreement or other
organizational documents which could reasonably be expected to have a Material
Adverse Effect.

9.20

Labor Matters.  Except as set forth on Schedule 9.20, no Loan Party or any
Subsidiary thereof, is subject to any labor or collective bargaining agreement.
 There are no existing or threatened strikes, lockouts or other labor disputes
involving any Loan Party or any Subsidiary thereof that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters.

9.21

Anti-Terrorism Laws.

(a)

No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Subsidiary thereof) is in violation in any material respects of any United
States Requirements of Law relating to terrorism, sanctions or money laundering
(the “Anti-Terrorism Laws”), including the United States Executive Order No.
13224 on Terrorist Financing (the “Anti-Terrorism Order”) and the Patriot Act.

(b)

No Loan Party (and, to the knowledge of each Loan Party, no joint venture or
Subsidiary thereof) (i) is listed in the annex to, or is otherwise subject to
the provisions of, the Anti-Terrorism Order, (ii) is owned or controlled by, or
acting for or on behalf of, any person listed in the annex to, or is otherwise
subject to the provisions of, the Anti-Terrorism Order, (iii) commits, threatens
or conspires to commit or supports “terrorism” as defined in the Anti-Terrorism
Order or (iv) is named as a “specially designated national and blocked person”
in the most current list published by OFAC.

(c)

No Loan Party (and, to the knowledge of each Loan Party, no joint venture,
Subsidiary or Affiliate thereof) (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any person described in clauses (b)(i) through (b)(iv) above, (ii) deals in,
or otherwise engages in any transactions relating to, any property or interests
in property blocked pursuant to the Anti-Terrorism Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

9.22

No Default.  No Default or Event of Default exists or would result from the
incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.

9.23

Subordinated Debt.  No Loan Party has any Subordinated Debt.





- 42 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







9.24

Perfected First Priority Liens.  The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule 9.24 (which, in the case of all filings and other documents referred to
on Schedule 9.24, have been delivered to Lender in completed and duly executed
form) will constitute valid perfected security interests in all of the
Collateral in favor of Lender as collateral security for each Loan Party’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of each Loan Party and any Persons purporting to purchase any
Collateral from each Loan Party, and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens for which
priority is accorded under applicable law.  The filings and other actions
specified on Schedule 9.24 constitute all of the filings and other actions
necessary to perfect all security interests granted hereunder.  All Instruments,
Chattel Paper and certificated Investment Property constituting Collateral has
been delivered to Lender duly indorsed in a manner satisfactory to Lender.

9.25

Loan Party Information.  On the date hereof, Schedule 9.25 sets forth (a) each
Loan Party’s jurisdiction of organization, (b) the location of each Loan Party’s
chief executive office, (c) each Loan Party’s exact legal name as it appears on
its organizational documents and (d) each Loan Party’s organizational
identification number (to the extent a Loan Party is organized in a jurisdiction
which assigns such numbers) and federal employer identification number. In the
past five years, no Loan Party had its chief executive offices at any location
other than as listed on Schedule 9.25 or has had any other name than as listed
on Schedule 9.25.

9.26

Certain Property.  None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) other than
trucks and other motor vehicles (“Vehicles”), vessels, aircraft or any other
property subject to any certificate of title or other registration statute of
the United States, any State or other jurisdiction.  Schedule 9.26 lists all
Vehicles owned or leased by each Loan Party.  Schedule 9.26 also lists (a)
whether or not certificates of title exist for the Vehicles (to the extent such
Vehicles are subject to any certificate of title or other registration statute
of the United States, any State or other jurisdiction thereof) and (b) the
registration number, state of registration and the prior lienholder (if any),
together with the amount of such prior Lien, of all such Vehicles.  Each Loan
Party has delivered to Lender copies of all certificates of title with respect
to the applicable Vehicles.  Other than the recordation of Lender’s Lien on the
certificate of titles for the applicable Vehicles, all action by each Loan Party
necessary or desirable to protect and perfect the Lien of Lender on the Vehicles
set forth on Schedule 9.26 (including all necessary filings with the offices of
the relevant secretaries of state or other required governmental authorities)
has been duly taken.

9.27

Investment Property.  

(a)

The Pledged Equity pledged by each Loan Party hereunder constitute all the
issued and outstanding equity interests of each Issuer owned by such Loan Party.

(b)

All of the Pledged Equity has been duly and validly issued and is fully paid and
nonassessable, or, in the case of any foreign Subsidiary, 65% of all issued and
outstanding equity interests of such foreign Subsidiary.





- 43 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(c)

Each of the Pledged Notes constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing).

(d)

Schedule 9.27 lists all Investment Property owned by each Loan Party.  Each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except Permitted Liens.

(e)

No person other than Lender has possession or control of any of the Pledged
Equity of such nature that perfection of a security interest is accomplished by
control.

(f)

Upon delivery to Lender of any certificated Pledged Equity, Lender shall have a
fully perfected first priority security in such Pledged Equity so long as Lender
maintains possession of such Pledged Equity.

No membership interests or partnerships interest constituting Pledged Equity are
certificated or are comprised of Securities.




9.28

Receivables and General Intangibles.  

(a)

No material amount payable to each Loan Party under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to Lender.  

(b)

The names of the Account Debtors, amounts owing, due dates and other information
with respect to the Receivables and Chattel Paper owned by each Loan Party are
and will be correctly stated in all material respects in all records of each
Loan Party relating thereto and in all invoices and reports with respect thereto
furnished to Lender from time to time.

(c)

The amounts represented by each Loan Party to Lender from time to time as owing
to such Loan Party in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

(d)

All Receivables and General Intangibles are genuine, are in all respects what
they purport to be, are not evidenced by a judgment, and (as applicable)
represent undisputed, bona fide transactions completed or to be completed in
accordance with the terms and conditions of any document related thereto.  No
Loan Party has any knowledge of any fact or circumstance which would impair the
validity or collectability of any Receivables or General Intangibles.





- 44 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(e)

There are no setoffs, claims or disputes existing or asserted with respect to
any Receivables and no Loan Party has made any agreement with any Account Debtor
for any extension of time for the payment thereof, any compromise or settlement
for less than the full amount thereof, any release of any Account Debtor from
liability therefor, or any deduction therefrom except a discount or allowance
allowed by such Loan Party in the ordinary course of its business for prompt
payment and disclosed to Lender.

9.29

Intellectual Property.  

(a)

Schedule 9.29 lists all Intellectual Property owned by each Loan Party in its
own name on the date hereof.

(b)

On the date hereof, all material Intellectual Property owned by any Loan Party
is valid, subsisting, unexpired and enforceable and has not been abandoned.

(c)

Except as set forth in Schedule 9.29, none of the material Intellectual Property
is the subject of any licensing or franchise agreement pursuant to which such
Loan Party is the licensor or franchisor.

Right to Use Intellectual Property.  Each Loan Party owns and possesses or has a
license or other right to use its Intellectual Property as is necessary for the
conduct of the businesses of such Loan Party, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

9.30

Inventory.  If any Loan Party’s Inventory is represented or covered by documents
of title, such Loan Party is the owner of the documents, free of all
encumbrances, security interests and other Liens (other the Permitted Liens).
 With respect to each Loan Party’s  Inventory: (a) no Inventory (other than
Inventory in transit) is now, or shall at any time or times hereafter be stored
at any location other than a location set forth on Schedule 9.17, (b) such
Inventory is of good and merchantable quality, free from any defects, (c) such
Inventory is not subject to any licensing, Patent, royalty, Trademark, trade
name or Copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(d) to the knowledge of such Loan Party, such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (e) the completion of
manufacture, sale or other disposition of such Inventory by Lender following the
occurrence of Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Loan Party is a party or to which such property is subject.

9.31

Depositary and Other Accounts.  All primary deposit, securities and other
primary  accounts maintained by each Loan Party are maintained at Lender, and
together with all other deposit, securities and other accounts of each Loan
Party, are described on Schedule 9.32 hereto, which description includes for
each such account the name of the Loan Party maintaining such account, the name,
address, telephone and fax numbers of the financial institution at which such
account is maintained, the account number and the account officer, if any, of
such account.  Each





- 45 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Loan Party agrees that the LOC Account and the Pledged Account are accounts
maintained at Lender which are blocked by Lender.  

9.32

Pernix – Serka LP; Pernix LTC LLC.  As of November 10, 2014, Pernix – Serka LP’s
has no active projects or jobs other than the project located in Sierra Leone,
Africa, which project was issued by the Department of State Bureau of Overseas
Building Operations under Contract Number SAQMMA-13-C-0211 (such project, the
“SL Project”).  Due to the recent Ebola outbreak in Sierra Leone, Africa, the SL
Project has been put on hold until it is determined it is safe to complete the
SL Project.  Pernix – Serka LP (in addition completing the SL Project) and
Pernix LTC LLC are in the process of being wound down, and (i) Pernix LTC LLC
shall be dissolved by December 31, 2014, and (ii) Pernix – Serka LP shall be
dissolved by June 30, 2015.

9.33

Hedging Agreements.  No Loan Party is a party to any Hedging Agreement, other
than an Eligible Hedging Agreement.



SECTION 10

AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid and performed
in full and all Letters of Credit have been terminated, each Loan Party agrees
that, unless at any time Lender shall otherwise expressly consent in writing, it
will:

10.1

Reports, Certificates and Other Information.  Furnish to Lender:

 

10.1.1

Annual Report.  Promptly when available and in any event within 120 days after
the close of each Fiscal Year a copy of the annual audit report of Pernix and
its Subsidiaries for such Fiscal Year, including therein consolidated balance
sheets and statements of earnings and cash flows of Pernix and its Subsidiaries
as at the end of such Fiscal Year, certified without adverse reference to going
concern value and without qualification by independent auditors of recognized
standing selected by Borrowers reasonably acceptable Lender, together with a
written statement from such accountants to the effect that in making the
examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
Borrowers were not in compliance with any provision of Sections 11.1, 11.3, 11.4
or 11.14 of this Agreement insofar as such provision relates to accounting
matters or, if something has come to their attention that caused them to believe
that Borrowers were not in compliance with any such provision, describing such
non-compliance in reasonable detail; and a consolidating balance sheet of Pernix
and its Subsidiaries as of the end of such Fiscal Year and consolidating
statement of earnings and cash flows for Pernix and its Subsidiaries for such
Fiscal Year, certified by a Senior Officer of  Borrower.

10.1.2

Interim Reports.  Promptly when available and in any event within 60 days after
the end of each Fiscal Quarter, a copy of the Form 10-Q report filed with the
SEC; and (b) promptly when available and in any event within 30 days after the
end of each month, consolidated and consolidating balance sheets of Borrowers
and its Subsidiaries as of the end of such month, together with consolidated and
consolidating statements of earnings and a consolidated statement of cash flows
for such month and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such month, together with a comparison





- 46 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







with the corresponding period of the previous Fiscal Year certified by a Senior
Officer of each Borrower.

10.1.3

Compliance Certificates.  Contemporaneously with the furnishing of a copy of
each annual audit report pursuant to Section 10.1.1 and each Form 10-Q report
pursuant to Section 10.1.2, a duly completed Compliance Certificate in the form
of Exhibit C, with appropriate insertions, dated the date of such annual report
or such quarterly statements and signed by a senior officer of each Borrower,
containing (i) a computation of each of the financial ratios and restrictions
set forth in Section 11.14 and to the effect that such officer has not become
aware of any Default or Event of Default that has occurred and is continuing or,
if there is any such event, describing it and the steps, if any, being taken to
cure it and (ii) a written statement of Borrowers’ management setting forth a
discussion of Pernix’s and its subsidiaries’ financial condition, changes in
financial condition and results of operations.

10.1.4

Reports to the SEC and to Shareholders.  Promptly upon the filing or sending
thereof, copies of all regular, periodic or special reports of any Loan Party
filed with the SEC; copies of all registration statements of any Loan Party
filed with the SEC (other than on Form S-8); and copies of all proxy statements
or other communications made to security holders generally.

10.1.5

Notice of Default, Litigation and ERISA Matters.  Promptly upon becoming aware
of any of the following, written notice describing the same and the steps being
taken by the Loan Parties affected thereby with respect thereto:

(a)

the occurrence of an Event of Default or a Default;

 

(b)

any Change of Control, or any Person owning or controlling twenty percent (20%)
or more of the Capital Securities of Pernix;

(c)

any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Loan Parties to Lender which has been instituted or, to
the knowledge of any Loan Party, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

(d)

the institution of any steps by any member of the Controlled Group or any other
Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that any Loan Party furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of any Loan Party with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of any Loan





- 47 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Party or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(e)

any cancellation or material change in any insurance maintained by any Loan
Party;

(f)

any cancellation, termination or material reduction in any performance or other
bond issued by either Fidelity and Deposit Company of Maryland or Zurich
American Insurance Company, or such other entity as is approved by Lender;

(g)

any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect,

(h)

any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of Lender to exercise any of its remedies
hereunder; or

(i)

the occurrence of any other event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the Liens
created hereby.

10.1.6

Borrowing Base Certificates.  During any period in which there are Revolving
Outstandings, within 25 days of the end of each calendar month during such
period, a Borrowing Base Certificate dated as of the end of such calendar month,
and together with any Notice of Borrowing or Notice of LOC, a Borrowing Base
Certificate dated as of the date of such notice, in each case executed by a
Senior Officer of each Borrower on behalf of each Borrower (provided that at any
time an Event of Default exists, Lender may require Borrowers to deliver
Borrowing Base Certificates more frequently).

10.1.7

Borrower’s Accounts.  Within 25 days after the end of each calendar month, an
aged schedule of Borrowers’ Receivables and an aged schedule of accounts payable
by Borrower, listing the name and amount due from each Account Debtor and
account creditor and showing the aggregate amounts due from (a) 0-30 days, (b)
31- 60 days, (c) 61-90 days, (d) 91-120 days, (e) 121-180 days and (f) more than
180 days, and certified as accurate by Borrowers.

10.1.8

Jobs In Progress Report.  Within 25 days after the end of each calendar month,
Jobs In Progress Report.

10.1.9

Management Reports.  Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to Borrowers by independent auditors
in connection with each annual or interim audit made by such auditors of the
books of Borrowers.





- 48 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







10.1.10

Subordinated Debt Notices.  Promptly following receipt, copies of any notices
(including notices of default or acceleration) received from any holder or
trustee of, under or with respect to any Subordinated Debt.

10.1.11

Updated Schedules.  Contemporaneously with the furnishing of each annual audit
report pursuant to Section 10.1.1, updated versions Schedules 9.1, 9.6, 9.8,
9.16, 9.17, 9.20, 9.24, 9.25, 9.26, 9.27, 9.29, 9.32, 10.16 showing information
as of such audit report (it being agreed and understood that this requirement
shall be in addition to the other notice and delivery requirements set forth
herein).  Lender may also from time to time, in its sole reasonable discretion,
request that the Loan Parties provide updated schedules.

10.1.12

Other Information.  Promptly from time to time, such other information
(including, without limitation, business or financial data, reports, appraisals
and projections) concerning the Loan Parties, their properties or business, as
Lender may reasonably request.

10.2

Books, Records and Inspections.  Keep, and cause each of its Subsidiaries and
each other Loan Party, to keep, its books and records in accordance with sound
business practices sufficient to allow the preparation of financial statements
in accordance with GAAP; at the full expense of such Loan Party or Subsidiary,
permit Lender or any representative thereof to (a) inspect the properties and
operations of such Loan Party or such Subsidiary thereof; (b) visit any or all
of its offices, to discuss its financial matters with its officers and its
independent auditors (and each such Loan Party hereby authorizes, and shall
cause its Subsidiaries to authorize, such independent auditors to discuss such
financial matters with Lender or any representative thereof), (c) examine (and,
at the expense of the Loan Parties, photocopy extracts from) any of its books or
other records; and (d) to inspect the Inventory and other tangible assets of
such Loan Party or Subsidiary, to perform appraisals of the equipment of such
Loan Party or Subsidiary, and to inspect, audit, check and make copies of and
extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to Inventory, Accounts
and any other Collateral. Notwithstanding anything to the contrary herein,
Lender is entitled to conduct as many inspections and audits as it deems
appropriate upon the occurrence and continuance of an Event of Default ;
provided however, that such Loan Party or Subsidiary shall only be liable for
the expense of one inspection per year provided no Event of Default has occurred
and is continuing .

10.3

Maintenance of Property; Insurance.

(a)

Keep, and cause its Subsidiaries and each other Loan Party, to keep, all
property useful and necessary in the business of the Loan Parties and their
respective Subsidiaries, in good working order and condition, ordinary wear and
tear excepted.

(b)

Maintain, and cause each of its Subsidiaries and each other Loan Party to
maintain, with responsible insurance companies, such insurance coverage as may
be required by any law or governmental regulation or court decree or order
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated, but which shall insure against all risks and liabilities of the type
identified on Schedule 9.16 and shall have insured amounts no less than, and
deductibles no higher than, those set forth on such schedule;





- 49 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







and, upon request of Lender, furnish to Lender original or electronic copies of
policies evidencing such insurance, and a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the Loan
Parties.  Such Loan Party shall cause each issuer of an insurance policy to
provide Lender with an endorsement (i) showing Lender as loss payee with respect
to each policy of insurance set forth on Schedule 9.16, as applicable, and
naming Lender as an additional insured with respect to each policy of insurance
Schedule 9.16, as applicable, (ii) providing that 30 days’ notice will be given
to Lender prior to any cancellation of, material reduction or change in coverage
provided by or other material modification to such policy and (iii) reasonably
acceptable in all other respects to Lender.  Each Loan Party shall execute and
deliver to Lender a collateral assignment, in form and substance satisfactory to
Lender, of each business interruption insurance policy maintained by such Loan
Party.

(c)

UNLESS SUCH LOAN PARTY PROVIDES LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, LENDER MAY PURCHASE INSURANCE AT SUCH LOAN PARTY’S
EXPENSE TO PROTECT LENDER’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT SUCH LOAN PARTY’S INTERESTS.  THE COVERAGE THAT LENDER
PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST SUCH LOAN PARTY IN
CONNECTION WITH THE COLLATERAL.  SUCH LOAN PARTY MAY LATER CANCEL ANY INSURANCE
PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING LENDER WITH EVIDENCE THAT SUCH
LOAN PARTY HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF LENDER
PURCHASES INSURANCE FOR THE COLLATERAL, SUCH LOAN PARTY WILL BE RESPONSIBLE FOR
THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY
BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

10.4

Compliance with Laws; Payment of Taxes and Liabilities.  (a)  Comply, and cause
each of its Subsidiaries and each other Loan Party to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each of its Subsidiaries and each other Loan
Party to ensure, that no person who owns a controlling interest in or otherwise
controls a Loan Party is or shall be (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply, and cause each of its Subsidiaries and each other Loan Party to comply,
with all applicable Bank Secrecy Act (“BSA”) and anti-money





- 50 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







laundering laws and regulations and (d) pay, and cause each of its Subsidiaries
and each other Loan Party to pay, prior to delinquency, all taxes and other
governmental charges against it or any of its property, including the
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any
Subsidiary or Loan Party to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any Collateral,
such contest proceedings shall stay the foreclosure of such Lien or the sale of
any portion of the Collateral to satisfy such claim.

10.5

Maintenance of Existence, etc.  Subject to Section 11.5, maintain and preserve,
and cause each of its Subsidiaries and each other Loan Party to maintain and
preserve, (a) its existence and good standing in the jurisdiction of its
organization and (b) its qualification to do business and good standing in each
jurisdiction where the nature of its business makes such qualification necessary
(other than such jurisdictions in which the failure to be qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect).

10.6

Use of Proceeds.  Use the proceeds of the Loans and the Letters of Credit for
working capital purposes and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.

10.7

Employee Benefit Plans.

(a)

Maintain, and cause each other member of the Controlled Group to maintain, each
Pension Plan in substantial compliance with all applicable requirements of law
and regulations.

(b)

Make, and cause each other member of the Controlled Group to make, on a timely
basis, all required contributions to any Multiemployer Pension Plan.

(c)

Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8

Environmental Matters.  If any release or threatened release or other disposal
of Hazardous Substances shall occur or shall have occurred on any real property
or any other assets of any Loan Party, such Loan Party shall, and shall cause
its applicable Subsidiaries and any other applicable Loan Party to, cause the
prompt containment and removal of such Hazardous Substances and the remediation
of such real property or other assets as necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, each Loan Party
shall, and shall cause each of its Subsidiaries and each other Loan Party to,
comply with any federal or state judicial or





- 51 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







administrative order requiring the performance at any real property of any Loan
Party or Subsidiary of activities in response to the release or threatened
release of a Hazardous Substance.  To the extent that the transportation of
Hazardous Substances is permitted by this Agreement, each Loan Party shall, and
shall cause each of its Subsidiaries and each other Loan Party to, dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

10.9

Further Assurances.  

(a)

Take, and cause each of its Subsidiaries and each other Loan Party to take, such
actions as are necessary or as Lender may reasonably request from time to time
to ensure that the Obligations of each Loan Party under the Loan Documents are
secured by a first priority perfected Lien in favor of Lender (subject only to
Permitted Liens) on substantially all of the assets of Borrowers and each Loan
Party (as well as all Capital Securities of each domestic Subsidiary and to the
extent requested to do so by Lender, 65% of all Capital Securities of each
direct foreign Subsidiary) and guaranteed by each Loan Guarantor (including,
upon the acquisition or creation thereof, any Subsidiary acquired or created
after the Closing Date), in each case as Lender may determine, including (i) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing and (ii) the delivery of
certificated securities and other Collateral with respect to which perfection is
obtained by possession.

(b)

At least five (5) Business Days prior to the creation or acquisition of a
Subsidiary by such Loan Party, provide written notice of the same to Lender.
 Within one (1) day of such creation or acquisition, (i) if the Loan Party’s
equity interest in such Subsidiary is to be pledged as Collateral under this
agreement, such Loan Party shall deliver to Lender (A) if such Subsidiary is a
limited liability company or a partnership, a fully executed Membership Interest
Pledge Agreement or Partnership Interest Pledge Agreement, as applicable,
together with the related executed Assignment of Interest and executed
Acknowledgment of Pledge and any other documentation required by Lender, all in
form and substance satisfactory to Lender, and (B) if such Subsidiary is a
corporation, all related certificated securities, duly indorsed in a manner
satisfactory to the Lender, evidencing the Capital Securities of such
Subsidiary, and (ii) if such Subsidiary is to become a Loan Party hereunder, as
determined in Lender’s sole discretion, a joinder agreement (substantially in
the form of Exhibit G hereto), a UCC financing statement naming such Subsidiary
as debtor and Lender as secured party, and any other documentation requested by
Lender, all in form and substance satisfactory to Lender.

(c)

At any time and from time to time, upon the written request of Lender, and at
the sole expense of such Loan Party, such Loan Party will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as Lender may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, if the Loan Party’s interest in such instruments and
documents  is to be pledged as collateral under this agreement, including (i)
filing any financing or continuation





- 52 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby, (ii) in the case of
Investment Property or any deposit, securities or other accounts, and any other
relevant Collateral, taking any actions necessary to enable Lender to obtain
“control” (within the meaning of the applicable UCC) with respect thereto,
including without limitation, if requested by Lender, entering into account
control agreements granting Lender control of any deposit, securities, or other
account held at an Other Bank and (iii) if requested by Lender, delivering, to
the extent permitted by law, any original motor vehicle certificates of title
received by such Loan Party from the applicable secretary of state or other
governmental authority after information reflecting Lender’s security interest
has been recorded therein.

10.10

Deposit Accounts.  Unless Lender otherwise consents in writing, in order to
facilitate Lender’s maintenance and monitoring of Lender’s security interests in
the Collateral, maintain all of such Loan Party’s primary depositary, securities
and other primary accounts with Lender.  To the extent such Loan Party maintains
deposit, securities or other accounts at any Other Bank, such Loan Party will
promptly provide written notice to Lender if the funds held or maintained in all
deposit, securities or other accounts of such Loan Party at any one Other Bank
exceed in the aggregate $500,000.  If requested by Lender, such Loan Party shall
deliver to Lender a fully executed control agreement within thirty days of
Lender’s request, in form and substance satisfactory to Lender, providing Lender
with control over any deposit, securities or other accounts of such Loan Party
at any Other Bank.    

10.11

Delivery of Instruments, Certificated Securities and Chattel Paper.  If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to Lender, duly indorsed in a manner satisfactory to Lender, to be
held as Collateral pursuant to this Agreement and in the case of Electronic
Chattel Paper, the applicable Loan Party shall cause Lender to have control
thereof within the meaning set forth in Section 9-105 of the UCC.  In the event
that a Default or Event of Default shall have occurred and be continuing, upon
the request of Lender, any Instrument, Certificated Security or Chattel Paper
not theretofore delivered to Lender and at such time being held by any Loan
Party shall be immediately delivered to Lender, duly indorsed in a manner
satisfactory to Lender, to be held as Collateral pursuant to this Agreement and
in the case of Electronic Chattel Paper, the applicable Loan Party shall cause
Lender to have control thereof within the meaning set forth in Section 9-105 of
the UCC.

10.12

Maintenance of Perfected Security Interest; Further Documentation.  

(a)

Such Loan Party shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 9.24 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b)

Such Loan Party shall not pledge, assign, transfer, create or permit to exist
any tax liens and other Liens, encumbrances and security interests on any part
of the Collateral other than Permitted Liens, and such Loan Party shall not
enter into any agreement doing the same (other than with respect to Permitted
Liens).





- 53 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(c)

Such Loan Party shall not permit the filing of any financing statements or other
documents perfecting a Lien upon or security interest in any of the Collateral
except in connection with Section 11.2.

(d)

Such Loan Party will furnish to Lender from time to time statements and
schedules further identifying and describing the assets and property of such
Loan Party  and such other reports in connection therewith as Lender may
reasonably request, all in reasonable detail.

(e)

Such Loan Party shall promptly notify Lender (a) of any material change with
respect to any of the Collateral, (b) of any material change in the business or
financial condition of any material Account Debtor, or if such Loan Party has
reason to believe that any material Account Debtor will cease to be an Account
Debtor or will significantly alter the business relationship between such Loan
Party and such Account Debtor and (c) if an Eligible Account ceases to be an
Eligible Account.

(f)

Changes in Locations, Name, etc.  Such Loan Party shall not, except upon 30
days’ prior written notice to Lender and delivery to Lender of (a) all
additional financing statements and other documents reasonably requested by
Lender as to the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 9.17
showing any additional location at which Collateral shall be kept:

(i)

permit any of the Collateral to be kept at a location other than those listed on
Schedule 9.17;

 

(ii)

change its jurisdiction of organization or the location of its chief executive
office from that specified on Schedule 9.17 or in any subsequent notice
delivered pursuant to this Section 10.12; or

 

(iii)

change its name, identity or corporate structure.

(g)

If any Loan Party shall cause to be delivered Collateral or other property to
any bailee after the Closing Date, such Loan Party shall cause such bailee to
sign a Collateral Access Agreement.  Such requirement may be waived at the
option of Lender.

10.13

Investment Property.

(a)

If such Loan Party shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Loan Party
shall accept the same as the agent of Lender, hold the same in trust for Lender
and deliver the same forthwith to Lender in the exact form received, duly
indorsed by such Loan Party to Lender, if required, together with an undated
instrument of transfer covering such certificate duly executed in blank by such
Loan Party and with, if Lender so requests, signature





- 54 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







guarantied, to be held by Lender, subject to the terms hereof, as additional
Collateral for the Secured Obligations.  Upon the occurrence and during the
continuance of an Event of Default, (i) any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to Lender to be held by it hereunder as additional Collateral for the
Secured Obligations, and (ii) in case any distribution of capital shall be made
on or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected Lien in favor of Lender, be delivered to Lender to be
held by it hereunder as additional Collateral for the Secured Obligations.  Upon
the occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Loan Party, such Loan Party shall, until such money or
property is paid or delivered to Lender, hold such money or property in trust
for Lender, segregated from other funds of such Loan Party, as additional
Collateral for the Secured Obligations.

(b)

Without the prior written consent of Lender, such Loan Party will not (i) vote
to enable, or take any other action to permit, any Issuer to issue any Capital
Securities of any nature or to issue any other Securities or interests
convertible into or granting the right to purchase or exchange for any Capital
Securities of any nature of any Issuer, except, in each case, as permitted by
this Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Investment Property or Proceeds thereof
(except that, so long as no Event of Default has occurred or is continuing
hereunder, Borrowers may complete the  PFL Securities Sale so long as the
proceeds of such PFL Securities Sale are deposited in an account with Lender,
and may issue additional common or Series A or Series B preferred shares to
existing shareholders, which may require payment of current dividends at a
market rate as of the date of issuance, and pursuant to any other transaction
expressly permitted by this Agreement), (iii) create, incur or permit to exist
any Lien or option in favor of, or any claim of any Person with respect to, any
of the Investment Property or Proceeds thereof, or any interest therein, except
for Permitted Liens, (iv) enter into any agreement or undertaking restricting
the right or ability of such Loan Party or Lender to sell, assign or transfer
any of the Investment Property or Proceeds thereof, except, with respect to such
Investment Property, shareholders’ agreements entered into by such Loan Party
with respect to Persons in which such Loan Party maintains an ownership interest
of 50% or less, (v)  do or take any other action which will impair the Lender’s
interests or rights in the Investment Property, (vi) permit, suffer or otherwise
consent to any termination of, or amendment, supplement or other modification
to, its charters, by-laws, operating agreement, partnership agreement or other
organizational documents other than as permitted under Section 11.6 or (vii)
allow any membership interests or partnership interest comprising its Pledged
Equity to be comprised of Securities.

(c)

In the case of each Loan Party which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Lender promptly in writing of the
occurrence of any of the events described





- 55 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







in Section 10.13(a) with respect to the Investment Property issued by it, (iii)
the terms of Sections 8.4 and 8.7 shall apply to such Issuer with respect to all
actions that may be required of it pursuant to Section 8.4 or 8.8 regarding the
Investment Property issued by it and (iv) it shall mark in books and records
Lender’s security interests and Lien on the related Investment Property.

10.14

Receivables.

(a)

Other than in the ordinary course of business consistent with its past practice,
including normally occurring retention receivables, and in amounts which are not
material to such Loan Party, such Loan Party will not (i) grant any extension of
the time of payment of any Receivable, (ii) compromise or settle any Receivable
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

(b)

Such Loan Party will deliver to Lender a copy of each material demand, notice or
document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables for all Loan Parties.

10.15

Intellectual Property.

(a)

Such Loan Party (either itself or through licensees) will (i) continue to use
each Trademark material to its business in order to maintain such Trademark in
full force free from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless Lender shall obtain a perfected security interest in such mark pursuant
to this Agreement, and (v) not (and not permit any licensee or sublicensee
thereof to) do any act or omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

(b)

Such Loan Party (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.

(c)

Such Loan Party (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired.  Such Loan Party will not (either itself or through
licensees) do any act whereby any material portion of such Copyrights may fall
into the public domain.





- 56 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(d)

Such Loan Party (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property material to its business to infringe
the intellectual property rights of any other Person.

(e)

Such Loan Party will notify Lender immediately if it knows, or has reason to
know, that any application or registration relating to any material Intellectual
Property may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, such Loan Party’s ownership of, or the validity of, any
material Intellectual Property or such Loan Party’s right to register the same
or to own and maintain the same.

(f)

Whenever such Loan Party, either by itself or through any agent, employee,
licensee or designee, (i) shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof or (ii) obtain rights in any
Intellectual Property not listed on Schedule 9.29, such Loan Party shall report
such filing to Lender concurrently with the next delivery of financial
statements of Borrowers pursuant to Section 10.1 of this Agreement.  Upon the
request of Lender, such Loan Party shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as Lender may request
to evidence Lender’s security interest in any Copyright, Patent or Trademark and
the goodwill and General Intangibles of such Loan Party relating thereto or
represented thereby.

(g)

Such Loan Party will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h)

In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Loan Party shall (i) take such
actions as such Loan Party shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify Lender
after it learns thereof and, to the extent, in its reasonable judgment, such
Loan Party determines it appropriate under the circumstances, sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.

10.16

Other Matters.

(a)

If any Loan Party shall lease any real property or facilities and the value of
Collateral located at such leased real property is in excess of $100,000 in fair
market value after the Closing Date, such Loan Party shall use reasonable
efforts to cause the landlord in respect of such leased property or facilities
to sign a Collateral Access Agreement.  Such requirement may be waived at the
option of Lender.  





- 57 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(b)

Each Loan Party authorizes Lender to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of each Loan Party, or words of similar
effect, and which contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, and each Loan Party agrees to furnish any
such information to Lender promptly upon request.  Any such financing statement,
continuation statement, or amendment may be filed at any time in any
jurisdiction.

(c)

Each Loan Party shall, at any time and from time and to time, take such steps as
Lender may reasonably request for Lender (i) to obtain an acknowledgment, in
form and substance reasonably satisfactory to Lender, of any bailee having
possession of any of the Collateral, stating that bailee holds such Collateral
for Lender, (ii) to obtain “control” of any letter-of-credit rights, or
electronic chattel paper (as such terms are defined by the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to Lender, and (iii) otherwise to insure the
continued perfection and priority of Lender’s security interest in any of the
Collateral and of the preservation of its rights therein.  If any Loan Party
shall at any time, acquire a “commercial tort claim” (as such term is defined in
the UCC), such Loan Party shall promptly notify Lender thereof in writing and
supplement Schedule 10.16, therein providing a reasonable description and
summary thereof, and upon delivery thereof to Lender, such Loan Party shall be
deemed to thereby grant to Lender (and such Loan Party hereby grants to Lender)
a security interest and lien in and to such commercial tort claim and all
proceeds thereof, all upon the terms of and governed by this Agreement.

(d)

Without limiting the generality of the foregoing, if any Loan Party at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Loan Party shall promptly notify Lender thereof and, at the request of
Lender, shall take such action as Lender may reasonably request to vest in
Lender “control” under Section 9-105 of the UCC of such electronic chattel paper
or control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.  Lender agrees with the Loan Parties that Lender will arrange, pursuant
to procedures satisfactory to Lender and so long as such procedures will not
result in Lender’s loss of control, for the Loan Parties to make alterations to
the electronic chattel paper or transferable record permitted under Section
9-105 of the UCC or, as the case may be, Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by any Loan Party with respect to such electronic
chattel paper or transferable record.








- 58 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







10.17

Post Closing Covenants.

(a)

(c) Within 60 days after November 10, 2014, Pernix shall deliver to Lender fully
executed copies of a pledge agreement and related documents documenting Pernix’s
pledge of its Capital Securities in Vanuatu Utilities & Infrastructure Limited
to Lender, all in form and substance satisfactory to Lender.

(b)

If by December 31, 2014, Pernix LTC LLC has not dissolved, by January 10, 2015,
Pernix shall deliver to Lender a fully executed Membership Interest Pledge
Agreement, together with the related executed Assignment of Interest, the
related executed Acknowledgment of Pledge, and any other documentation required
by Lender, all in form and substance satisfactory to Lender.

(c)

If by April 30, 2015, Pernix – Serka LP has not dissolved, by May 10, 2015,
Pernix shall deliver to Lender a fully executed Partnership Interest Pledge
Agreement, together with the related executed Assignment of Interest, the
related executed Acknowledgment of Pledge, and any other documentation required
by Lender, all in form and substance satisfactory to Lender.



SECTION 11

NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid and performed
in full and all Letters of Credit have been terminated, each Borrower and each
other Loan Party agrees, that, unless at any time Lender shall otherwise
expressly consent in writing, it will:

11.1

Debt.  Not, and not permit any other Loan Party to create, incur, assume or
suffer to exist any Debt, except:

(a)

Obligations under this Agreement and the other Loan Documents;

(b)

Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals and
refinancings thereof;

(c)

Debt of Pernix to any domestic Wholly-Owned Subsidiary or Debt of any domestic
Wholly-Owned Subsidiary to Pernix or another domestic Wholly-Owned Subsidiary;
provided that such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to Lender and pledged and delivered to Lender
pursuant to the Collateral Documents as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations of the applicable Loan Parties hereunder in a manner reasonably
satisfactory to Lender;

(d)

Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(e)

Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 11.5;





- 59 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(f)

Subordinated Debt;

(g)

Hedging Obligations incurred in favor of Lender or an Affiliate thereof for bona
fide hedging purposes and not for speculation; and

(h)

other indebtedness incurred by Borrowers in the ordinary course of business not
otherwise permitted under (a) through (f) above, in an aggregate outstanding
amount  together with the Debt described in clause (b) above, not at any time
exceeding $500,000.

11.2

Liens.  Not, and not permit any other Loan Party to, create or permit to exist
any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:

(a)

Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

(b)

Liens arising in the ordinary course of business (such as (i) Liens of carriers,
warehousemen, mechanics and materialmen and other similar Liens imposed by law
and (ii) Liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being diligently contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and the execution or other enforcement of which is
effectively stayed;

(c)

Liens described on Schedule 11.2 as of the Closing Date;

(d)

subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;

(e)

attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $100,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;





- 60 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(f)

easements, rights of way, restrictions, minor defects or irregularities in title
and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;

(g)

Liens arising under this Agreement and the other Loan Documents; and

(h)

the replacement, extension or renewal of any Lien permitted by clause (c) above
upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof).

11.3

Operating Leases.  Not permit the aggregate amount of all rental payments under
Operating Leases made (or scheduled to be made) by the Loan Parties (on a
consolidated basis) to exceed $500,000 for real property leases in any Fiscal
Year. Operating leases of equipment entered into in the ordinary course of
business for purposes of contract  performance are not subject to these
provisions.

11.4

Restricted Payments.  Not, and not permit any other Loan Party to, (a) purchase
or redeem any of its Capital Securities except for the currently outstanding
preferred stock and / or payment of dividends thereon, (b) pay any management
fees or similar fees to any of its equityholders or any Affiliate thereof, (c)
make any redemption, prepayment (whether mandatory or optional), defeasance,
repurchase or any other payment in respect of any Subordinated Debt or (d) set
aside funds for any of the foregoing.  Notwithstanding the foregoing, so long as
no Default or Event of Default has occurred and is continuing, a Loan Party may
make distributions to any holders of its Capital Securities, including, without
limitation, to any such holder to pay federal and state income taxes then due
and owing by such holder with respect to the income of such Loan Party, so long
as the amount of such distributions shall not be greater, nor the receipt by
such Loan Party of tax benefits less, than they would have been had such Loan
Party not filed consolidated income tax returns with such Person .

11.5

Mergers, Consolidations, Sales.  Not, and not permit any other Loan Party to,
(a) be a party to any merger or consolidation, (b) sell, transfer, dispose of,
convey or lease any of its assets or Capital Securities (including the sale of
Capital Securities of any Subsidiary) except for sales of inventory in the
ordinary course of business and the sale of a 25% equity interest in PFL as
permitted pursuant to Section 10.13 hereof, or (c) sell or assign with or
without recourse any receivables, except for (i) any such merger, consolidation,
sale, transfer, conveyance, lease or assignment of or by any Wholly-Owned
Subsidiary into Pernix or into any other domestic Wholly-Owned Subsidiary and
(ii) any such purchase or other acquisition by Borrowers or any domestic
Wholly-Owned Subsidiary of the assets or Capital Securities of any Wholly-Owned
Subsidiary.  

11.6

Modification of Organizational Documents.  Not permit the charters, by-laws,
operating agreement, partnership agreement or other organizational documents of
any Loan Party to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of Lender or the
Collateral; not change, or allow any Loan Party to change, its state of
formation or its organizational form other than in accordance with Section
10.13(f).





- 61 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







11.7

Transactions with Affiliates.  Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.

11.8

Unconditional Purchase Obligations.  Not, and not permit any other Loan Party
to, enter into or be a party to any contract for the purchase of materials,
supplies or other property or services if such contract requires that payment be
made by it regardless of whether delivery is ever made of such materials,
supplies or other property or services.

11.9

Inconsistent Agreements.  Not, and not permit any other Loan Party to enter into
any agreement containing any provision which would (a) be violated or breached
by any borrowing by Borrowers hereunder or by the performance by any Loan Party
of any of its Obligations hereunder or under any other Loan Document, (b)
prohibit any Loan Party from granting to Lender, a Lien on any of its assets or
(c) create or permit to exist or become effective any encumbrance or restriction
on the ability of any Subsidiary to (i) pay dividends (except for to current
preferred shareholders) or make other distributions to Pernix or any Subsidiary,
or pay any Debt owed to Pernix or any Subsidiary, (ii) make loans or advances to
any Loan Party or (iii) transfer any of its assets or properties to any Loan
Party, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof.

11.10

Business Activities; Issuance of Equity.  Not, and not permit any other Loan
Party to, engage in any line of business other than the businesses engaged in on
the date hereof and businesses reasonably related thereto.  Not, and not permit
any other Loan Party to, issue any Capital Securities other than any issuance in
accordance with Section 11.5.

11.11

Investments.  Not, and not permit any other Loan Party to, make or permit to
exist any Investment in any other Person, except the following:

(a)

contributions by such Loan Party to the capital of any domestic Wholly-Owned
Subsidiary in existence on the Closing Date, or by any Subsidiary to the capital
of any other domestic Wholly-Owned Subsidiary in existence on the Closing Date,
so long as the recipient of any such capital contribution has guaranteed the
Obligations and such guaranty is secured by a pledge of all of its Capital
Securities and substantially all of its real and personal property, in each case
in accordance with Sections 10.9 and 10.11

(b)

Investments constituting Debt permitted by Section 11.1;

(c)

Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

(d)

Cash Equivalent Investments;





- 62 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







(e)

Investments in securities of Account Debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Account Debtors; and

(f)

Investments listed on Schedule 11.11 as of the Closing Date.

(g)

provided that (x) any Investment which when made complies with the requirements
of the definition of the term Cash Equivalent Investment may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements; (y) no Investment otherwise permitted by clause (b) or (c)
shall be permitted to be made if, immediately before or after giving effect
thereto, any Default or Event of Default exists.

11.12

Restriction of Amendments to Certain Documents.  Not amend or otherwise modify,
or waive any rights under any provisions of any Subordinated Debt.

11.13

Fiscal Year.  Not change its Fiscal Year.

11.14

Financial Covenants.

11.14.1

Minimum Net Income.  Not permit the Consolidated Net Income of Pernix, (as
adjusted for non-cash expenses including amortization, depreciation, non-cash
tax expense and other non-cash items that may arise including non current pay
dividends on Preferred Stock) as of December 31, 2014, and at the end of each
Fiscal Quarter thereafter to be less than $1.00.

11.14.2

Minimum Liquidity.  Not permit the At Lender Liquidity to be less than
$5,000,000 at any time.  

11.15

Hedging Agreement.  Not enter into any Hedging Agreements or other agreements
related to Hedging Obligations , other than Eligible Hedging Agreements .  

11.16

Cancellation of Debt.  Not cancel any claim or debt owing to it, except for
reasonable consideration or in the ordinary course of business, and except for
the cancellation of debts or claims not to exceed $25,000 in any Fiscal Year.

11.17

Guarantees.  Not make or permit to exist any guarantees, except by endorsement
of instruments for deposit or collection or in the ordinary course of business.

11.18

Loans.  Not loan, advance, distribute or otherwise provide any money in excess
of $100,000 to any Person or Persons, or permit to exist any loan, advance or
distribution other than as permitted pursuant to Section 11.3 hereof.

11.19

Deposit Accounts.  Not withdraw, and not permit any other Loan Party to
withdraw, funds from, direct or transfer funds out of, or otherwise access
either the LOC Account or the Pledged Account without Lender’s prior written
consent, except that Borrowers may deposit (i) in the LOC Account any LOC
Liquidity, and (ii) in the Pledged Account, any cash to be included in the
calculation of the Borrowing Base.  Not permit the funds held or





- 63 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







maintained in any deposit, securities or other accounts of such Loan Party at
any one Other Bank to exceed in the aggregate $500,000.

11.20

Pernix – Serka LP.  Not permit, and will cause Pernix – Serka LP to not permit,
Pernix-Serka LP or Pernix–Serka LLC (i) to operate their respective businesses
in any manner, or take any action, other than in connection with the completion
of the SL Project and the winding down of their respective businesses and
operations, (ii) take on any additional projects or jobs that are not in already
in existence as of the date hereof, and (iii) to create or acquire any new
assets other than those created or acquired in connection with the SL Project.



SECTION 12

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of Lender to make its Loans and of the Issuing Lender to issue
Letters of Credit is subject to the following conditions precedent:

12.1

Initial Credit Extension.  The obligation of Lender to make the initial Loans
and the obligation of the Issuing Lender to issue its initial Letter of Credit
(whichever first occurs) is subject to the conditions precedent that (a) the
conditions set forth in Section 12.2 are met to Lender’s satisfaction, and (b)
Lender shall have received all of the following, each duly executed and dated
the Closing Date (or such earlier date as shall be satisfactory to Lender) as
applicable, in form and substance satisfactory to Lender (and the date on which
all such conditions precedent have been satisfied or waived in writing by Lender
is called the “Closing Date”):

12.1.1

Loan Documents.  Loan Documents.

12.1.2

Authorization Documents.  For each Loan Party, such Person’s (a) charter (or
similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by Lender; (c) bylaws (or similar
governing document); (d) resolutions of its board of directors (or similar
governing body) approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (e) signature and incumbency certificates of its
officers executing any of the Loan Documents (it being understood that Lender
may conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by an officer of such Loan
Party (or similar officer) as being in full force and effect without
modification.

12.1.3

Consents, etc.  Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

12.1.4

Collateral and Guaranty Documents.  A counterpart of the Collateral Documents,
executed by each applicable party thereto, together with all instruments,
transfer powers and other items required to be delivered in connection
therewith.

12.1.5

Perfection Certificate.  A Perfection Certificate completed and executed by each
Loan Party.





- 64 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







12.1.6

Compliance with Law.  Evidence that all governmental, regulatory and other third
party approvals have been granted.

12.1.7

[Reserved].

12.1.8

Delivery of Pledged Collateral.  Instruments, Chattel Paper or Certificated
Securities, duly indorsed in a manner satisfactory to Lender, if any.

12.1.9

LOC Account.  If a Letter of Credit is to be issued, Borrowers shall have
deposited in the LOC Account the related Cash Collateral.

12.1.10

Subordination Agreements.  Subordination Agreements with respect to all
Subordinated Debt, if any.

12.1.11

Insurance.  Evidence of the existence of insurance required to be maintained
pursuant to Section 10.3(b), together with evidence that Lender has been named
as a loss payee and an additional insured on all related insurance policies.  

12.1.12

Financial Statements.  Unaudited financial statements of Pernix and its
subsidiaries as of June 30, 2014, in form satisfactory to Lender.

12.1.13

Payment of Fees.  Evidence of payment by Borrowers of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Closing Date,
together with all Attorney Costs of Lender to the extent invoiced prior to the
Closing Date (in an amount not to exceed $7000).

12.1.14

Solvency Certificate.  A Solvency Certificate executed by a Senior Officer of
each Borrower.

12.1.15

Search Results; Lien Terminations.  Certified copies of Uniform Commercial Code
search reports dated a date reasonably near to the Closing Date, listing all
effective financing statements which name any Loan Party (under their present
names and any previous names) as debtors, together with (a) copies of such
financing statements, and (b) such other Uniform Commercial Code termination
statements as Lender may reasonably request.

12.1.16

Filings, Registrations and Recordings.  Lender shall have received each document
(including UCC financing statements) required by the Collateral Documents or
under law or reasonably requested by Lender to be filed, registered or recorded
in order to create in favor of Lender a perfected Lien on the Collateral
described therein, prior to any other Liens (subject only to Permitted Liens),
in proper form for filing, registration or recording.

12.1.17

Borrowing Base Certificate; Notice of Borrowing.  A Borrowing Base Certificate
and a Notice of Borrowing, if applicable, dated as of the Closing Date.

12.1.18

Closing Certificate, Consents and Permits.  A certificate executed by the
officers of each Borrower certifying the matters set forth in Section 12.2.1 as
of the Closing Date.





- 65 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










12.1.19

Real Estate Documents.  With respect to the Lombard Property, a duly executed
Mortgage providing for a fully perfected Lien, in favor of Lender, in all right,
title and interest of Pernix RE in such real property, together with:

(a)

an ALTA Loan Title Insurance Policy, issued by an insurer acceptable to Lender,
insuring Lender’s first priority Lien on such real property and containing such
endorsements as Lender may reasonably require (it being understood that the
amount of coverage, exceptions to coverage and status of title set forth in such
policy shall be acceptable to Lender);

(b)

copies of all documents of record concerning such real property as shown on the
commitment for the ALTA Loan Title Insurance Policy referred to above;

(c)

original or certified copies of all insurance policies required to be maintained
with respect to such real property by this Agreement, the Mortgage or any other
Loan Document;

(d)

a survey certified to Lender meeting such standards as Lender may reasonably
establish and otherwise reasonably satisfactory to Lender; and

(e)

an appraisal, prepared by an independent appraiser engaged directly by Lender of
such parcel of real property or interest in real property, which appraisal shall
satisfy the requirements of the Financial Institutions Reform, Recovery and
Enforcement Act, if applicable, and shall evidence compliance with the
supervisory loan-to-value limits set forth in the Federal Deposit Insurance
Corporation Improvement Act of 1991, if applicable.

Additionally, in the case of any mortgaged real property, a waiver from the
mortgagee thereof waiving any Lien in respect of personal property kept at the
premises subject to such Mortgage, permitting access to the location by Lender
and its agents and containing such other terms and provisions as may be required
by Lender.

12.1.20

References.  Lender shall have completed a satisfactory review of the business
and operations of Pernix and its Subsidiaries.

12.1.21

Other.  Such other documents as Lender may reasonably request.

12.2

Conditions.  The obligation (a) of Lender to make each Loan and (b) of the
Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

12.2.1

Compliance with Warranties, No Default, etc.  Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a)

the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with





- 66 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date);

(b)

no Default or Event of Default shall have then occurred and be continuing;
provided that non-compliance with Section 11.14 will constitute a Event of
Default notwithstanding any applicable cure period;

(c)

Borrowers are in compliance with Section 11.14.2; and

(d)

with respect to the issuance of a Letter of Credit, Borrowers shall have
deposited in the LOC Account the related Cash Collateral.

12.2.2

Confirmatory Certificate.  If requested by Lender, Lender shall have received a
certificate dated the date of such requested Loan or Letter of Credit and signed
by a duly authorized representative of each Borrower as to the matters set out
in Section 12.2.1 (it being understood that each request by Borrowers for the
making of a Loan or the issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by each Borrower that the conditions
precedent set forth in Section 12.2.1 will be satisfied at the time of the
making of such Loan or the issuance of such Letter of Credit), together with
such other documents as Lender may reasonably request in support thereof.



SECTION 13

EVENTS OF DEFAULT AND THEIR EFFECT.

13.1

Events of Default.  Each of the following shall constitute an Event of Default
under this Agreement:

13.1.1

Non-Payment of the Loans, etc.  Default in the payment when due of the principal
of any Loan; or default, and continuance thereof for five days, in the payment
when due of any interest, fee, reimbursement obligation with respect to any
Revolving Loan, Letter of Credit or other amount payable by Borrowers hereunder
or under any other Loan Document.

13.1.2

Non-Payment of Other Debt.  Any default shall occur under the terms applicable
to any Debt of any Loan Party in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$250,000 and such default shall (a) consist of the failure to pay such Debt when
due, whether by acceleration or otherwise, or (b) accelerate the maturity of
such Debt or permit the holder or holders thereof, or any trustee or agent for
such holder or holders, to cause such Debt to become due and payable (or require
any Loan Party to purchase or redeem such Debt or post cash collateral in
respect thereof) prior to its expressed maturity.

13.1.3

Other Material Obligations.  Default , after any applicable cure period, in the
payment when due, or in the performance or observance of, any material
obligation of, or condition agreed to by, any Loan Party with respect to any
material purchase or lease of goods or services where such default, singly or in
the aggregate with all other such defaults, might reasonably be expected to have
a Material Adverse Effect.





- 67 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







13.1.4

Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; or any Loan Party applies for, consents to, or acquiesces in
the appointment of a trustee, receiver or other custodian for such Loan Party or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Loan Party or for a
substantial part of the property of any thereof and is not discharged within 60
days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Loan Party, and if such
case or proceeding is not commenced by such Loan Party, it is consented to or
acquiesced in by such Loan Party, or remains for 60 days undismissed; or any
Loan Party takes any action to authorize, or in furtherance of, any of the
foregoing.

13.1.5

Non-Compliance with Loan Documents.  (a) Failure by the Loan Parties to comply
with Section 11.14 and the continuance of such failure for three (3) days, (b)
Failure by any Loan Party to comply with or to perform any covenant set forth in
Sections 10.1.4 , 10.1.5 , 10.1.6 , 10.1.10 , 10.3(b), 10.5, 10.6, 10.17 or any
other section in Section 11; (c) Failure by any Loan Party to comply with or to
perform any covenant set forth in Sections 10.1.1, 10.1.2, 10.1.3, 10.1.7,
10.1.8, 10.1.9, 10.1.11, ( provided, however, that if Lender has, in its sole
discretion, granted an extension for the time of performance thereof, such
failure shall not constitute an Event of Default if such Loan Party has
performed within the time as so extended), or (d ) failure by any Loan Party to
comply with or to perform any other provision of this Agreement or any other
Loan Document (and not constituting an Event of Default under any other
provision of this Section 13) and continuance of such failure described in this
clause (c) for 30 days.

13.1.6

Representations; Warranties.  Any representation or warranty made by any Loan
Party herein or any other Loan Document is breached or is false or misleading in
any material respect, or any schedule, certificate, financial statement, report,
notice or other writing furnished by any Loan Party to Lender in connection
herewith is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.

13.1.7

Pension Plans.  (a) Any Person institutes steps to terminate a Pension Plan if
as a result of such termination Borrowers or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $250,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA; (c) the Unfunded Liability exceeds
twenty percent of the Total Plan Liability, or (d) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrowers or any member of the Controlled Group have incurred on the date
of such withdrawal) exceeds $250,000.

13.1.8

Judgments.  Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $250,000 shall be rendered against any Loan Party and shall not have been
paid, discharged or vacated or





- 68 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgments.

13.1.9

Attachment.  A notice of lien, levy, or assignment (and excluding retention
receivables held in the ordinary course of business) is filed or recorded with
respect to all or any or all assets of a Loan Party by the United States
government or any department, agency or instrumentality thereof or by any state,
county, municipal or other governmental agency, or if any taxes or debts owing
at any time to any one of them becomes a lien or encumbrances upon such Loan
Party’s assets and any of the foregoing is not released, bonded or otherwise
secured to Lender's reasonable satisfaction within ten (10) days after the same
becomes a lien or encumbrance on such assets.

13.1.10

Loan Documents.  Any event occurs or condition exists which is specified as an
event of default under any of the other Loan Documents, or any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect, or any of the Loan Documents is declared to be null and void.

13.1.11

Other Defaults.  Any event occurs or condition exists which is specified as an
event of default under any document, agreement or instrument entered into in
connection with or evidencing Debt owed by any Loan Party to any Person other
than Lender.

13.1.12

Invalidity of Collateral Documents, Perfection.  Any Collateral Document shall
cease to be in full force and effect; any Loan Party (or any Person by, through
or on behalf of any Loan Party) shall contest in any manner the validity,
binding nature or enforceability of any Collateral Document; or Lender shall not
have a perfected security interest in or Lien on the Collateral prior to all
other security interests and Liens other than the Permitted Liens.

13.1.13

Attachment of Collateral.  All or any part of the Collateral (i) is attached,
seized, subjected to an injunction, writ or distress warrant, or is levied upon
and on or before ten (10) business days thereafter such assets are not returned
and/or such writ, distress warrant or levy is not dismissed, stayed or lifted or
(ii) or any direct, indirect, legal, equitable or beneficial interest in the
Collateral is assigned, transferred or sold without Lender’s prior written
consent.  

13.1.14

Depreciation in Collateral.  There shall be any material loss or depreciation in
the value of any Collateral or, unless expressly permitted by this Agreement or
the other Loan Documents, all or any part of any such Collateral or any direct,
indirect, legal, equitable or beneficial interest therein is assigned,
transferred or sold without the Lender’s prior written except as allowed by this
Agreement. This provision excludes the sale of 25% of the borrower’s interest in
PFL.

13.1.15

Invalidity of Subordination Provisions, etc.  Any subordination provision in any
document or instrument governing Subordinated Debt, or any subordination
provision in any subordination agreement that relates to any Subordinated Debt,
or any subordination provision in any guaranty by any Loan Party of any
Subordinated Debt, shall cease to be in full force and effect, or any Loan Party
or any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision.





- 69 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Change of Control.  A Change of Control shall occur.

13.1.16

Bond.  Any cancellation, termination or material reduction in any performance or
other bond issued by either Fidelity and Deposit Company of Maryland or Zurich
American Insurance Company, or such other entity as is approved by Lender.

13.1.17

Material Adverse Effect.  The occurrence of any event having a Material Adverse
Effect.

13.2

Effect of Event of Default.  (a) If any Event of Default described in Section
13.1.4 shall occur in respect of the Loan Parties, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable all without presentment, demand, protest or
notice of any kind; (b) if any other Event of Default shall occur and be
continuing, Lender may declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable, whereupon the Commitments shall immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
hereunder shall become immediately due and payable (in whole or in part, as
applicable) without presentment, demand, protest or notice of any kind, and (c)
upon any Event of Default  provided that any applicable notification and cure
periods have lapsed, Lender shall have all (i) the right to setoff against any
account of Borrowers held or maintained at Lender, including without limitation
the LOC Account and the Pledged Account, the outstanding Obligations, (ii)
rights and remedies provided for in this Agreement and the other Loan Documents,
(iii) all rights and remedies provided by the UCC (in each applicable
jurisdiction) and (iv) all rights and remedies in any other applicable law
(including, without limitation, all other legal and equitable remedies available
to Lender).  Lender shall promptly advise the Loan Parties of any such
declaration, but failure to do so shall not impair the effect of such
declaration.  Any LOC Liquidity in the LOC Account, shall be held by Lender
(without liability for interest thereon) and applied to the Obligations arising
in connection with any drawing under a Letter of Credit.  After the expiration
or termination of all Letters of Credit, such Cash Collateral shall be applied
by Lender to any remaining Obligations hereunder and any excess shall be
delivered to Borrowers or as a court of competent jurisdiction may elect.  



SECTION 14

GENERAL.

14.1

Marshalling; Amendments.  To the extent that it lawfully may, each Loan Party
hereby agrees that it will not invoke any law relating to the marshalling of
Collateral which might cause delay in or impede the enforcement of Lender’s
rights under this Agreement or under any other instrument creating or evidencing
any of the Obligations or under which any of the Obligations is outstanding or
by which any of the Obligations is secured or payment thereof is otherwise
assured, and, to the extent that they lawfully may, Each Loan Party hereby
irrevocably waives the benefits of all such laws.  No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lender, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.





- 70 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










14.2

Confirmations.  Borrowers and each holder of a Note agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.

14.3

Notices.  Except as otherwise provided in Sections 2.2.1 and 2.3.1, all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown on Annex B or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose.  Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received.  For purposes of Sections 2.2.1 and 2.3.1, Lender shall be entitled to
rely on telephonic instructions from any person that Lender in good faith
believes is an authorized officer or employee of Borrowers, and Borrowers shall
jointly and severally hold Lender harmless from any loss, cost or expense
resulting from any such reliance.

14.4

Computations.  Where the character or amount of any asset or liability or item
of income or expense is required to be determined, or any consolidation or other
accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if any Loan Party notifies Lender that
the Loan Parties wish to amend any covenant in Sections 10 or 11.14 (or any
related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if Lender notifies the Loan
Parties that Lender wishes to amend Sections 10 or 11.14 (or any related
definition) for such purpose), then Loan Parties’ compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant (or related definition) is amended in a manner satisfactory to
the Loan Parties and Lender.

14.5

Costs, Expenses and Taxes.

(a)

Each Loan Party, jointly and severally, agrees to pay on demand all reasonable
out-of-pocket costs and expenses of Lender (including Attorney Costs and any
Taxes) in connection with the preparation, execution, syndication, delivery and
administration (including perfection and protection of any Collateral and the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by Lender after an Event of Default in connection with the
collection of the Obligations or the enforcement of this Agreement the other
Loan Documents or any such other documents or during any workout, restructuring
or negotiations in respect thereof.  In addition, each Loan Party agrees to





- 71 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







pay, and to save Lender harmless from all liability for, any fees of the Loan
Parties’ auditors in connection with any reasonable exercise by Lender of their
rights pursuant to Section 10.2.  All Obligations provided for in this Section
14.5 shall survive repayment of the Loans, cancellation of the Notes, expiration
or termination of the Letters of Credit and termination of this Agreement.

(b)

Each Loan Party agrees to pay, and to save Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c)

The agreements in this Section 14.5 shall survive repayment of all (and shall
be) Secured Obligations (and termination of all commitments under this
Agreement), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.

14.6

GOVERNING LAW.  THIS AGREEMENT AND THE NOTE SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

14.7

Confidentiality.  As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify, and record certain customer
identification information and documentation in connection with opening or
maintaining accounts, or establishing or continuing to provide services.  Lender
agrees to use commercially reasonable efforts (equivalent to the efforts Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to them by any Loan Party and
designated as confidential, except that Lender may disclose such information (a)
to Persons employed or engaged by Lender in evaluating, approving, structuring
or administering the Loans and the Commitments; (b) to any assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 14.7 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any federal or state regulatory authority or examiner,
or any insurance industry association, or as reasonably believed by Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which Lender is a party; (f) to any
nationally recognized rating agency that requires access to information about
Lender’s investment portfolio in connection with ratings issued with respect to
Lender; (g) to any Affiliate of Lender, the Issuing Lender or any other Person
who may provide Bank Products to the Loan Parties; (h) to Lender’s independent
auditors and other professional advisors as to which such information has been
identified as confidential; or (i) that ceases to be confidential through no
fault of Lender.  Notwithstanding the foregoing, Borrowers consent to the
publication by Lender of a tombstone or similar advertising material relating to
the financing transactions contemplated by this





- 72 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Agreement, and Lender reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.  If any provision of any confidentiality agreement, non-disclosure
agreement or other similar agreement between Borrowers and Lender conflicts with
or contradicts this Section 14.7 with respect to the treatment of confidential
information, this section shall supersede all such prior or contemporaneous
agreements and understandings between the parties.

14.8

Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  All obligations of the Loan
Parties and rights of Lender expressed herein or in any other Loan Document
shall be in addition to and not in limitation of those provided by applicable
law.

14.9

Nature of Remedies.  All Obligations of the Loan Parties and rights of Lender
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law.  No failure to exercise and
no delay in exercising, on the part of Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  

14.10

Entire Agreement.  This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 4) and any prior
arrangements made with respect to the payment by the Loan Parties of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Lender.

14.11

Counterparts.  This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.  Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof.  Electronic records of executed
Loan Documents maintained by Lender shall deemed to be originals.

14.12

Successors and Assigns.  This Agreement shall be binding upon the Loan Parties,
Lender and their respective successors and assigns, and shall inure to the
benefit of the Loan Parties, Lender and the successors and assigns of Lender.
 No other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.  No Loan Party may assign or transfer any of
its rights or Obligations under this Agreement without the prior written consent
of Lender.








- 73 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







14.13

Assignments; Participations.

14.13.1

Assignments.

(a)

Lender may at any time assign to one or more Persons (any such Person, an
“Assignee”) all or any portion of its Loans and Commitments, with the prior
written consent of Borrowers, so long as no Event of Default exists (which
consent shall not be unreasonably withheld or delayed and shall not be required
for an assignment by Lender to an Affiliate of Lender).  Borrowers shall be
deemed to have granted its consent to any assignment requiring its consent
hereunder unless Borrowers have expressly objected to such assignment within
three Business Days after notice thereof.

(b)

From and after the date on which the conditions described above have been met,
(i) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
such Assignee pursuant to an assignment agreement between Lender and the
Assignee, shall have the rights and obligations of Lender hereunder and (ii)
Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder.  Upon the
request of the Assignee (and, as applicable, Lender) pursuant to an effective
assignment agreement, Borrowers shall execute and deliver to the Assignee (and,
as applicable, Lender) a Note in the principal amount of the Assignee’s pro rata
share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the pro rata share of the Revolving Commitment retained by Lender).
 Each such Note shall be dated the effective date of such assignment.  Upon
receipt by Lender of such Note, Lender shall return to Borrowers any prior Note
held by it.

(c)

Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 14.13.1 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for Lender as a party hereto.

14.13.2

Participations.  Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by Lender of a
participating interest to a Participant, (a) Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrowers shall continue to deal
solely and directly with Lender in connection with Lender’s rights and
obligations hereunder and (c) all amounts payable by Borrowers shall be
determined as if Lender had not sold such participation and shall be paid
directly to Lender.  Borrowers agree that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as Lender under this Agreement; provided that
such right of set-off shall be subject to the obligation





- 74 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







of each Participant to share with Lender, and Lender agrees to share with each
Participant, on a pro rata basis.  Borrowers also agree that each Participant
shall be entitled to the benefits of Section 6.5 or 7 as if it were Lender
(provided that on the date of the participation no Participant shall be entitled
to any greater compensation pursuant to Section 6.5 or 7 than would have been
paid to Lender on such date if no participation had been sold and that each
Participant complies with Section 6.5 or 7 as if it were a direct assignee).

14.14

Captions.  Section captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.

14.15

Customer Identification - USA Patriot Act Notice.  Lender (for itself and not on
behalf of any other party) hereby notifies the Loan Parties that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Loan Parties, which information
includes the name and address of the Loan Parties and other information that
will allow Lender, as applicable, to identify the Loan Parties in accordance
with the Act.

14.16

INDEMNIFICATION BY LOAN PARTIES.  IN CONSIDERATION OF THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY LENDER AND THE AGREEMENT BY LENDER TO EXTEND THE
COMMITMENTS PROVIDED HEREUNDER, EACH LOAN PARTY HEREBY AGREES TO INDEMNIFY,
EXONERATE AND HOLD LENDER AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES AND AGENTS OF LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM
AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES,
DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL
SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED
TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF
ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF LENDER PARTIES, EXCEPT
FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH
LOAN PARTY HEREBY AGREES TO MAKE THE MAXIMUM





- 75 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 14.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

14.17

Nonliability of Lender.  The relationship between Borrowers on the one hand and
Lender on the other hand shall be solely that of Borrower and lender.  Lender
has no fiduciary relationship with or duty to any Loan Party arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Loan Parties, on the one hand, and Lender, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
 Lender undertakes no responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations.  Each Loan Party agrees that Lender shall have no
liability to any Loan Party (whether sounding in tort, contract or otherwise)
for losses suffered by any Loan Party in connection with, arising out of, or in
any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND EACH LOAN PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE).  Each Loan Party acknowledges that
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party.  No joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Loan Parties and
Lender.

14.18

FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR





- 76 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE.  EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

14.19

WAIVER OF JURY TRIAL.  EACH LOAN PARTY AND LENDER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.



SECTION 15

JOINT AND SEVERAL LIABILITY, ETC.

15.1

Joint and Several.  BORROWERS ACKNOWLEDGE AND IRREVOCABLY AGREE THAT THEY SHALL
BE JOINTLY AND SEVERALLY LIABLE, IN ALL RESPECTS, FOR THE PAYMENT AND
PERFORMANCE OF THE LOANS, ALL OTHER OBLIGATIONS, AND THIS AGREEMENT (INCLUDING
EACH OF THE OBLIGATIONS, COVENANTS AND AGREEMENTS SET FORTH HEREIN). Each
Borrower hereby agrees that it is jointly and severally liable for, and
absolutely and unconditionally promises to pay to Lender, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations and all costs and expenses including,
without limitation, all court costs and Attorney Costs and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, any Borrower or any
guarantor of all or any part of the Obligations.  Each Borrower further agrees
that the Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound pursuant to this
Section 15 notwithstanding any such extension or renewal.  Each Borrower is
primarily and not secondarily liable for all Obligations, including all
Obligations of each other Borrower.  Each Borrower waives any right to require
Lender to sue any Borrower, any guarantor, or any other Person obligated for all
or any part of the Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any Collateral securing all or any part of the
Obligations.

15.2

No Discharge or Diminishment.  (a)  Except as otherwise provided for herein, the
obligations of each Borrower hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment or termination for any reason
(other than the indefeasible payment in full in cash of the Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Obligations, by





- 77 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any guarantor of or other Person
liable for any of the Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Borrower may have at any time against any Obligated Party, Lender, or
any other Person, whether in connection herewith or in any unrelated
transactions; (b) the obligations of each Borrower hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Obligations or any
part thereof; (c) further, the obligations of any Borrower hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Obligations or any
obligations of any guarantor of or other Person liable for any of the
Obligations; (iv) any action or failure to act by Lender with respect to any
Collateral securing any part of the Obligations; or (v) any default, failure or
delay, willful or otherwise, in the payment or performance of any of the
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Borrower or that would otherwise
operate as a discharge of any Borrower as a matter of law or equity (other than
the indefeasible payment in full in cash of the Obligations).

15.3

Defenses Waived.  To the fullest extent permitted by applicable law, each
Borrower hereby waives any defense based on or arising out of any defense of any
Borrower or the unenforceability of all or any part of the Obligations from any
cause, or the cessation from any cause of the liability of any Borrower, other
than the indefeasible payment in full in cash of the Obligations. Without
limiting the generality of the foregoing, each Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person.  Each Borrower confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder.  Lender may, in its sole discretion, foreclose on any Collateral held
by it by one or more judicial or non-judicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any Collateral securing all or a part of the Obligations, compromise
or adjust any part of the Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
any Borrower under this Section 15 except to the extent the Obligations have
been fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Borrower waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Borrower against any Obligated Party or any security.

15.4

Rights of Subrogation.  No Borrower will assert any right, claim or cause of
action, including, without limitation, a claim of subrogation, contribution or
indemnification that





- 78 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







it has against any Obligated Party, or any Collateral, until Borrowers have
fully paid and performed all of the Obligations.

15.5

Reinstatement; Stay of Acceleration.  If at any time any payment of any portion
of the Obligations is rescinded or must otherwise be restored or returned upon
the insolvency, bankruptcy, or reorganization of any Borrower or otherwise, each
Borrower’s obligations under this Agreement with respect to that payment shall
be reinstated at such time as though the payment had not been made. If
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Obligations shall nonetheless be payable by Borrowers forthwith on demand by
Lender.

15.6

Information.  Each Borrower assumes all responsibility for being and keeping
itself informed of the other Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Borrower assumes and
incurs under this Section 15, and agrees that Lender shall not have any duty to
advise any Borrower of information known to it regarding those circumstances or
risks.

15.7

Contribution.  Each of the Borrowers covenants and agrees that its right to
receive any contribution under this Section 15 from another Borrower shall be
subordinate and junior in right of payment to the payment in full in cash of the
Obligations, provided that nothing in this provision shall affect any Borrower’s
joint and several liability for the entire amount of the Obligations.  This
provision is for the benefit of both Lender and Borrowers and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

15.8

Liability Cumulative.  The liability of each Borrower under this Section 15 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Lender under this Agreement and the other Loan Documents to which such Borrower
is a party or in respect of any obligations or liabilities of the other
Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

15.9

Each Borrower as a Representative of other Borrowers.  Each Borrower is hereby
appointed by the other Borrower to act as the contractual representative of the
other Borrower hereunder and under each other Loan Document, and each Borrower
irrevocably authorizes the other Borrower to act as the contractual
representative of the Borrowers with the rights and duties expressly set forth
herein and in the other Loan Documents.  Each Borrower agrees to act as such
contractual representative upon the express conditions contained in this Section
15.  Additionally, each Borrower hereby appoints the other Borrower as its agent
to receive all of the proceeds of the Loans.  Lender, and its officers,
directors, agents or employees, shall not be liable to any Borrower for any
action taken or omitted to be taken by any Borrower pursuant to this Section 15
or this Agreement taken as a whole.  Each Borrower shall have and may exercise
all rights and powers of the other Borrower under the Loan Documents, together
with such rights and powers as are reasonably incidental thereto.  Each Borrower
may execute any of its duties, rights or remedies under this Agreement and under
any other Loan Document by or through authorized officers.  Each Borrower hereby
empower and authorizes the other Borrower, on





- 79 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







behalf of both Borrowers, to execute and deliver to Lender the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, any solvency certificates borrowing base certificates or
compliance certificates.  Each Borrower agrees that any action taken by the
other Borrower in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by any Borrower of its rights or powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon both Borrowers.

[signature pages follow]

 





- 80 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

[prnx_ex10z10014.gif] [prnx_ex10z10014.gif]








- 81 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Schedule 9.1

Qualifications to do Business




Entity

Registered Jurisdictions

Pernix Group, Inc.

State of Delaware

State of Illinois

State of Colorado

State of Texas

State of Louisiana

State of Georgia

State of West Virginia

PERNIX RE LLC

State of Illinois








3193012v9/28370-0031




--------------------------------------------------------------------------------













Schedule 9.6

Litigation and Contingent Liabilities







None.














- 83 -

3193012v9/28370-0031




--------------------------------------------------------------------------------













Schedule 9.8

Subsidiaries







Capital Securities issued by Pernix Group, Inc.

(beneficial owners of 5% or more as of 10/21/2014)







Owner




Number of Shares Held

Percent of Outstanding Common Stock

Ernil Continental Sa Bvi

4,386,313

46.6%

Halbarad Group Ltd Bvi

3,628,643

38.6%

Al Amal Investment Co. KSCC

549,396

5.8%

Sayed Hamid Behbehani & Sons Co. and Family members

527,936

5.6%




Pernix Group, Inc. owns Capital Securities in each of the following:

Subsidiary Name

Capital Securities Percentage

PERNIX RE LLC

100%

Vanuatu Utilities & Infrastructure LTD

Pernix LTC LLC

Pernix (Fiji) Limited

Pernix Solomon Islands LTD

Pernix for Construction Contracting, LTD.

Pernix Niger SARL

Pernix Guam LLC

Pernix - Serka LP

Pernix Technical Works, Co. LLC

PERNIX SHBC, L.P.

Pernix Tishman LLC

100%

80% 1

100%2 ( 75%)

100%

100%

100%

100%

52%

49%3

51%

51%

 

 

 

 

PERNIX RE LLC has no Subsidiaries.

1 LTC, Inc. the 20% owner of Pernix LTC LLC declared bankruptcy in May 2014.

2 Pernix Group, Inc. is currently negotiating to sell 25% interest in Pernix
(Fiji) Limited, the Share Sale Agreement was signed on October 29, 2014. Closing
is still being scheduled.

3United Arab Emerate law prevents foreign ownership of legal entities more than
49%, Pernix has a power of attorney from 51% owner of Pernix Technical Works
granting control over Pernix Technical works.





- 84 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.16

Insurance




See attached.








- 85 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.17

Real Property; Collateral Locations; Collateral in Possession of Lessor, Bailee,
Consignee or Warehouseman




Pernix Group, Inc. – Collateral Locations:

Chief Executive Office:

151 East 22nd Street

Lombard, Illinois 60148

Lessor: PERNIX RE LLC




Other Collateral Locations:

6312 S. Fiddler Green Circle, Office # 305

Greenwood Village, Colorado, 80111

Lessor: Regus Group Companies

Located at:  

6312 S. Fiddler Green Circle, Office # 300E

Greenwood Village, Colorado, 80111








PERNIX RE LLC – Collateral Locations:

Chief Executive Office (Owned):

151 East 22nd Street

Lombard, Illinois 60148











- 86 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.20

Labor Matters




None.





- 87 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.24

Filings and Perfection




See attached.




Please note that the attached financing statements will be filed with the
applicable filing office.




Execution of the following by all parties thereto:

1.  Loan and Security Agreement

2.  Partnership Interest Pledge Agreement

3. Assignment of Partnership Interest in blank

4.  Acknowledgment of Pledge





- 88 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.25

 Loan Party Information




Pernix Group, Inc.

Jurisdiction of Organization:

State of Delaware, USA

Chief Executive Office:

151 E. 22nd Street, Lombard, IL, 60148

Former Offices:

860 Parkview BLVD, Lombard, IL, 60148

Exact Legal Name:

Pernix Group, Inc.

Former Names:

Telesource International, Inc.  ( August 17, 2011)

Delaware File Number:

3404659

Federal EIN:

36-4025775




PERNIX RE LLC

Jurisdiction of Organization:

State of Illinois, USA

Chief Executive Office:

151 E. 22nd Street, Lombard, IL 60148

Exact Legal Name:

PERNIX RE LLC

Former Names:

Pernix Government Services LLC ( March 26, 2013)

 

Pernix Construction U.S. LLC (February 10, 2012)

Illinois File Number:

0388044-3

Federal EIN:

90-0819291





- 89 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.26

Vehicles




Pernix Group, Inc.

Vehicle Make

Acura MDX

Vehicle Year

2014

VIN

5FRYD4H4XEB015327

Leased or Owned

Leased

Title

McGrath Acura of Westmont

License Plate Number

L563123- Illinois







Vehicle Make

Volkswagen Jetta

Vehicle Year

2012

VIN

3VWDP7AJ2CH370734

Leased or Owned

Leased

Title

VW Credit Leasing Ltd.

License Plate Number

P26 8334- Illinois







PERNIX RE LLC

None.





- 90 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.27

Investment Property




Pernix Group, Inc. owns Capital Securities in each of the following:

Subsidiary Name

Capital Securities Percentage

PERNIX RE LLC

100%

Vanuatu Utilities & Infrastructure LTD

Pernix LTC LLC

Pernix (Fiji) Limited

Pernix Solomon Islands LTD

Pernix for Construction Contracting, LTD.

Pernix Niger SARL

Pernix Guam LLC

Pernix - Serka LP

Pernix Technical Works, Co. LLC

PERNIX SHBC, L.P.

Pernix Tishman LLC

100%

80%

100%1 ( 75%)

100%

100%

100%

100%

52%

49%

51%

51%










1 Pernix Group, Inc. is currently negotiating to sell 25% interest in Pernix
(Fiji) Limited, the Share Sale Agreement was signed on October 29, 2014. Closing
is still being scheduled.  





- 91 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.29

Intellectual Property




Owned by Pernix Group, Inc.

REF.

MARK

REG NUMBER

REG DATE

1.

PERNIX

4,238,031

Nov. 6, 2012

2.

PERNIX GROUP

4,234,347

Oct. 30, 2012

3.

[prnx_ex10z10015.jpg] [prnx_ex10z10015.jpg]

4,238,032

Nov. 6, 2012

4.

[prnx_ex10z10016.jpg] [prnx_ex10z10016.jpg]

4,234,348

Oct. 30, 2012







Patents

None.

Copyrights

None.





- 92 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 9.32

Depositary and Other Deposit Accounts







Loan Party

Bank

Account #

Type of Bank

Type of Account

Address of Bank

Pernix Group, Inc.

J.P. Morgan Chase

936645308

Commercial

Commercial Checking

10 S. Dearborn

Chicago, IL, 60603

Pernix Group, Inc.

Wells Fargo

4123425779

Commercial

Money Market Account

10 S. Wacker Drive

Chicago, IL 60606




Pernix RE, LLC

Wells Fargo

4125326090

 Commercial

Commercial Check

10 S. Wacker Drive

Chicago, IL 60606

Pernix Group, Inc.

Barrington Bank & Trust

550053093

Commercial

Commercial Checking

201 South Hough Street

Barrington, IL 60010

Pernix Group, Inc. TAMU

Barrington Bank & Trust

550053107

Commercial

Commercial Checking

201 South Hough Street

Barrington, IL 60010

Pernix RE, LLC

Barrington Bank & Trust

550051848

Commercial

Commercial Checking

201 South Hough Street

Barrington, IL 60010

Pernix Serka Joint Venture

Barrington Bank & Trust

550051821

Commercial

Commercial Checking

201 South Hough Street

Barrington, IL 60010

Pernix Group, Inc.

Barrington Bank & Trust

550053190

Commercial

Letter of Credit Cash Collateral

201 South Hough Street

Barrington, IL 60010

Pernix Group, Inc.

Barrington Bank & Trust

550053204

Commercial

Line of Credit Pledge Cash Collateral

201 South Hough Street

Barrington, IL 60010








- 93 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 10.16

Commercial Tort Claims




None.





- 94 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 11.1

Existing Debt




None.








- 95 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 11.2

Existing Liens




None.








- 96 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










Schedule 11.11

Investments




None.








- 97 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










ANNEX A




COMMITMENTS













Lender

Revolving

Commitment Amount

Letter of Credit

Commitment Amount

Barrington Bank & Trust Company, National Association

$5,000,000

$10,000,000

TOTALS

$5,000,000

$10,000,000














- 98 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










ANNEX B




ADDRESSES FOR NOTICES




BORROWERS:




Pernix Group, Inc.

151 East 22nd Street

Lombard, Illinois 60148

Attn: Nidal Zayed, John Zayed or Patrick Gainer

Telephone: (630) 620-4787

Facsimile: (630) 620-4753




Pernix RE LLC

151 East 22nd Street

Lombard, Illinois 60148

Attn: Nidal Zayed, John Zayed or Patrick Gainer

Telephone: (630) 620-4787

Facsimile: (630) 620-4753




LENDER:




Barrington Bank & Trust Company, National Association

201 South Hough Street

Barrington, Illinois 60010

Attn: William Dierking

Telephone: (847) 842-4500

Facsimile: 847-304-6670








- 99 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










EXHIBIT A




LEGAL DESCRIPTION OF REAL PROPERTY







[prnx_ex10z10018.gif] [prnx_ex10z10018.gif]





- 100 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










EXHIBIT B




FORM OF REVOLVING NOTE

November 10, 2014

Chicago, Illinois

$5,000,000




Each of the undersigned, for value received, jointly and severally promise to
pay to the order of BARRINGTON BANK & TRUST COMPANY, NATIONAL ASSOCIATION
(“Lender”) FIVE MILLION DOLLARS AND 00/100 ($5,000,000), or such lesser amount
equal to the aggregate unpaid principal amount of all Loans owing from the
undersigned (each a “Borrower”, collectively, the “Borrowers”) to Lender at such
time, together with all unpaid interest accrued thereon and all other fees,
costs, and expenses related thereto, on the dates set forth in the Loan and
Security Agreement (as defined below).

Each Borrower further promises to jointly and severally pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the Loan
and Security Agreement.  Payments of both principal and interest are to be made
in lawful money of the United States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan and Security Agreement, dated as of November 10, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”; capitalized terms not otherwise defined herein
are used herein as defined in the Loan and Security Agreement), among the
Borrowers and Lender, to which Loan and Security Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to its due date or upon its due date accelerated.

This Note is secured by the Collateral as set forth in the Loan and Security
Agreement and the Collateral Documents, and this Note and the holder hereof are
entitled to all of the benefits and security provided for thereby or referred to
therein, to which reference is hereby made for a statement thereof.

If a payment under this Note (principal, interest or other) is ten (10) or more
days late, Borrowers will be charged, and each Borrowers agrees to jointly and
severally pay immediately, a late fee of five percent (5%) of the unpaid portion
of the payment.  Each Borrower agrees that the damages to be sustained by Lender
for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the late fee specified in the preceding
sentence is a reasonable estimate of such damages, does not constitute interest,
and is not a penalty.

THIS NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.





- 101 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







EACH BORROWER ACKNOWLEDGES AND IRREVOCABLY AGREES THAT IT SHALL BE JOINTLY AND
SEVERALLY LIABLE, IN ALL RESPECTS, FOR THE PAYMENT AND PERFORMANCE OF THE LOANS,
ALL OTHER OBLIGATIONS, THIS NOTE, THE LOAN AND SECURITY AGREEMENT AND THE OTHER
LOAN DOCUMENTS(INCLUDING EACH OF THE OBLIGATIONS, COVENANTS AND AGREEMENTS SET
FORTH THEREIN).




PERNIX GROUP, INC.







By:

Name:

Title:




PERNIX RE LLC







By:

Name:

Title:








3193012v9/28370-0031




--------------------------------------------------------------------------------










EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

To:

Barrington Bank & Trust Company, National Association, as Lender

Please refer to the Loan and Security Agreement dated as of November 10, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) by and among Pernix Group, Inc. and Pernix RE LLC
(each a “Borrower” and collectively, the “Borrowers”), and Barrington Bank &
Trust Company, National Association, as Lender.  Terms used but not otherwise
defined herein are used herein as defined in the Loan and Security Agreement.

I.

Reports.  Enclosed herewith is a copy of the [annual audited/quarterly] report
of Borrowers as at _____________, ____ (the “Computation Date”), which report
fairly presents in all material respects the financial condition and results of
operations of Borrowers and their respective Subsidiaries as of the Computation
Date and has been prepared in accordance with GAAP consistently applied.

II.

Financial Tests.  Borrowers hereby certify and warrant to you that the following
is a true and correct computation as at the Computation Date of the following
ratios and/or financial restrictions contained in the Loan and Security
Agreement:

[REVISE AS APPROPRIATE]

A.

Section 11.14.1 - Minimum Net Income

1.

Consolidated net income (or loss)

of Pernix and its subsidiaries

$__________

2.

Plus (to the extent deducted):

non-cash tax expense

$__________

depreciation

$__________

amortization

$__________

value of accrued but unpaid

  Stock dividends on Series B

  Capital Securities

$__________

3.

Minus:

extraordinary gains

$__________

gains from

   discontinued operations

$__________

4.

Consolidated Net Income

(Item A.1 plus Item A.2 minus Item A-3)

$__________

5

Minimum required

$1.00





- 103 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







6.

Met

Yes/No

B.

Minimum Liquidity

1.

Cash of Pernix Group, Inc.

as of the Computation Date

$__________

2.

Cash Equivalents of Pernix Group,

Inc. as of the Computation Date

$__________

3.

LOC Liquidity as of

the Computation Date

$__________

4.

At Lender Liquidity as of

the Computation Date

(Item B.1 plus Item B.2) minus Item B.3

$__________

5.

Minimum Required

$5,000,000

6.

Met

Yes/No

Borrowers further certify to you that no Default or Event of Default has
occurred and is continuing.

Described below is a discussion of Pernix’s and its subsidiaries’ financial
condition, changes in the financial condition and results of operations.

[___]

Borrowers have caused this Certificate to be executed and delivered by its duly
authorized officer on _________, ____.




PERNIX GROUP, INC.







By:

Name:

Title:




PERNIX RE LLC







By:

Name:

Title:








- 104 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







EXHIBIT D







FORM OF BORROWING BASE CERTIFICATE







To:

Barrington Bank & Trust Company, National Association, as Lender







Please refer to the Loan and Security Agreement dated as of November 10, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) by and among Pernix Group, Inc. and Pernix RE LLC
(each a “Borrower” and collectively, the “Borrowers”), and Barrington Bank &
Trust Company, National Association, as Lender.  Terms used but not otherwise
defined herein are used herein as defined in the Loan and Security Agreement.

Borrowers hereby certify and warrant to Lender that at the close of business on
______________, ____, the Borrowing Base was $_____________, computed as set
forth on the schedule attached hereto.

Borrowers have caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.







PERNIX GROUP, INC.







By:

Name:

Title:




PERNIX RE LLC







By:

Name:

Title:











- 105 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [_________________]

[prnx_ex10z10020.gif] [prnx_ex10z10020.gif]














- 106 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










EXHIBIT E




FORM OF NOTICE OF BORROWING







To:

Barrington Bank & Trust Company, National Association, as Lender




Please refer to the Loan and Security Agreement dated as of November 10, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) by and among Pernix Group, Inc. and Pernix RE LLC
(each a “Borrower” and collectively, the “Borrowers”), and Barrington Bank &
Trust Company, National Association, as Lender.  Terms used but not otherwise
defined herein are used herein as defined in the Loan and Security Agreement.

The undersigned hereby give irrevocable notice, pursuant to Section 2.2.1 of the
Loan and Security Agreement, of a request hereby for a borrowing as follows:

(i)

The requested borrowing date for the proposed borrowing (which is a Business
Day) is ______________, ____.

(ii)

The aggregate amount of the proposed borrowing is $______________.

(iii)

[Use of requested borrowing:   ]

The undersigned hereby certify that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Default or Event of
Default under the Loan and Security Agreement; provided that non-compliance with
Section 11.14 of the Loan and Security Agreement will constitute an Event of
Default notwithstanding any applicable cure period; (ii) each of the
representations and warranties contained in the Loan and Security Agreement and
the other Loan Documents is true and correct as of the date hereof, and will be
true and correct as of and on the date of such borrowing and immediately after
giving effect to the such borrowing, except to the extent that such
representation or warranty expressly relates to another date and except for
changes therein expressly permitted or expressly contemplated by the Loan and
Security Agreement and (iii) Borrowers are in compliance with Section 11.14.2 of
the Loan and Security Agreement.







[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





- 107 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







Borrowers have caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.




PERNIX GROUP, INC.







By:

Name:

Title:




PERNIX RE LLC







By:

Name:

Title:










[Consented to By:




BARRINGTON BANK & TRUST COMPANY, NATIONAL ASSOCIATION







By:

Name:

Title:

]





3193012v9/28370-0031




--------------------------------------------------------------------------------







EXHIBIT F




FORM OF NOTICE OF LOC










To:

Barrington Bank & Trust Company, National Association, as Lender




Please refer to the Loan and Security Agreement dated as of November 10, 2014
 (as amended, restated, supplemented or otherwise modified from time to time,
the “Loan and Security Agreement”) by and among Pernix Group, Inc. and Pernix RE
LLC (each a “Borrower” and collectively, the “Borrowers”), and Barrington Bank &
Trust Company, National Association, as Lender.  Terms used but not otherwise
defined herein are used herein as defined in the Loan and Security Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.3.1 of
the Loan and Security Agreement, of a request hereby for a Letter of Credit as
follows:

(i)

Type: ____________________

(ii)

Use of Letter of Letter of Credit: [___].

Attached hereto as Schedule I is the related L/C Application, duly executed by
[applicable Borrower], together with such other documentation as the Issuing
Lender has requested  in support thereof.  Borrowers certify that the L/C
Application specifies, among other things, the date on which the proposed Letter
of Credit is to be issued, the expiration date of such Letter of Credit (which
shall not be later than the scheduled Termination) and whether such Letter of
Credit is to be transferable in whole or in part.

The undersigned hereby certify that on the date hereof and on the date of
issuance of the Letter of Credit set forth above, and immediately after giving
effect to such issuance requested hereby: (i) there exists and there shall exist
no Default or Event of Default under the Loan and Security Agreement; provided
that non-compliance with Section 11.14 of the Loan and Security Agreement will
constitute an Event of Default notwithstanding any applicable cure period; (ii)
each of the representations and warranties contained in the Loan and Security
Agreement and the other Loan Documents is true and correct as of the date
hereof, and will be true and correct as of and on the date of such issuance and
immediately after giving effect to the such issuance, except to the extent that
such representation or warranty expressly relates to another date and except for
changes therein expressly permitted or expressly contemplated by the Loan and
Security Agreement, (iii) Borrowers are in compliance with Section 11.14.2 of
the Loan and Security Agreement, and (iv) Borrowers have deposited in the LOC
Account the related Cash Collateral.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





3193012v9/28370-0031




--------------------------------------------------------------------------------







Borrowers have caused this Notice of LOC to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.




PERNIX GROUP, INC.







By:

Name:

Title:




PERNIX RE LLC







By:

Name:

Title:





3193012v9/28370-0031




--------------------------------------------------------------------------------







EXHIBIT G




FORM OF JOINDER







This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of Barrington Bank & Trust Company, National
Association, as Lender (the “Lender”) in connection with that certain Loan and
Security Agreement dated as of November 10, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”) by and among Pernix Group, Inc. and Pernix RE LLC (each a “Borrower”
and collectively, the “Borrowers”), and Barrington Bank & Trust Company,
National Association, as Lender.  Capitalized terms not otherwise defined herein
are being used herein as defined in the Loan and Security Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 10.9(b) of the Loan and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

1.

Each such Person assumes all the obligations of a Loan Guarantor and a Loan
Party under the Loan and Security Agreement and agrees that such person or
entity is a Loan Guarantor and a Loan Party and bound as a Loan Guarantor and a
Loan Party under the terms of the Loan and Security Agreement, as if it had been
an original signatory to such agreement.  In furtherance of the foregoing, such
Person hereby assigns, pledges and grants to Lender a security interest in all
of its right, title and interest in and to the Collateral owned thereby to
secure the Secured Obligations.

2.

Schedules 9.1, 9,6, 9.8, 9.16, 9.17, 9.20, 9.24, 9.25, 9.26, 9.27, 9.29, 9.32,
and 10.16 of the Loan and Security Agreement are hereby amended to add the
information relating to each such Person set out on Schedules 9.1, 9,6, 9.8,
9.16, 9.17, 9.20, 9.24, 9.25, 9.26, 9.27, 9.29, 9.32, and 10.16 respectively,
hereof.  Each such Person hereby makes to Lender the representations and
warranties set forth in the Loan and Security Agreement applicable to such
Person and the applicable Collateral and confirms that such representations and
warranties are true and correct after giving effect to such amendment to such
Schedules.

3.

In furtherance of its obligations under Section 10.9(b) of the Loan and Security
Agreement, each such Person agrees to deliver to Lender appropriately complete
UCC financing statements naming such person or entity as debtor and Lender as
secured party, and describing its Collateral and such other documentation as
Lender (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Loan and Security Agreement, as modified
hereby.  Each such Person acknowledges the authorizations given to Lender under
Section 10.16(b) of the Loan and Security Agreement and otherwise.

4.

Each such Person’s address for notices shall be the address of Borrowers set
forth in the Loan and Security Agreement and each such Person hereby appoints
Pernix as its agent to receive notices hereunder.





3193012v9/28370-0031




--------------------------------------------------------------------------------







5.

This Agreement shall be deemed to be part of, and a modification to, the Loan
and Security Agreement and shall be governed by all the terms and provisions of
the Loan and Security Agreement, with respect to the modifications intended to
be made to such agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of each such person or entity enforceable against such person
or entity.  Each such Person hereby waives notice of Lender’s acceptance of this
Agreement.  Each such Person will deliver an executed original of this Agreement
to Lender.

[add signature block for each new Loan Party]








- 112 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







EXHIBIT H




LETTER OF CREDIT APPLICATIONS








3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10022.gif] [prnx_ex10z10022.gif]








- 114 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










[prnx_ex10z10024.gif] [prnx_ex10z10024.gif]





- 115 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10026.gif] [prnx_ex10z10026.gif]





- 116 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10028.gif] [prnx_ex10z10028.gif]








- 117 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10030.gif] [prnx_ex10z10030.gif]





- 118 -

3193012v9/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10032.gif] [prnx_ex10z10032.gif]









- 119 -

3193012v9/28370-0031




--------------------------------------------------------------------------------










EXHIBIT I




FORM OF MEMBERSHIP INTEREST PLEDGE AGREEMENT








3193012v9/28370-0031




--------------------------------------------------------------------------------







Form of Membership Interest Pledge Agreement

This Membership Interest Pledge Agreement (as amended, restated, supplemented or
modified from time to time, this “Pledge Agreement”), dated as of [__], is made
and entered into between Pernix Group, Inc. (“Pledgor”), and Barrington Bank and
Trust Company, National Association (the “Secured Party”), and consented to and
approved by the parties set forth on the signature pages hereto.

RECITALS:

WHEREAS, Secured Party, Pledgor, and Pernix RE LLC entered into that certain
Loan and Security Agreement, dated as of November 10, 2014 (as amended,
restated, supplemented or modified from time to time, the “Loan Agreement”),
pursuant to which Secured Party has agreed to make loans to Pledgor and Pernix
RE LLC (“Loans”).

WHEREAS, Pledgor owns issued and outstanding membership interests, limited
liability company interests, or other such similar interest, [LLC Entity] and as
a condition to the making of the Loans, Secured Party requires Pledgor to
execute and deliver this Pledge Agreement and grant the security interest
contemplated hereby in order to secure the Obligations; and

NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
contained, and to induce Secured Party to make the Loans, it is agreed as
follows:

1.

Definitions.  Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the
Loan Agreement.  In addition, the following terms have the meanings set forth
below:

(a)

 “Bylaws” means the Bylaws of Pernix Group, Inc., as such Bylaws may be amended,
restated, supplemented or modified from time to time.

(b)

“Event of Default” is defined in Section 7 hereof.

(c)

“LLC Entity” means [___].

(d)

“Member” means a “Member” of the LLC Entity, as such term is defined in
Operating Agreement.

(e)

“Obligations” means all obligations, indebtedness and liabilities of the Pledgor
and Pernix RE LLC to Secured Party arising under or in relation to the Loan
Agreement and the other Loan Documents, in each case, whether now existing or
hereafter arising, now due or to become due, direct or indirect, joint, several
or joint and several, absolute or contingent, matured or unmatured, liquidated
or unliquidated, secured or unsecured, or howsoever otherwise arising, incurred,
created or evidenced.    

(f)

“Operating Agreement” means [___], as may be amended, restated, supplemented or
modified from time to time.





3194518v4/28370-0031




--------------------------------------------------------------------------------







(g)

“Securities Act” means the Securities Act of 1933, as amended.

(h)

“UCC” means the Illinois or [__] Uniform Commercial Code, or such other uniform
commercial code, as is applicable, each as amended from time to time

(i)

The meanings given to terms herein are equally applicable to both the singular
and plural forms of such terms.  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Pledge Agreement will refer to
this Pledge Agreement as a whole and not to any particular provision of this
Pledge Agreement, and section, schedule and exhibit references are to this
Pledge Agreement unless otherwise specified.

2.

Pledge.  For the prompt payment, performance and other satisfaction in full of
all Obligations, Pledgor hereby pledges and grants to Secured Party a security
interest in all of its right, title and interest in, to and under the following,
whether now owned or existing or hereafter arising or acquired, and wherever
located (collectively, the “Pledged Collateral”):

(a)

100% of Pledgor’s membership interests, limited liability company interests, or
other such similar interests, in LLC Entity (collectively, the “Pledged
Interests”), and the certificates and other instruments or agreements, if any,
representing or evidencing the Pledged Interests, and all dividends,
distributions, cash, instruments, securities, general intangibles, financial
assets, securities entitlements, investment property and all supporting
obligations related thereto, and any and all additions, substitutions,
replacements, profits, payments, subscription, voting, preferential rights or
other rights of any kind received on account of any of the foregoing or accruing
with respect thereto or by reason of recapitalization, reclassification, merger,
consolidation, liquidation, exchange, renewal, redemption, substitution, or
other transaction regarding the Pledged Interests;

(b)

(1) all rights of Pledgor embodied in or arising out of Pledgor’s status as a
Member of LLC Entity, consisting of: (i) all economic rights, including without
limitation, all rights to share in the profits and losses of LLC Entity and all
rights to receive distributions of the assets of LLC Entity; and (ii) all
governance rights, including without limitation, all rights to vote, consent to
action and otherwise participate in the management of LLC Entity, and (2) all
other rights and privileges of Pledgor with respect to the interests and assets
referred to in clause (a) above and in the Operating Agreement;

(c)

any and all property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing; and

(d)

all books, records, reports and correspondence with respect to the foregoing.

3.

Delivery or Transfer of Pledged Collateral.  Secured Party has the right, at any
time upon the occurrence and during the continuance of an Event of Default, in
its discretion and without notice to Pledgor, to transfer to or to register in
the name of Secured Party any or all of the Pledged Collateral.  Concurrently
with the execution and delivery of this Pledge Agreement, Pledgor is delivering
to Secured Party (i) an assignment of membership interests, limited liability
company interests, or other such similar interests, in blank (the “Assignment of
Interest”), in the





3194518v4/28370-0031




--------------------------------------------------------------------------------







form set forth on Exhibit A hereto, with respect to the Pledged Interests of LLC
Entity, transferring all of the Pledged Interests in blank, duly executed by
Pledgor and undated and (ii) an acknowledgment to this Pledge Agreement
(“Acknowledgment”) for LLC Entity, in the form set forth on Exhibit B hereto.
 Secured Party shall have the right, at any time in its discretion upon the
occurrence and during the continuance of an Event of Default, to transfer to,
and to designate on any Assignment of Interest, any person to whom the Pledged
Interests are sold in accordance with the provisions hereof.  In addition,
Secured Party shall have the right at any time to exchange an Assignment of
Interest representing or evidencing the Pledged Interests or any portion thereof
for one or more additional or substitute Assignments of Interest representing or
evidencing smaller or larger percentages of the Pledged Interests represented or
evidenced thereby, subject to the terms hereof and thereof.

4.

Representations and Warranties.  Pledgor represents and warrants to Secured
Party that as of the date hereof:

(a)

Pledgor’s exact legal name is as set forth on the organizational documents
recorded with the Secretary of State of the State of Delaware, a recent
certified copy of which has been provided to Secured Party.

(b)

Pledgor has the full right, power and authority to enter into and execute and
deliver this Pledge Agreement and to perform and consummate the transactions
contemplated hereby.

(c)

Pledgor’s ownership percentage in LLC Entity is as set forth on Exhibit C
hereto, and Pledgor is the beneficial owner of the Pledged Collateral and has
good and marketable title to the Pledged Collateral, free and clear of any
security interest, lien, charge or encumbrance thereon or affecting the title
thereto, except for the security interests created by this Pledge Agreement.

(d)

Neither the execution and delivery of this Pledge Agreement or the pledge of the
Pledged Collateral hereunder will violate (i) any rule, law, regulation, order,
writ, judgment, injunction, decree or award binding on Pledgor or (ii) the
provisions of any instrument or agreement to which Pledgor is a party or is
subject, including the Bylaws, the Operating Agreement or any other
organizational documents of Pledgor or LLC Entity, or by which its property may
be bound or affected, or conflict with or cause a default thereunder, or result
in or require the creation or imposition of any lien in, of or on the property
of Pledgor pursuant to the terms of such instrument or agreement.

(e)

No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any person is required (i) in connection with
Pledgor’s grant of security interest in the Pledged Collateral or (ii) for the
perfection of or the exercise by Secured Party of its rights and remedies
hereunder, or if required, (1) such consent, approval, order or authorization
has been obtained, (2) such registration, declaration or filing has been
accomplished, or (3) such notice has been given prior to the date hereof.

(f)

This Pledge Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes the legal, valid and binding obligation of Pledgor
enforceable in





3194518v4/28370-0031




--------------------------------------------------------------------------------







accordance with its terms except as enforceability may be limited by the
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law), and creates a security interest which is enforceable against Pledgor in
all Pledged Collateral it now owns or hereafter acquires.

(g)

The Pledged Interests were duly and validly issued, are fully paid and
non-assessable and Pledgor owns the Pledged Interests as set forth in Section 2.

(h)

Neither the Pledged Collateral nor the Pledged Interests are evidenced by or
represented by certificates of any kind and no membership interests, limited
liability company interests, or other such interest similar of LLC Entity are
comprised of “securities” (as such term is defined in the UCC).

(i)

The security interest granted herein (i) will not cause a termination of LLC
Entity under the Internal Revenue Code of 1986, as amended, and (ii) complies
with all applicable state and federal security laws and regulations.  Pledgor
has been provided with all information and agreements that it requires in
connection with the security interest granted herein.

(j)

No uniform commercial code financing statement describing all or any portion of
the Pledged Collateral has been filed in any jurisdiction, other than any
uniform commercial code financing statement naming Secured Party as secured
party with respect to the Pledged Collateral.   

(k)

When a uniform commercial code financing statement, adequately describing the
Pledged Collateral, has been filed by Secured Party in the Delaware Secretary of
State’s office against Pledgor with respect to the Pledged Collateral, such
Secured Party will have a fully perfected first-priority security interest in
the Pledged Collateral.

(l)

No person has possession or control of any of the Pledged Collateral of such
nature that perfection of a security interest is accomplished by control.

The representations and warranties set forth in this Section 4 will survive the
execution and delivery of this Pledge Agreement.

5.

Covenants.  Pledgor covenants and agrees that until the indefeasible payment,
performance or other satisfaction in full of the Obligations and termination of
this Pledge Agreement as provided herein:

(a)

Pledgor will not change its name or address without providing at least thirty
(30) days prior written notice to Secured Party.

(b)

Pledgor will notify LLC Entity to mark its books and records acknowledging the
security interest hereby granted in the Pledged Interests.





3194518v4/28370-0031




--------------------------------------------------------------------------------










 

(c)

Without Secured Party’s consent, Pledgor will not sell, assign, transfer,
pledge, dispose of, grant any option or warrant with respect to or otherwise
encumber any of its rights in or to any Pledged Collateral or any dividends,
other distributions, payments or other rights or proceeds with respect thereto
or grant a lien, charge, encumbrance or security interest on any thereof.

(d)

Pledgor will not (i) do anything to impair its or Secured Party’s interests or
rights in the Pledged Collateral or (ii) without Secured Party’s consent,
permit, suffer or otherwise consent to any termination of, or amendment,
supplement or other modification to, the Bylaws, the Operating Agreement or any
other of its or LLC Entity’s respective organizational documents.  

(e)

Pledgor will keep and maintain complete, accurate and proper books and records
with respect to the Pledged Collateral, and furnish to Secured Party, such
reports relating to the Pledged Collateral as Secured Party will from time to
time reasonably request.  Pledgor will give prompt notice in writing to Secured
Party of the occurrence of any Event of Default and of any other development
which might materially or adversely affect the Pledged Collateral.

(f)

Pledgor will pay when due all taxes, assessments and governmental charges
imposed upon or with respect to, and all claims against, the Pledged Interests.

(g)

Pledgor will not suffer to exist or authorize the filing of any uniform
commercial code financing statement naming it as debtor covering all or any
portion of the Pledged Collateral other than a uniform commercial code financing
statement listing Secured Party as secured party.

(h)

Pledgor will not certificate, or evidence by any other instrument, any of the
Pledged Interests.  

(i)

Pledgor will promptly deliver any and all proxies or other instruments as
Secured Party may reasonably request in order to permit Secured Party to
exercise the rights and remedies provided herein.

(j)

Without Secured Party’s consent, Pledgor will not (i) vote any Pledged Interests
to permit LLC Entity to issue, or consent to the issuance by LLC Entity of, any
securities, membership interests, limited liability company interests or any
other similar interests, or any right to receive the same or any right to
receive the proceeds thereof, (ii) consent to the admittance of any additional
Member to LLC Entity (other than Secured Party),  (iii) consent to the treatment
or designation of any membership interests, limited liability company interests,
or other such similar interests of LLC Entity as being comprised of, or deemed
to be, “securities” (as such term is defined in the UCC), and (iv) vote any
Pledged Interests to permit LLC Entity to enter into or effect a merger or
consolidation with any other entity, dissolution, liquidation, or retirement or
reduction of capital.





3194518v4/28370-0031




--------------------------------------------------------------------------------










 

(k)

Pledgor will, at its expense, promptly execute, acknowledge and deliver all such
instruments and take all such action as Secured Party from time to time may
reasonably request in order to ensure to Secured Party the benefits of the liens
and first-priority security interests in and to the Pledged Collateral created
by this Pledge Agreement, including the delivery to Secured Party of all
certificates and other documentation evidencing any of the Pledged Collateral
and authorizing Secured Party to file any uniform commercial code financing
statements, including amendments and continuations thereto, deemed reasonably
necessary by Secured Party.

(l)

Pledgor will at its sole cost and expense defend the title to the Pledged
Collateral and the security interests of Secured Party granted herein against
the claim of any person and will maintain and preserve such security interest
until the indefeasible payment, performance or other satisfaction in full of the
Obligations and termination of this Pledge Agreement as provided herein.

(m)

No membership interests, limited liability company interests or any other
similar interests of LLC Entity will be comprised of “securities” (as such term
is defined in the UCC).

(n)

Pledgor hereby consents to Secured Party’s right to become and be admitted as a
Member of LLC Entity and to receive distributions and allocations from LLC
Entity upon the exercise of Secured Party’ rights and remedies hereunder without
further action, approval or consent following the occurrence and continuance of
an Event of Default.  Pledgor will do all such things and take all such actions
as are necessary in order for Secured Party to become admitted as a Member.

6.

Pledgor’s and Secured Party’s Rights.  

(a)

So long as no Event of Default has occurred and is continuing, Pledgor has the
right, from time to time, to vote and give consents with respect to the Pledged
Collateral or any part thereof for all purposes not inconsistent with the
provisions of this Pledge Agreement, the Loan Agreement and any other Loan
Document.

(b)

Upon the occurrence and continuance of an Event of Default, all rights of
Pledgor to exercise voting and other consensual rights with respect to the
Pledged Collateral will cease and Secured Party will have the right, from time
to time in, in the Secured Party’s sole discretion, to vote and give consents
with respect to the Pledged Collateral and to exercise any other rights incident
to control of the Pledged Collateral.

(c)

So long as no Event of Default has occurred and is continuing, Pledgor may
receive cash or property distributions, dividends or proceeds attributable to
the Pledged Collateral.

(d)

Upon the occurrence of an Event of Default, all rights of Pledgor to receive any
cash or property distributions or any other proceeds with respect to the Pledged
Collateral





3194518v4/28370-0031




--------------------------------------------------------------------------------







will cease and Secured Party will instead have the right to receive any such
cash or property distributions, dividends or proceeds attributable to the
Pledged Collateral to be disbursed in its sole discretion.  To the extent
Pledgor receives any cash or property distributions, dividends or proceeds
contrary to this paragraph, Pledgor will hold such cash or property
distributions, dividends or proceeds in trust for the benefit of Secured Party
separate from other funds of Pledgor and such cash or property distributions,
dividends or proceeds will promptly be paid over to Secured Party, as Pledged
Collateral in the same form as so received, to be disbursed in Secured Party’s
sole discretion.

(e)

Upon the occurrence and continuance of an Event of Default, Secured Party will
have the right to succeed Pledgor as a Member in LLC Entity, with all rights
attendant to the Pledged Interests, including voting rights.

7.

Defaults and Remedies.  Failure of Pledgor to comply with this Pledge Agreement,
a breach of any representations or warranty made by Pledgor hereunder, or the
occurrence of a default or event of default under and/or as defined in the Loan
Agreement or any other Loan Document will constitute an “Event of Default”
hereunder.  Upon the occurrence and continuance of an Event of Default, Secured
Party is hereby authorized and empowered to exercise all rights, remedies and
privileges (a) hereunder and under the Loan Agreement or any other Loan
Document; (b) afforded a “secured party” under the UCC; or (c) otherwise
provided by law or in equity, including any and all of the following in a
commercially reasonable manner:  (i) succeeding Pledgor as a Member in LLC
Entity; (ii) transferring and registering in its name the whole or any part of
the Pledged Collateral; (iii) exchanging certificates or instruments
representing or evidencing the Pledged Interests for certificates or instruments
of smaller or larger denominations; (iv) voting the Pledged Interests in its
commercially reasonable discretion; (v) collecting and receiving all dividends
and other distributions made thereon; (vi) selling in one or more sales after
ten days written notice is sent to Pledgor of the time and place of any public
sale or of the time after which a private sale is to take place (which notice
Pledgor agrees is commercially reasonable), but without any previous notice or
advertisement, the whole or any part of the Pledged Collateral; (vii) completing
by inserting the Effective Date (as defined therein) and the name of the
assignee thereunder and deliver to such assignee the Assignment of Interest
executed and delivered by Pledgor and (vii) otherwise acting with respect to the
Pledged Collateral as though Secured Party were the outright owner thereof;
provided, however, Secured Party will not have any duty to exercise any such
right of sale or to preserve the same and will not be liable for any failure to
do so or for any delay in doing so.  Secured Party shall promptly notify Pledgor
of any such exercise; provided, however, that providing such notice is not
required for Secured Party to exercise any such rights or remedies, nor will the
failure to provide such notice by Secured Party result in a breach of this
Pledge Agreement or result in a default hereunder by Secured Party.  Any sale
will be made at a public or private sale at Secured Party’s place of business,
or at any public building to be named in the notice of sale, either for cash or
upon credit or for future delivery at such price as Secured Party may deem fair
and reasonable, and Secured Party may be the purchaser of the whole or any part
of the Pledged Collateral so sold and hold the same thereafter in its own right
free from any claim of Pledgor or any right of redemption.  Secured Party
reserves the right to reject any and all bids at such sale which, in its
commercially reasonable discretion, it deems inadequate.  Demands of
performance, notices of sale, advertisements and the presence of property at any
sale are hereby waived and any sale hereunder may be conducted by an auctioneer
or any officer or agent of Secured Party.





3194518v4/28370-0031




--------------------------------------------------------------------------------







8.

 

(a)

In the event of any sales hereunder or any receipt of distributions, dividends
or proceeds by Secured Party hereunder, Secured Party will, after deducting all
costs or expenses of every kind (including reasonable attorneys’ fees and
disbursements) for care, safekeeping, collection, sale, delivery or otherwise,
apply the residue of the proceeds of the foregoing to the payment or reduction,
either in whole or in part, of the Obligations, in such order as Secured Party
shall determine in its sole discretion.  

(b)

If, at any time when Secured Party determines to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold will not, for any reason whatsoever, be
effectively registered under the Securities Act, Secured Party may, in its
discretion (subject only to applicable requirements of law), sell such Pledged
Collateral or part thereof by private sale in such manner and under such
circumstances as is commercially reasonable and will not be required to effect
such registration or to cause the same to be effected.   Without limiting the
generality of the foregoing, in any such event Secured Party may either, in
accordance with applicable securities laws, (i) proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Pledged Collateral or part thereof could be or will have been
filed under the Securities Act (or similar statute); (ii) approach and negotiate
with a single possible purchaser to effect such sale; or (iii) restrict such
sale to a purchaser who will represent and agree that such purchaser is
purchasing for its own account, for investment and not with a view to the
distribution or sale of such Pledged Collateral or part thereof.  In addition to
a private sale as provided above in this Section 7, if any of the Pledged
Collateral will not be freely distributable to the public without registration
under the Securities Act (or similar statute) at the time of any proposed sale
pursuant to this Section 7, then Secured Party will not be required to effect
such registration or cause the same to be effected but, subject to applicable
requirements of law, may proceed with such sale provided that Secured Party
requires any such sale hereunder (including a sale at auction) be conducted
subject to restrictions (i) as to the financial sophistication and ability of
any person permitted to bid or purchase at any such sale; (ii) as to the content
of legends to be placed upon any certificates or other written evidence of title
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof; (iii) as to the representations required to be made by
each person bidding or purchasing at such sale relating to that person’s access
to financial information about LLC Entity, and such person’s intentions as to
the holding of the Pledged Collateral so sold for investment, for its own
account, and not with a view to the distribution thereof; and (iv) as to such
other matters necessary or appropriate in order that such sale (notwithstanding
any failure so to register) may be effected in compliance with the UCC and other
laws affecting the enforcement of creditors’ rights and the Securities Act and
all applicable state securities laws.

(c)

Pledgor recognizes that Secured Party may be unable to effect a public sale of
any or all the Pledged Collateral and may be compelled to resort to one or more
private sales thereof.  Pledgor also acknowledges that any such private sale may
result in prices and





3194518v4/28370-0031




--------------------------------------------------------------------------------







other terms less favorable to the seller than if such sale were a public sale.
 Pledgor agrees that such sale will not be deemed to have been made in a
commercially unreasonable manner merely because it was conducted as a private
sale.  Secured Party will be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the registrant to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if Pledgor and LLC Entity would agree to
do so.

(d)

Pledgor agrees, to the extent not prohibited by applicable law, that upon the
occurrence and during the continuance of an Event of Default, it will not at any
time plead, claim or take the benefit of any appraisal, valuation, stay,
extension, moratorium or redemption law now or hereafter in force in order to
prevent or delay the enforcement of this Pledge Agreement, or the absolute sale
of the whole or any part of the Pledged Collateral or the possession thereof by
any purchaser at any sale hereunder, and Pledgor waives the benefit of all such
laws to the extent not prohibited by applicable law.  No failure or delay on the
part of Secured Party to exercise any such right, power or remedy and no notice
or demand which may be given to or made upon Secured Party with respect to any
such remedies will operate as a waiver thereof, or limit or impair Secured
Party’s right to take any action or to exercise any power or remedy hereunder,
without notice or demand, or prejudice its rights as against Pledgor.

(e)

Pledgor further agrees that each and every covenant contained herein is
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that (i) any of the Obligations are not then due
and payable in accordance with the agreements and instruments governing and
evidencing such Obligations or (ii) the Obligations have been paid in full.

The rights and remedies of Secured Party under this Pledge Agreement are
cumulative and not exclusive of any other rights or remedies available to such
Secured Party at law or equity.  All costs and expenses (including reasonable
attorneys’ fees, expenses and costs) incurred by the Secured Party in enforcing
or protecting the security interest hereby granted or any of the rights or
remedies under this Pledge Agreement will be payable on demand, will bear
interest at the highest rate provided in the Loan Agreement, and will be secured
by the Pledged Interests.  

8.

Power of Attorney; Proxy.  Pledgor irrevocably designates, makes, constitutes
and appoints Secured Party as its true and lawful attorney- (and agent-)
in-fact.  Upon the occurrence and continuance of an Event of Default and without
notice to Pledgor, Secured Party may, as Pledgor’s attorney-in-fact, in the
name, place and stead of Pledgor, file any claims, take any actions or institute
any proceedings which Secured Party may deem to be necessary or advisable in
connection with the Pledge Collateral, including (i) request that LLC Entity
transfer any or all of the Pledged Collateral on its books to Secured Party,
with full power of substitution in the premises; (ii) endorse the name of
Pledgor upon any checks, notes, acceptance, money orders, certificates, drafts
or other forms of payment of security that come into Secured Party’s possession;
and (iii) vote or grant any consent in respect of the Pledged Collateral.  After
deducting all costs and expenses of every kind (including reasonable attorneys’
fees and





3194518v4/28370-0031




--------------------------------------------------------------------------------







disbursements), Secured Party shall apply all proceeds of the Pledged Collateral
to the payment or reduction of the Obligations in such order as Secured Party
shall determine in its sole discretion.  The appointment set forth herein is
deemed to be coupled with an interest and therefore irrevocable.  Pledgor hereby
waives and releases any and all claims or causes of action which Pledgor might
have against such attorney-in-fact acting under the terms of authority which
Pledgor has granted herein.

9.

Waiver.  No delay on the behalf of Secured Party in exercising any power of
sale, lien, option or other right or remedy hereunder, and no notice or demand
which may be given to or made upon Pledgor by Secured Party with respect to any
power of sale, lien, option or other right or remedy hereunder, constitutes a
waiver thereof, or limits or impairs Secured Party’s right to take any action or
to exercise any power of sale, lien, option, or any other right or remedy
hereunder or prejudice Secured Party’s rights as against Pledgor in any respect.

10.

Termination.  This Pledge Agreement will terminate and be of no further force or
effect at such time as the Obligations are indefeasibly paid, performed or
otherwise satisfied in full.  Upon the occurrence of the foregoing, Secured
Party will deliver to Pledgor the Pledged Collateral at the time subject to this
Pledge Agreement and then in such Secured Party’s possession or control and all
instruments of assignment executed in connection therewith, free and clear of
the liens hereof and, except as otherwise provided herein, all of Pledgor’s
obligations hereunder will at such time terminate. Notwithstanding any prior
revocation, termination, surrender or discharge of this Pledge Agreement, the
effectiveness of this Pledge Agreement will automatically continue or be
reinstated, as the case may be, in the event that any payment received or credit
received by Secured Party in respect of the Obligations is returned, disgorged
or rescinded as a preference, impermissible setoff, fraudulent conveyance,
diversion of trust funds, or otherwise under any applicable state or federal
law, including laws pertaining to bankruptcy or insolvency, in which case this
Pledge Agreement will be enforceable as if the returned, disgorged or rescinded
payment or credit had not been received or given, whether or not Secured Party
relied upon this payment or credit or changed its position as a consequence of
it.

11.

Lien Absolute.  All rights of Secured Party hereunder, and all obligations of
Pledgor hereunder, are absolute and unconditional irrespective of:

(a)

any lack of validity or enforceability of the Loan Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Obligations;

(b)

any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Loan Agreement, any other Loan Documents or
any other agreement or instrument governing or evidencing any Obligations;

(c)

any exchange, release or non-perfection of any other collateral, including any
real property, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Obligations or





3194518v4/28370-0031




--------------------------------------------------------------------------------







(d)

any other circumstance which might otherwise constitute a defense available to,
or a discharge of, Pledgor, except payment in full of the Obligations.

12.

Release.  Pledgor hereby waives notice of acceptance of this Pledge Agreement,
and also presentment, demand, protest and notice of dishonor of any and all of
the Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor.  

13.

Indemnity; Liability.  Pledgor agrees to indemnify and hold Secured Party
harmless from all liability, loss, damage or expense which Secured Party may
incur under or by reason of this Pledge Agreement, or for any action taken by
Secured Party under this Pledge Agreement, or by reason or in defense of any and
all claims and demands asserted against Secured Party arising out of the Pledged
Collateral, except to the extent such claims and demands arise from the gross
negligence or willful misconduct of the Lender as determined by a final,
nonappealable judgment by a court of competent jurisdiction.  Should Secured
Party incur any such liability, loss, damage or expense, the amount thereof
(including reasonable attorneys’ fees), with interest thereon at the rate set
forth in the Loan Agreement will be payable by Pledgor immediately, without
demand.  Secured Party has no duty to protect, insure, collect or realize upon
the Pledged Collateral or preserve rights in it against prior parties.  Secured
Party is not responsible or liable for any shortage, discrepancy, damage, loss
or destruction of any part of the Pledged Collateral regardless of the cause
thereof, except to the extent arising from the gross negligence or willful
misconduct of the Lender as determined by a final, nonappealable judgment by a
court of competent jurisdiction.

14.

Miscellaneous.  This Pledge Agreement is binding upon Pledgor and its successors
and assigns, and inures to the benefit of, and is enforceable by Secured Party
and its respective successors and assigns.  None of the terms or provisions of
this Pledge Agreement may be waived, altered, modified or amended except in
writing duly signed for and on behalf of Secured Party and Pledgor.  

15.

Severability.  If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity will not impair the operation of or affect those portions of this
Pledge Agreement which are valid.

16.

Notices.  All notices and other communications provided to any party hereto
under this Pledge Agreement will be given in accordance with the Loan Agreement.

17.

Section Titles.  The Section titles contained in this Pledge Agreement are and
will be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

18.

Counterparts.  This Pledge Agreement may be executed in any number of
counterparts, which, collectively and separately, constitutes one agreement.
 The delivery of an executed counterpart of a signature page to this Pledge
Agreement by telecopier or by electronic mail in pdf format is effective as
delivery of a manually executed counterpart of this Pledge Agreement.

19.

GOVERNING LAW; FORUM; WAIVER OF JURY TRIAL.  THIS PLEDGE AGREEMENT IS GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE





3194518v4/28370-0031




--------------------------------------------------------------------------------







LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF ILLINOIS OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF ILLINOIS.  ANY LEGAL ACTION, SUIT OR PROCEEDING WITH
RESPECT TO THIS PLEDGE AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT
RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS IN THE
COUNTY OF COOK OR THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF
ILLINOIS, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT, PLEDGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS
IS DEEMED APPROPRIATE BY THE COURT.  PLEDGOR WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF
THE PARTIES HERETO.

[Signatures contained on following page]








3194518v4/28370-0031




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Pledge Agreement has been duly executed as of the date
first written above.




PLEDGOR:




PERNIX GROUP, INC.




By: ______________________________

Name:

Title:







SECURED PARTY:




BARRINGTON BANK AND TRUST COMPANY, NATIONAL ASSOCIATION

By:

Name:

Title:




CONSENTED TO AND APPROVED BY:

[___], as a [manager] and [member] of [LLC Entity]

By:____________________________________

Name:

Title:




[___], as a [manager] and [member] of [LLC Entity]

By:____________________________________

Name:

Title:





3194518v4/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10034.gif] [prnx_ex10z10034.gif]





3194518v4/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10036.gif] [prnx_ex10z10036.gif]





3194518v4/28370-0031




--------------------------------------------------------------------------------







[prnx_ex10z10038.gif] [prnx_ex10z10038.gif]





3194518v4/28370-0031




--------------------------------------------------------------------------------







EXHIBIT B




FORM OF ACKNOWLEDGMENT OF PLEDGE




[LLC Entity Letterhead]

 




ACKNOWLEDGMENT OF PLEDGE











[DATE]




Barrington Bank and Trust Company, National Association

201 South Hough Street

Barrington, Illinois 60010

Attn: William Dierking







Dear Mr. Dierking:




Reference is made to the Membership Interest Pledge Agreement dated as November
10, 2014 (as amended, restated, supplemented or modified from time to time, the
“Pledge Agreement”) by and between the Pernix Group, Inc. (the “Pledgor”), and
Barrington Bank and Trust Company, National Association, as Secured Party, and
consented to and approved by other parties thereto.  Capitalized terms used but
not defined herein have the meanings provided in the Pledge Agreement.




In connection with the pledge of the Pledged Collateral to Barrington Bank and
Trust Company, National Association by the Pledgor, the undersigned hereby
represents, warrants and agrees with Barrington Bank and Trust Company, National
Association as follows:

(a)

It acknowledges the security interest granted to Barrington Bank and Trust
Company, National Association pursuant to the Pledge Agreement in the Pledged
Interests issued by the undersigned (for the purposes of this Acknowledgment of
Pledge, the “Pledged Interest”);

(b)

In accordance with the Pledgor’s instructions, the undersigned has registered on
its books and records Barrington Bank and Trust Company, National Association’s
security interest in the Pledged Interests; and that no other lien on such
Pledged Interests is registered on the books and records of the undersigned;

(c)

The undersigned shall deliver directly to Barrington Bank and Trust Company,
National Association at Barrington Bank and Trust Company, National
Association’s address set forth above (or such other address as Barrington Bank
and Trust Company, National





3194518v4/28370-0031




--------------------------------------------------------------------------------







Association provides), any and all instruments and/or certificates evidencing
any right, option or warrant, and all new, additional or substituted securities
issued to, or to be received by, Pledgor by virtue of its ownership of the
Pledged Interests issued by the undersigned or upon exercise by Pledgor of any
option, warrant or right attached to such Pledged Interest;

(d)

To the extent within the control of the undersigned, the undersigned will not
issue any additional membership interests, limited liability company interests,
or other such similar interests or securities without the prior written consent
of Secured Party;

(e)

The undersigned has not entered into an agreement with any third party to act on
such third party’s instructions without further consent of Pledgor with respect
to the Pledged Interests; and agrees that it will not enter into any such
agreement with any third party concerning any Pledged Interests;

(f)

After the occurrence and during the continuance of an Event of Default, the
undersigned shall pay directly to Barrington Bank and Trust Company, National
Association any and all cash distributions which might be declared and payable
(including any unpaid distributions accrued prior to the date hereof) on any of
the Pledged Interests or any of the other Pledged Collateral issued by the
undersigned, and which but for the provisions of this letter would be paid to
Pledgor;

(g)

At any time upon and during the continuance of an Event of Default, and upon
Barrington Bank and Trust Company, National Association’s exercise of applicable
remedies pursuant to the Pledge Agreement, upon written instructions from
Barrington Bank and Trust Company, National Association, the undersigned shall
register the transfer of such Pledged Interests to Barrington Bank and Trust
Company, National Association or Barrington Bank and Trust Company, National
Association’s nominee, as applicable;

(h)

The Pledged Interests have been duly authorized and validly issued and are not
subject to, nor (to the extent within the control of the undersigned) will the
undersigned at any time permit it to become subject to, any restrictions
governing its issuance, transfer, ownership or control other than those
currently set forth in its operating agreement; and

(i)

The undersigned will comply with Barrington Bank and Trust Company, National
Association’s instructions relating to the Pledged Interests without the need
for further consent from Pledgor provided such instructions are in accordance
with the Loan Documents.

The undersigned agrees that, if at any time Barrington Bank and Trust Company,
National Association shall determine to exercise its right to sell all or any of
the Pledged Collateral issued by the undersigned, the undersigned will, upon
Barrington Bank and Trust Company, National Association’s request and at
Pledgor’s expense:

(a)

provide Barrington Bank and Trust Company, National Association with such other
information and projections as may be necessary or, in Barrington Bank and Trust
Company, National Association’s reasonable opinion, advisable to enable
Barrington Bank and Trust Company, National Association to effect the sale of
such Pledged Collateral;





3194518v4/28370-0031




--------------------------------------------------------------------------------







(b)

do or cause to be done all such other acts and things as may be necessary to
make the sale of such Pledged Collateral or any part thereof valid and binding
and in compliance with applicable law; and

(c)

do or cause to be done all such other acts and things as may be necessary to
constitute Barrington Bank and Trust Company, National Association or Barrington
Bank and Trust Company, National Association’s designees or transferees a member
of the undersigned.




Barrington Bank and Trust Company, National Association is hereby authorized, in
connection with any sale of the Pledged Collateral issued by the undersigned, to
deliver or otherwise disclose to any prospective purchaser of such Pledged
Collateral (i) any information and projections provided to Barrington Bank and
Trust Company, National Association pursuant to subsection (a) above and (ii)
any other information in Barrington Bank and Trust Company, National
Association’s possession relating to the undersigned or such Pledged Collateral.




[Remainder of Page Intentionally Left Blank]





3194518v4/28370-0031




--------------------------------------------------------------------------------







Very truly yours,




[LLC ENTITY]




By:_________________________________

Name:_______________________________

Title:________________________________





3230280v2/28370-0031




--------------------------------------------------------------------------------










Exhibit C











3230280v2/28370-0031




--------------------------------------------------------------------------------










EXHIBIT J




FORM OF PARTNERSHIP INTEREST PLEDGE AGREEMENT











3230280v2/28370-0031




--------------------------------------------------------------------------------










Form of Partnership Interest Pledge Agreement

This Partnership Interest Pledge Agreement (as amended, restated, supplemented
or modified from time to time, this “Pledge Agreement”), dated as of [___], is
made and entered into between Pernix Group, Inc. (“Pledgor”), and Barrington
Bank & Trust Company, National Association (the “Secured Party”), and consented
to and approved by the parties set forth on the signature pages hereto.

RECITALS:

WHEREAS, Secured Party, Pledgor, and Pernix RE LLC entered into that certain
Loan and Security Agreement, dated as of November 10, 2014 (as amended,
restated, supplemented or modified from time to time, the “Loan Agreement”),
pursuant to which Secured Party has agreed to make loans to Pledgor and Pernix
RE LLC (“Loans”).

WHEREAS, Pledgor owns issued and outstanding partnership interests in [__], and
as a condition to the making of the Loans, Secured Party requires Pledgor to
execute and deliver this Pledge Agreement and grant the security interest
contemplated hereby in order to secure the Obligations; and

NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
contained, and to induce Secured Party to make the Loans, it is agreed as
follows:

·

Definitions.  Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Loan Agreement.  In addition, the following terms
have the meanings set forth below:

(a)

 “Bylaws” means the Bylaws of Pernix Group, Inc., as such Bylaws may be amended,
restated, supplemented or modified from time to time.

(b)

“Event of Default” is defined in Section 7 hereof.

(c)

“[Limited/General] Partner” means the [limited/general] partner of such
Partnership.

(d)

“Obligations” means all obligations, indebtedness and liabilities of Pledgor and
Pernix RE LLC to Secured Party arising under or in relation to the Loan
Agreement and the other Loan Documents, in each case, whether now existing or
hereafter arising, now due or to become due, direct or indirect, joint, several
or joint and several, absolute or contingent, matured or unmatured, liquidated
or unliquidated, secured or unsecured, or howsoever otherwise arising, incurred,
created or evidenced.    

(e)

“Partnership” means [___].

(f)

“Partnership Agreement” means that certain [___], as may be, amended, restated,
supplemented or modified from time to time.





3230280v2/28370-0031




--------------------------------------------------------------------------------










 

(g)

“Securities Act” means the Securities Act of 1933, as amended.

(g)

“UCC” means the Illinois or Delaware Uniform Commercial Code, or such other
uniform commercial code, as is applicable, each as amended from time to time

(h)

The meanings given to terms herein are equally applicable to both the singular
and plural forms of such terms.  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Pledge Agreement will refer to
this Pledge Agreement as a whole and not to any particular provision of this
Pledge Agreement, and section, schedule and exhibit references are to this
Pledge Agreement unless otherwise specified.

·

Pledge.  For the prompt payment, performance and other satisfaction in full of
all Obligations, Pledgor hereby pledges and grants to Secured Party a security
interest in all of its right, title and interest in, to and under the following,
whether now owned or existing or hereafter arising or acquired, and wherever
located (collectively, the “Pledged Collateral”):

·

100% of Pledgor’s partnership interests in Partnership (the “Pledged
Interests”), and the certificates and other instruments or agreements, if any,
representing or evidencing the Pledged Interests, and all dividends,
distributions, cash, instruments, securities, general intangibles, financial
assets, securities entitlements, investment property and all supporting
obligations related thereto, and any and all additions, substitutions,
replacements, profits, payments, subscription, voting, preferential rights or
other rights of any kind received on account of any of the foregoing or accruing
with respect thereto or by reason of recapitalization, reclassification, merger,
consolidation, liquidation, exchange, renewal, redemption, substitution, or
other transaction regarding the Pledged Interests;

·

(1) all rights of Pledgor embodied in or arising out of Pledgor’s status as the
[limited/general] partner of Partnership, consisting of: (i) all economic
rights, including without limitation, all rights to share in the profits and
losses of Partnership and all rights to receive distributions of the assets of
Partnership; and (ii) all governance rights, including without limitation, all
rights to vote, consent to action and otherwise participate in the management of
Partnership, and (2) all other rights and privileges of Pledgor with respect to
the interests and assets referred to in clause (a) above and in the Partnership
Agreement;

·

any and all property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing; and

·

all books, records, reports and correspondence with respect to the foregoing.





3230280v2/28370-0031




--------------------------------------------------------------------------------







·

Delivery or Transfer of Pledged Collateral.  Secured Party has the right, at any
time upon the occurrence and during the continuance of an Event of Default, in
its discretion and without notice to Pledgor, to transfer to or to register in
the name of Secured Party any or all of the Pledged Collateral.  Concurrently
with the execution and delivery of this Pledge Agreement, Pledgor is delivering
to Secured Party (i) an assignment of partnership interests in blank (the
“Assignment of Interest”), in the form set forth on Exhibit A hereto, with
respect to the Pledged Interests of Partnership, transferring all of the Pledged
Interests in blank, duly executed by Pledgor and undated and (ii) and an
acknowledgment to this Pledge Agreement (“Acknowledgment”) for Partnership in
the form set forth on Exhibit B hereto.  Secured Party shall have the right, at
any time in its discretion upon the occurrence and during the continuance of an
Event of Default, to transfer to, and to designate on any Assignment of
Interest, any person to whom the Pledged Interests are sold in accordance with
the provisions hereof.  In addition, Secured Party shall have the right at any
time to exchange an Assignment of Interest representing or evidencing the
Pledged Interests or any portion thereof for one or more additional or
substitute Assignments of Interest representing or evidencing smaller or larger
percentages of the Pledged Interests represented or evidenced thereby, subject
to the terms hereof and thereof.

·

Representations and Warranties.  Pledgor represents and warrants to Secured
Party that as of the date hereof:

·

Pledgor’s exact legal name is as set forth on the organizational documents
recorded with the Secretary of State of the State of Delaware, a recent
certified copy of which has been provided to Secured Party.

·

Pledgor has the full right, power and authority to enter into and execute and
deliver this Pledge Agreement and to perform and consummate the transactions
contemplated hereby.

·

Pledgor’s ownership percentage in Partnership is as set forth on Exhibit C
hereto, and Pledgor is the beneficial owner of the Pledged Collateral and has
good and marketable title to the Pledged Collateral, free and clear of any
security interest, lien, charge or encumbrance thereon or affecting the title
thereto, except for the security interests created by this Pledge Agreement.
 [Pledgor is the sole General Partner of Partnership.]

·

Neither the execution and delivery of this Pledge Agreement or the pledge of the
Pledged Collateral hereunder will violate (i) any rule, law, regulation, order,
writ, judgment, injunction, decree or award binding on Pledgor or (ii) the
provisions of any instrument or agreement to which Pledgor is a party or is
subject, including the Bylaws, the Partnership Agreement or any other
organizational documents of Pledgor or Partnership, or by which its property may
be bound or affected, or conflict with or cause a default thereunder, or result
in or require the creation or imposition of any lien in, of or on the property
of Pledgor pursuant to the terms of such instrument or agreement.





3230280v2/28370-0031




--------------------------------------------------------------------------------







·

No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any person is required (i) in connection with
Pledgor’s grant of security interest in the Pledged Collateral or (ii) for the
perfection of or the exercise by Secured Party of its rights and remedies
hereunder, or if required, (1) such consent, approval, order or authorization
has been obtained, (2) such registration, declaration or filing has been
accomplished, or (3) such notice has been given prior to the date hereof.

·

This Pledge Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes the legal, valid and binding obligation of Pledgor
enforceable in accordance with its terms except as enforceability may be limited
by the applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law), and creates a security interest which is enforceable against Pledgor in
all Pledged Collateral it now owns or hereafter acquires.

·

The Pledged Interests were duly and validly issued, are fully paid and
non-assessable and Pledgor owns the Pledged Interests as set forth in Section 2.

·

Neither the Pledged Collateral nor the Pledged Interests are evidenced by or
represented by certificates of any kind and no partnership interests of
Partnership are comprised of “securities” (as such term is defined in the UCC).

·

The security interest granted herein (i) will not cause a termination of
Partnership under the Internal Revenue Code of 1986, as amended, and (ii)
complies with all applicable state and federal security laws and regulations.
 Pledgor has been provided with all information and agreements that it requires
in connection with the security interest granted herein.

·

No uniform commercial code financing statement describing all or any portion of
the Pledged Collateral has been filed in any jurisdiction, other than any
uniform commercial code financing statement naming Secured Party as secured
party with respect to the Pledged Collateral.   

·

When a uniform commercial code financing statement, adequately describing the
Pledged Collateral, has been filed by Secured Party, in the Delaware Secretary
of State’s office against Pledgor with respect to the Pledged Collateral, such
Secured Party will have a fully perfected first-priority security interest in
the Pledged Collateral.

·

No person has possession or control of any of the Pledged Collateral of such
nature that perfection of a security interest is accomplished by control.

The representations and warranties set forth in this Section 4 will survive the
execution and delivery of this Pledge Agreement.

·

Covenants.  Pledgor covenants and agrees that until the indefeasible payment,
performance or other satisfaction in full of the Obligations and termination of
this Pledge Agreement as provided herein:





3230280v2/28370-0031




--------------------------------------------------------------------------------







·

Pledgor will not change its name or address without providing at least thirty
(30) days prior written notice to Secured Party.

·

Pledgor will notify Partnership to mark its books and records acknowledging the
security interest hereby granted in the Pledged Interests.

·

Without Secured Party’s consent, Pledgor will not sell, assign, transfer,
pledge, dispose of, grant any option or warrant with respect to or otherwise
encumber any of its rights in or to any Pledged Collateral or any dividends,
other distributions, payments or other rights or proceeds with respect thereto
or grant a lien, charge, encumbrance or security interest on any thereof.

·

Pledgor will not (i) do anything to impair its or Secured Party’s interests or
rights in the Pledged Collateral, or (ii) without Secured Party’s consent,
permit, suffer or otherwise consent to any termination of, or amendment,
supplement or other modification to, the Bylaws, the Partnership Agreement or
any other of its or Partnership’s respective organizational documents.  

·

Pledgor will keep and maintain complete, accurate and proper books and records
with respect to the Pledged Collateral, and furnish to Secured Party, such
reports relating to the Pledged Collateral as Secured Party will from time to
time reasonably request.  Pledgor will give prompt notice in writing to Secured
Party of the occurrence of any Event of Default and of any other development
which might materially or adversely affect the Pledged Collateral.

·

Pledgor will pay when due all taxes, assessments and governmental charges
imposed upon or with respect to, and all claims against, the Pledged Interests.

·

Pledgor will not suffer to exist or authorize the filing of any uniform
commercial code financing statement naming it as debtor covering all or any
portion of the Pledged Collateral other than a uniform commercial code financing
statement listing Secured Party as secured party.

·

Pledgor will not certificate, or evidence by any other instrument, any of the
Pledged Interests.  

·

Pledgor will promptly deliver any and all proxies or other instruments as
Secured Party may reasonably request in order to permit Secured Party to
exercise the rights and remedies provided herein.

·

Without Secured Party’s consent, Pledgor will not (i) vote any Pledged Interests
to permit Partnership to issue, or consent to the issuance by Partnership of,
any partnership interest, or any right to receive the same or any right to
receive the proceeds thereof, (ii) consent to the admittance of any additional
[Limited Partner][General Partner or limited partner] to Partnership (other than
Secured Party), (iii) withdraw as General Partner, (iv) consent to the treatment
or designation of any partnership interests as being comprised of, or deemed to
be, “securities” (as such term is defined in the UCC), or (v) vote any





3230280v2/28370-0031




--------------------------------------------------------------------------------







Pledged Interests to permit Partnership to enter into or effect a merger or
consolidation with any other entity, dissolution, liquidation, or retirement or
reduction of capital.

·

Pledgor will, at its expense, promptly execute, acknowledge and deliver all such
instruments and take all such action as Secured Party from time to time may
reasonably request in order to ensure to Secured Party the benefits of the liens
and first-priority security interests in and to the Pledged Collateral created
by this Pledge Agreement, including the delivery to Secured Party of all
certificates and other documentation evidencing any of the Pledged Collateral
and authorizing Secured Party to file any uniform commercial code financing
statements, including amendments and continuations thereto, deemed reasonably
necessary by Secured Party.

·

Pledgor will at its sole cost and expense defend the title to the Pledged
Collateral and the security interests of Secured Party granted herein against
the claim of any person and will maintain and preserve such security interest
until the indefeasible payment, performance or other satisfaction in full of the
Obligations and termination of this Pledge Agreement as provided herein.

·

No partnership interests of Partnership will be comprised of “securities” (as
such term is defined in the UCC).

·

Pledgor hereby consents to Secured Party’s right to become and be admitted as
the [Limited/General] Partner of Partnership and to receive distributions and
allocations from Partnership upon the exercise of Secured Party’ rights and
remedies hereunder without further action, approval or consent following the
occurrence and continuance of an Event of Default.  Pledgor will do all such
things and take all such actions as are necessary in order for Secured Party to
become admitted as the [Limited/General] Partner.

·

Pledgor’s and Secured Party’s Rights.  

·

So long as no Event of Default has occurred and is continuing, Pledgor has the
right, from time to time, to vote and give consents with respect to the Pledged
Collateral or any part thereof for all purposes not inconsistent with the
provisions of this Pledge Agreement, the Loan Agreement and any other Loan
Document.

·

Upon the occurrence and continuance of an Event of Default, all rights of
Pledgor to exercise voting and other consensual rights with respect to the
Pledged Collateral will cease and Secured Party will have the right, from time
to time in, in the Secured Party’s sole discretion, to vote and give consents
with respect to the Pledged Collateral and to exercise any other rights incident
to control of the Pledged Collateral.

·

So long as no Event of Default has occurred and is continuing, Pledgor may
receive cash or property distributions, dividends or proceeds attributable to
the Pledged Collateral.

·

Upon the occurrence of an Event of Default, all rights of Pledgor to receive any
cash or property distributions or any other proceeds with respect to the Pledged
Collateral will cease and Secured Party will instead have the right to receive
any such cash or property





3230280v2/28370-0031




--------------------------------------------------------------------------------







distributions, dividends or proceeds attributable to the Pledged Collateral to
be disbursed in its sole discretion.  To the extent Pledgor receives any cash or
property distributions, dividends or proceeds contrary to this paragraph,
Pledgor will hold such cash or property distributions, dividends or proceeds in
trust for the benefit of Secured Party separate from other funds of Pledgor and
such cash or property distributions, dividends or proceeds will promptly be paid
over to Secured Party, as Pledged Collateral in the same form as so received, to
be disbursed in Secured Party’s sole discretion.

·

Upon the occurrence and continuance of an Event of Default, Secured Party will
have the right to succeed Pledgor as [Limited/General] Partner in Partnership,
with all rights attendant to the Pledged Interests, including voting rights.

·

Defaults and Remedies.  Failure of Pledgor to comply with this Pledge Agreement,
a breach of any representations or warranty made by Pledgor hereunder, or the
occurrence of a default or event of default under and/or as defined in the Loan
Agreement or any other Loan Document will constitute an “Event of Default”
hereunder.  Upon the occurrence and continuance of an Event of Default, Secured
Party is hereby authorized and empowered to exercise all rights, remedies and
privileges (a) hereunder and under the Loan Agreement or any other Loan
Document; (b) afforded a “secured party” under the UCC; or (c) otherwise
provided by law or in equity, including any and all of the following in a
commercially reasonable manner:  (i) succeeding Pledgor as [Limited/General]
Partner in Partnership; (ii) transferring and registering in its name the whole
or any part of the Pledged Collateral; (iii) exchanging certificates or
instruments representing or evidencing the Pledged Interests for certificates or
instruments of smaller or larger denominations; (iv) voting the Pledged
Interests in its commercially reasonable discretion; (v) collecting and
receiving all dividends and other distributions made thereon; (vi) selling in
one or more sales after ten days written notice is sent to Pledgor of the time
and place of any public sale or of the time after which a private sale is to
take place (which notice Pledgor agrees is commercially reasonable), but without
any previous notice or advertisement, the whole or any part of the Pledged
Collateral; (vii) completing by inserting the Effective Date (as defined
therein) and the name of the assignee thereunder and deliver to such assignee
the Assignment of Interest executed and delivered by Pledgor and (vii) otherwise
acting with respect to the Pledged Collateral as though Secured Party were the
outright owner thereof; provided, however, Secured Party will not have any duty
to exercise any such right of sale or to preserve the same and will not be
liable for any failure to do so or for any delay in doing so.  Secured Party
shall promptly notify Pledgor of any such exercise; provided, however, that
providing such notice is not required for Secured Party to exercise any such
rights or remedies, nor will the failure to provide such notice by Secured Party
result in a breach of this Pledge Agreement or result in a default hereunder by
Secured Party.  Any sale will be made at a public or private sale at Secured
Party’s place of business, or at any public building to be named in the notice
of sale, either for cash or upon credit or for future delivery at such price as
Secured Party may deem fair and reasonable, and Secured Party may be the
purchaser of the whole or any part of the Pledged Collateral so sold and hold
the same thereafter in its own right free from any claim of Pledgor or any right
of redemption.  Secured Party reserves the right to reject





3230280v2/28370-0031




--------------------------------------------------------------------------------







any and all bids at such sale which, in its commercially reasonable discretion,
it deems inadequate.  Demands of performance, notices of sale, advertisements
and the presence of property at any sale are hereby waived and any sale
hereunder may be conducted by an auctioneer or any officer or agent of Secured
Party.

·

In the event of any sales hereunder or any receipt of distributions, dividends
or proceeds by Secured Party hereunder, Secured Party will, after deducting all
costs or expenses of every kind (including reasonable attorneys’ fees and
disbursements) for care, safekeeping, collection, sale, delivery or otherwise,
apply the residue of the proceeds of the foregoing to the payment or reduction,
either in whole or in part, of the Obligations, in such order as Secured Party
shall determine in its sole discretion.  

·

If, at any time when Secured Party determines to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold will not, for any reason whatsoever, be
effectively registered under the Securities Act, Secured Party may, in its
discretion (subject only to applicable requirements of law), sell such Pledged
Collateral or part thereof by private sale in such manner and under such
circumstances as is commercially reasonable and will not be required to effect
such registration or to cause the same to be effected.   Without limiting the
generality of the foregoing, in any such event Secured Party may either, in
accordance with applicable securities laws, (i) proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Pledged Collateral or part thereof could be or will have been
filed under the Securities Act (or similar statute); (ii) approach and negotiate
with a single possible purchaser to effect such sale; or (iii) restrict such
sale to a purchaser who will represent and agree that such purchaser is
purchasing for its own account, for investment and not with a view to the
distribution or sale of such Pledged Collateral or part thereof.  In addition to
a private sale as provided above in this Section 7, if any of the Pledged
Collateral will not be freely distributable to the public without registration
under the Securities Act (or similar statute) at the time of any proposed sale
pursuant to this Section 7, then Secured Party will not be required to effect
such registration or cause the same to be effected but, subject to applicable
requirements of law, may proceed with such sale provided that Secured Party
requires any such sale hereunder (including a sale at auction) be conducted
subject to restrictions (i) as to the financial sophistication and ability of
any person permitted to bid or purchase at any such sale; (ii) as to the content
of legends to be placed upon any certificates or other written evidence of title
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof; (iii) as to the representations required to be made by
each person bidding or purchasing at such sale relating to that person’s access
to financial information about Partnership, and such person’s intentions as to
the holding of the Pledged Collateral so sold for investment, for its own
account, and not with a view to the distribution thereof; and (iv) as to such
other matters necessary or appropriate in order that such sale (notwithstanding
any failure so to register) may be effected in compliance with the UCC and other
laws affecting the enforcement of creditors’ rights and the Securities Act and
all applicable state securities laws.

·

Pledgor recognizes that Secured Party may be unable to effect a public sale of
any or all the Pledged Collateral and may be compelled to resort to one or more
private sales





3230280v2/28370-0031




--------------------------------------------------------------------------------







thereof.  Pledgor also acknowledges that any such private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale.  Pledgor agrees that such sale will not be deemed to have been made
in a commercially unreasonable manner merely because it was conducted as a
private sale.  Secured Party will be under no obligation to delay a sale of any
of the Pledged Collateral for the period of time necessary to permit the
registrant to register such securities for public sale under the Securities Act,
or under applicable state securities laws, even if Pledgor and the Partnership
would agree to do so.

·

Pledgor agrees, to the extent not prohibited by applicable law, that upon the
occurrence and during the continuance of an Event of Default, it will not at any
time plead, claim or take the benefit of any appraisal, valuation, stay,
extension, moratorium or redemption law now or hereafter in force in order to
prevent or delay the enforcement of this Pledge Agreement, or the absolute sale
of the whole or any part of the Pledged Collateral or the possession thereof by
any purchaser at any sale hereunder, and Pledgor waives the benefit of all such
laws to the extent not prohibited by applicable law.  No failure or delay on the
part of Secured Party to exercise any such right, power or remedy and no notice
or demand which may be given to or made upon Secured Party with respect to any
such remedies will operate as a waiver thereof, or limit or impair Secured
Party’s right to take any action or to exercise any power or remedy hereunder,
without notice or demand, or prejudice its rights as against Pledgor.

·

Pledgor further agrees that each and every covenant contained herein is
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants except for a defense that (i) any of the Obligations are not then due
and payable in accordance with the agreements and instruments governing and
evidencing such Obligations or (ii) the Obligations have been paid in full.

The rights and remedies of Secured Party under this Pledge Agreement are
cumulative and not exclusive of any other rights or remedies available to such
Secured Party at law or equity.  All costs and expenses (including reasonable
attorneys’ fees, expenses and costs) incurred by the Secured Party in enforcing
or protecting the security interest hereby granted or any of the rights or
remedies under this Pledge Agreement will be payable on demand, will bear
interest at the highest rate provided in the Loan Agreement, and will be secured
by the Pledged Interests.  

·

Power of Attorney; Proxy.  Pledgor irrevocably designates, makes, constitutes
and appoints Secured Party as its true and lawful attorney- (and agent-)
in-fact.  Upon the occurrence and continuance of an Event of Default and without
notice to Pledgor, Secured Party may, as Pledgor’s attorney-in-fact, in the
name, place and stead of Pledgor, file any claims, take any actions or institute
any proceedings which Secured Party may deem to be necessary or advisable in
connection with the Pledge Collateral, including (i) request that Partnership
transfer any or all of the Pledged Collateral on its books to Secured Party,
with full power of substitution in the premises; (ii) endorse the name of
Pledgor upon any checks, notes, acceptance, money orders, certificates, drafts
or other forms of payment of security that come into





3230280v2/28370-0031




--------------------------------------------------------------------------------







Secured Party’s possession; and (iii) vote or grant any consent in respect of
the Pledged Collateral.  After deducting all costs and expenses of every kind
(including reasonable attorneys’ fees and disbursements), Secured Party shall
apply all proceeds of the Pledged Collateral to the payment or reduction of the
Obligations in such order as Secured Party shall determine in its sole
discretion.  The appointment set forth herein is deemed to be coupled with an
interest and therefore irrevocable.  Pledgor hereby waives and releases any and
all claims or causes of action which Pledgor might have against such
attorney-in-fact acting under the terms of authority which Pledgor has granted
herein.

·

Waiver.  No delay on the behalf of Secured Party in exercising any power of
sale, lien, option or other right or remedy hereunder, and no notice or demand
which may be given to or made upon Pledgor by Secured Party with respect to any
power of sale, lien, option or other right or remedy hereunder, constitutes a
waiver thereof, or limits or impairs Secured Party’s right to take any action or
to exercise any power of sale, lien, option, or any other right or remedy
hereunder or prejudice Secured Party’s rights as against Pledgor in any respect.

·

Termination.  This Pledge Agreement will terminate and be of no further force or
effect at such time as the Obligations are indefeasibly paid, performed or
otherwise satisfied in full.  Upon the occurrence of the foregoing, Secured
Party will deliver to Pledgor the Pledged Collateral at the time subject to this
Pledge Agreement and then in such Secured Party’s possession or control and all
instruments of assignment executed in connection therewith, free and clear of
the liens hereof and, except as otherwise provided herein, all of Pledgor’s
obligations hereunder will at such time terminate. Notwithstanding any prior
revocation, termination, surrender or discharge of this Pledge Agreement, the
effectiveness of this Pledge Agreement will automatically continue or be
reinstated, as the case may be, in the event that any payment received or credit
received by Secured Party in respect of the Obligations is returned, disgorged
or rescinded as a preference, impermissible setoff, fraudulent conveyance,
diversion of trust funds, or otherwise under any applicable state or federal
law, including laws pertaining to bankruptcy or insolvency, in which case this
Pledge Agreement will be enforceable as if the returned, disgorged or rescinded
payment or credit had not been received or given, whether or not Secured Party
relied upon this payment or credit or changed its position as a consequence of
it.

·

Lien Absolute.  All rights of Secured Party hereunder, and all obligations of
Pledgor hereunder, are absolute and unconditional irrespective of:

·

any lack of validity or enforceability of the Loan Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Obligations;

·

any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Loan Agreement, any other Loan Documents or
any other agreement or instrument governing or evidencing any Obligations;





3230280v2/28370-0031




--------------------------------------------------------------------------------







·

any exchange, release or non-perfection of any other collateral, including any
real property, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Obligations or

·

any other circumstance which might otherwise constitute a defense available to,
or a discharge of, Pledgor, except payment in full of the Obligations.

·

Release.  Pledgor hereby waives notice of acceptance of this Pledge Agreement,
and also presentment, demand, protest and notice of dishonor of any and all of
the Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor.  

·

Indemnity; Liability.  Pledgor agrees to indemnify and hold Secured Party
harmless from all liability, loss, damage or expense which Secured Party may
incur under or by reason of this Pledge Agreement, or for any action taken by
Secured Party under this Pledge Agreement, or by reason or in defense of any and
all claims and demands asserted against Secured Party arising out of the Pledged
Collateral, except to the extent such claims and demands arise from the gross
negligence or willful misconduct of the Lender as determined by a final,
nonappealable judgment by a court of competent jurisdiction.  Should Secured
Party incur any such liability, loss, damage or expense, the amount thereof
(including reasonable attorneys’ fees), with interest thereon at the rate set
forth in the Loan Agreement will be payable by Pledgor immediately, without
demand.  Secured Party has no duty to protect, insure, collect or realize upon
the Pledged Collateral or preserve rights in it against prior parties.  Secured
Party is not responsible or liable for any shortage, discrepancy, damage, loss
or destruction of any part of the Pledged Collateral regardless of the cause
thereof, except to the extent arising from the gross negligence or willful
misconduct of the Lender as determined by a final, nonappealable judgment by a
court of competent jurisdiction.

·

Miscellaneous.  This Pledge Agreement is binding upon Pledgor and its successors
and assigns, and inures to the benefit of, and is enforceable by Secured Party
and its respective successors and assigns.  None of the terms or provisions of
this Pledge Agreement may be waived, altered, modified or amended except in
writing duly signed for and on behalf of Secured Party and Pledgor.  

·

Severability.  If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity will not impair the operation of or affect those portions of this
Pledge Agreement which are valid.

·

Notices.  All notices and other communications provided to any party hereto
under this Pledge Agreement will be given in accordance with the Loan Agreement.

·

Section Titles.  The Section titles contained in this Pledge Agreement are and
will be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.





3230280v2/28370-0031




--------------------------------------------------------------------------------







·

Counterparts.  This Pledge Agreement may be executed in any number of
counterparts, which, collectively and separately, constitutes one agreement.
 The delivery of an executed counterpart of a signature page to this Pledge
Agreement by telecopier or by electronic mail in pdf format is effective as
delivery of a manually executed counterpart of this Pledge Agreement.

·

GOVERNING LAW; FORUM; WAIVER OF JURY TRIAL.  THIS PLEDGE AGREEMENT IS GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF ILLINOIS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF ILLINOIS.
 ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE
COURTS OF THE STATE OF ILLINOIS IN THE COUNTY OF COOK OR THE UNITED STATES OF
AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS, AND APPELLATE COURTS THEREOF,
AND, BY EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT, PLEDGOR HEREBY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.  PLEDGOR WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

[Signatures contained on following page]








3230280v2/28370-0031




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Pledge Agreement has been duly executed as of the date
first written above.




PLEDGOR:




PERNIX GROUP, INC.




By: ______________________________

Name:

Title:







SECURED PARTY:




BARRINGTON BANK & TRUST COMPANY, NATIONAL ASSOCIATION

By:


Name:  
Title:




CONSENTED TO AND APPROVED BY:

[___], as the [Limited/General Partner] of [Partnership]

By:____________________________________

Name:

Title:








Signature Page to Partnership Interest Pledge Agreement

3230280v2/28370-0031




--------------------------------------------------------------------------------







EXHIBIT A




FORM OF ASSIGNMENT OF PARTNERSHIP INTEREST


This ASSIGNMENT OF PARTNERSHIP INTEREST dated as of _______________________,
made by PERNIX GROUP, INC. (together with its successors and assigns, the
“Assignor”) to _______________________________________________ (the “Assignee”).

RECITALS

·

The undersigned has entered into that certain Partnership Interest Pledge
Agreement, dated as of November 10, 2014 (as amended, restated, supplemented, or
modified from time to time, the “Pledge Agreement”), with Barrington Bank &
Trust Company, National Association (together with its successors and assigns,
the “Lender”), and consented to and approved by the other parties thereto.
 Unless otherwise noted, terms defined in the Pledge Agreement are used herein
as defined therein.

·

The Assignor is a [limited/general] partner of [__], a [___] limited partnership
(the “Company”) evidenced by that certain [PARTNERSHIP AGREEMENT], as may be
amended, restated, supplemented, or otherwise modified from time to time, the
"Partnership Agreement”).

·

Lender has required that the Assignor shall have executed and delivered this
Assignment of Partnership Interest.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

·

Assignment and Acceptance of Collateral.  As of the Effective Date (as defined
in Section(vii), the Assignor hereby sells, transfers, conveys, and assigns
(without recourse and, except as set forth herein, representation or warranty)
(collectively, the “Assignment”) to the Assignee all of its right, title, and
interest, in, to, and under the “Pledged Interests” (as such term is defined in
the Pledge Agreement) of the Company (the “Transferred Interests”).  The
Assignee, upon the execution of this Assignment of Partnership Interest, hereby
accepts from the Assignor the Transferred Interests and agrees to become a
successor [limited/general] partner of the Company in the place and stead of the
Assignor to the extent of the Transferred Interests and to be bound by the terms
and provisions of the Partnership Agreement.

·

Filings.  On or as soon as practicable after the Effective Date, the Assignee
shall file and record or cause to be filed and recorded with all proper offices
or agencies all documents and instruments required to effect the terms herein,
if any, including (a) this Assignment of Partnership Interest and (b) any
partnership and assumed or fictitious name certificate or certificates and any
amendments thereto.

·

Future Assurances.  Each of the Assignor and the Assignee mutually agrees to
cooperate at all times from and after the date hereof with respect to any of the
matters described herein, and to execute such further deeds, bills of sale,
assignments, releases, assumptions, notifications or





3230280v2/28370-0031




--------------------------------------------------------------------------------







other documents as may be reasonably requested for the purpose of giving effect
to, evidencing, or giving notice of the assignment evidenced hereby.

·

Successors and Assigns.  This Assignment of Partnership Interest shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.

·

Modification and Waiver.  No supplement, modification, waiver, or termination of
this Assignment of Partnership Interest or any provisions hereof shall be
binding unless executed in writing by all parties.

·

Counterparts.  Any number of counterparts of this Assignment of Partnership
Interest may be executed.  Each counterpart will be deemed to be an original
instrument and all counterparts taken together will constitute one agreement.
 Delivery of an executed counterpart of a signature page to this Assignment of
Partnership Interest by facsimile or in pdf format shall be as effective as
delivery of a manually executed counterpart of this Assignment of Partnership
Interest.

·

Execution; Effective Date.  This Assignment of Partnership Interest will be
binding and effective and will result in the assignment of the Transferred
Interests on the date first written above (the “Effective Date”).

·

Governing Law.  This Assignment of Partnership Interest will be governed by the
laws of the State of Illinois.

[Remainder of Page Intentionally Left Blank]








3230280v2/28370-0031




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered.

Assignor

PERNIX GROUP, INC.

   




By: ______________________________

Name:

Title:







Assignee




By:

______________________________

Name:

Title:







CONSENTED TO AND APPROVED BY:

[___], as the [Limited/General Partner] of [Partnership]

By:____________________________________

Name:

Title:

















3230280v2/28370-0031




--------------------------------------------------------------------------------







EXHIBIT B




FORM OF ACKNOWLEDGMENT OF PLEDGE




[Partnership Letterhead]

 




ACKNOWLEDGMENT OF PLEDGE











[DATE]




Barrington Bank & Trust Company, National Association

201 South Hough Street

Barrington, Illinois 60010

Attn: William Dierking







Dear Mr. Dierking:




Reference is made to the Partnership Interest Pledge Agreement dated as November
10, 2014 (as amended, restated, supplemented or modified from time to time, the
“Pledge Agreement”) by and between the Pernix Group, Inc. (the “Pledgor”), and
Barrington Bank & Trust Company, National Association, as Secured Party, and
consented to and approved by other parties thereto.  Capitalized terms used but
not defined herein have the meanings provided in the Pledge Agreement.




In connection with the pledge of the Pledged Collateral to Barrington Bank &
Trust Company, National Association by the Pledgor, the undersigned hereby
represents, warrants and agrees with Barrington Bank & Trust Company, National
Association as follows:

(a)

It acknowledges the security interest granted to Barrington Bank & Trust
Company, National Association pursuant to the Pledge Agreement in the Pledged
Interests issued by the undersigned (for the purposes of this Acknowledgment of
Pledge, the “Pledged Interest”);

(b)

In accordance with the Pledgor’s instructions, the undersigned has registered on
its books and records Barrington Bank & Trust Company, National Association’s
security interest in the Pledged Interests; and that no other lien on such
Pledged Interests is registered on the books and records of the undersigned;

(c)

The undersigned shall deliver directly to Barrington Bank & Trust Company,
National Association at Barrington Bank & Trust Company, National Association’s
address set forth above (or such other address as Barrington Bank & Trust
Company, National Association provides), any and all instruments and/or
certificates evidencing any right, option or





3230280v2/28370-0031




--------------------------------------------------------------------------------







warrant, and all new, additional or substituted securities issued to, or to be
received by, Pledgor by virtue of its ownership of the Pledged Interests issued
by the undersigned or upon exercise by Pledgor of any option, warrant or right
attached to such Pledged Interest;

(d)

To the extent within the control of the undersigned, the undersigned will not
issue any additional partnership interests or securities without the prior
written consent of Secured Party;

(e)

The undersigned has not entered into an agreement with any third party to act on
such third party’s instructions without further consent of Pledgor with respect
to the Pledged Interests; and agrees that it will not enter into any such
agreement with any third party concerning any Pledged Interests;

(f)

After the occurrence and during the continuance of an Event of Default, the
undersigned shall pay directly to Barrington Bank & Trust Company, National
Association any and all cash distributions which might be declared and payable
(including any unpaid distributions accrued prior to the date hereof) on any of
the Pledged Interests or any of the other Pledged Collateral issued by the
undersigned, and which but for the provisions of this letter would be paid to
Pledgor;

(g)

At any time upon and during the continuance of an Event of Default, and upon
Barrington Bank & Trust Company, National Association’s exercise of applicable
remedies pursuant to the Pledge Agreement, upon written instructions from
Barrington Bank & Trust Company, National Association, the undersigned shall
register the transfer of such Pledged Interests to Barrington Bank & Trust
Company, National Association or Barrington Bank & Trust Company, National
Association’s nominee, as applicable;

(h)

The Pledged Interests have been duly authorized and validly issued and are not
subject to, nor (to the extent within the control of the undersigned) will the
undersigned at any time permit it to become subject to, any restrictions
governing its issuance, transfer, ownership or control other than those
currently set forth in its operating agreement; and

(i)

The undersigned will comply with Barrington Bank & Trust Company, National
Association’s instructions relating to the Pledged Interests without the need
for further consent from Pledgor provided such instructions are in accordance
with the Loan Documents.

The undersigned agrees that, if at any time Barrington Bank & Trust Company,
National Association shall determine to exercise its right to sell all or any of
the Pledged Collateral issued by the undersigned, the undersigned will, upon
Barrington Bank & Trust Company, National Association’s request and at Pledgor’s
expense:

(a)

provide Barrington Bank & Trust Company, National Association with such other
information and projections as may be necessary or, in Barrington Bank & Trust
Company, National Association’s reasonable opinion, advisable to enable
Barrington Bank & Trust Company, National Association to effect the sale of such
Pledged Collateral;





3230280v2/28370-0031




--------------------------------------------------------------------------------







(b)

do or cause to be done all such other acts and things as may be necessary to
make the sale of such Pledged Collateral or any part thereof valid and binding
and in compliance with applicable law; and 

(c)

do or cause to be done all such other acts and things as may be necessary to
constitute Barrington Bank & Trust Company, National Association or Barrington
Bank & Trust Company, National Association’s designees or transferees a
[limited/general] partner of the undersigned.




Barrington Bank & Trust Company, National Association is hereby authorized, in
connection with any sale of the Pledged Collateral issued by the undersigned, to
deliver or otherwise disclose to any prospective purchaser of such Pledged
Collateral (i) any information and projections provided to Barrington Bank &
Trust Company, National Association pursuant to subsection (a) above and (ii)
any other information in Barrington Bank & Trust Company, National Association’s
possession relating to the undersigned or such Pledged Collateral.




[Remainder of Page Intentionally Left Blank]

Very truly yours,




[PARTNERSHIP]







By:_________________________________

Name:_______________________________

Title:________________________________








3230280v2/28370-0031




--------------------------------------------------------------------------------










 

Exhibit C

















3230280v2/28370-0031


